Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 1 of 316




                   Ex. 5
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 2 of 316



                      UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF MISSOURI


  LISA M. MONTGOMERY,                       )
                                            )
                         Movant,            )
                                            )
            vs.                             )   Case No.
                                            )   12-CV-08001-GAF
  UNITED STATES OF AMERICA,                 )
                                            )
                         Respondent.        )


                  TRANSCRIPT OF PROCEEDINGS - VOLUME VII
                   BEFORE THE HONORABLE GARY A. FENNER
                      UNITED STATES DISTRICT JUDGE
                            NOVEMBER 8, 2016
                          KANSAS CITY, MISSOURI


  FOR THE MOVANT:
       MS. KELLEY J. HENRY
       MS. AMY D. HARWELL
       Office of the Federal Public Defender
       810 Broadway Street, Suite 200
       Nashville, Tennessee 37203

        MS. LISA G. NOURI
        526 Holmes
        Kansas City, Missouri 64108




       Proceedings recorded by mechanical stenography, transcript
  produced by computer




                    KATHERINE A. CALVERT, RMR, CRR
                    FEDERAL OFFICIAL COURT REPORTER
                  CHARLES EVANS WHITTAKER COURTHOUSE
                         400 EAST NINTH STREET
                      KANSAS CITY, MISSOURI 64106


                                     1592
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 3 of 316



                              APPEARANCES
                              (continued)

  FOR THE RESPONDENT:
       MR. JEFFREY E. VALENTI
       MR. DAVID M. KETCHMARK
       United States Attorney's Office
       400 East Ninth Street, Suite 5510
       Kansas City, Missouri 64106




                                     1593
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 4 of 316



                              I N D E X                                            Page

                         OCTOBER 31, 2016

                              VOLUME I

  MOVANT'S EVIDENCE

  RUSSELL STETLER
       Direct examination by Ms. Harwell. .        .   .   .   .   .   .   .   .     55
       Cross-examination by Mr. Valenti . .        .   .   .   .   .   .   .   .    135
       Redirect examination by Ms. Harwell.        .   .   .   .   .   .   .   .    156
       Recross-examination by Mr. Valenti .        .   .   .   .   .   .   .   .    157

  MARC BOOKMAN
       Direct examination by Ms. Henry. . . . . . . . . . .                         159
       Cross-examination by Mr. Valenti . . . . . . . . . .                         215




                                     1594
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 5 of 316



                              I N D E X                             Page
                             (continued)

                         NOVEMBER 1, 2016

                              VOLUME II

  RONALD E. WURTZ
       Direct examination by Ms. Henry. . . . . . . . . . .          276

  BRET DILLINGHAM
       Direct examination by Ms. Henry. . . . . . . . . . .          288
       Cross-examination by Mr. Valenti . . . . . . . . . .          308
       Redirect examination by Ms. Henry. . . . . . . . . .          312

  ANITA BURNS
       Direct examination by Ms. Nouri. . . . . . . . . . .          313

  STEPHANIE ELLIOTT
       Direct examination by Ms. Nouri. . . . . . . . . . .          330

  TROY SCHNACK
       Direct examination by Ms. Nouri. . . . . . . . . . .          361
       Cross-examination by Mr. Valenti . . . . . . . . . .          383

  SUSAN HUNT
       Direct examination by Ms. Nouri. . . . . . . . . . .          386
       Cross-examination by Mr. Valenti . . . . . . . . . .          423

  LISA RICKERT
       Direct examination by Ms. Harwell. . . . . . . . . .          428
       Cross-examination by Mr. Ketchmark . . . . . . . . .          453

  KURT LIPANOVICH
       Direct examination by Ms. Harwell. . . . . . . . . .          460
       Cross-examination by Mr. Valenti . . . . . . . . . .          470




                                     1595
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 6 of 316



                              I N D E X                                            Page
                             (continued)

                         NOVEMBER 2, 2016

                             VOLUME III

  RICHARD BURR
       Direct examination by Ms. Henry. . .        .   .   .   .   .   .   .   .    523
       Cross-examination by Mr. Ketchmark .        .   .   .   .   .   .   .   .    594
       Redirect examination by Ms. Henry. .        .   .   .   .   .   .   .   .    607
       Recross-examination by Mr. Ketchmark        .   .   .   .   .   .   .   .    611

  JUDY CLARKE
       Direct examination by Ms. Henry. . . . . . . . . . .                         612

  LAINE CARDARELLA
       Direct examination by Ms. Nouri. . . . . . . . . . .                         683

  HOLLY JACKSON
       Direct examination by Ms. Harwell. . . . . . . . . .                         693

  DEBRA GARVEY
       Direct examination by Ms. Henry. . . . . . . . . . .                         719
       Cross-examination by Mr. Valenti . . . . . . . . . .                         761




                                     1596
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 7 of 316



                              I N D E X                             Page
                             (continued)

                         NOVEMBER 3, 2016

                              VOLUME IV

  DAVID FREEDMAN
       Direct examination by Ms. Henry. . . . . . . . . . .          811
       Cross-examination by Mr. Ketchmark . . . . . . . . .          855

  ROBERT PETER FUCETOLA
       Direct examination by Ms. Henry. . . . . . . . . . .          862
       Cross-examination by Mr. Valenti . . . . . . . . . .          885

  ERIN GARMAN
       Direct examination by Ms. Henry. . . . . . . . . . .          897
       Cross-examination by Mr. Ketchmark . . . . . . . . .          908

  CHRIS ARMSTRONG
       Direct examination by Ms. Henry. . . . . . . . . . .          911

  WILLIAM LOGAN
       Direct examination by Ms. Henry. . . . . . . . . . .          920
       Cross-examination by Mr. Valenti . . . . . . . . . .          971

  MARILYN ANN HUTCHINSON
       Direct examination by Ms. Henry. . . . . . . . . . .          982
       Cross-examination by Mr. Valenti . . . . . . . . . .         1060




                                     1597
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 8 of 316



                              I N D E X                             Page
                             (continued)

                         NOVEMBER 4, 2016

                              VOLUME V

  CHRISTOS DAVATZIKOS
       Direct examination by Ms. Henry. . . . . . . . . . .         1120
       Cross-examination by Mr. Valenti . . . . . . . . . .         1165
       Redirect examination by Ms. Henry. . . . . . . . . .         1179

  ANDREW NEWBERG
       Direct examination by Ms. Henry. . . . . . . . . . .         1182
       Cross-examination by Mr. Valenti . . . . . . . . . .         1236

  CAMILLE ELIZABETH KEMPKE
       Direct examination by Ms. Henry. . . . . . . . . . .         1245
       Cross-examination by Mr. Valenti . . . . . . . . . .         1254

  RUTH BOUTIN KUNCEL
       Direct examination by Ms. Henry. . . . . . . . . . .         1255
       Cross-examination by Mr. Valenti . . . . . . . . . .         1290
       Redirect examination by Ms. Henry. . . . . . . . . .         1302




                                     1598
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 9 of 316



                              I N D E X                                              Page
                             (continued)

                         NOVEMBER 7, 2016

                              VOLUME VI

  CHARLES N. SANISLOW
       Direct examination by Ms. Henry. .        .   .   .   .   .   .   .   .   .   1363
       Cross-examination by Mr. Valenti .        .   .   .   .   .   .   .   .   .   1441
       Redirect examination by Ms. Henry.        .   .   .   .   .   .   .   .   .   1455
       Recross-examination by Mr. Valenti        .   .   .   .   .   .   .   .   .   1456

  JANET VOGELSANG
       Direct examination by Ms. Harwell. .          .   .   .   .   .   .   .   .   1460
       Cross-examination by Mr. Ketchmark .          .   .   .   .   .   .   .   .   1531
       Redirect examination by Ms. Harwell.          .   .   .   .   .   .   .   .   1534
       Recross-examination by Mr. Ketchmark          .   .   .   .   .   .   .   .   1535

  DIANE MATTINGLY
       Direct examination by Ms. Harwell. . . . . . . . . .                          1538

  DANIELLE WALLER
       Direct examination by Ms. Harwell. . . . . . . . . .                          1553

  KATHERINE PORTERFIELD
       Direct examination by Ms. Henry. . . . . . . . . . .                          1577




                                     1599
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 10 of 316



                              I N D E X                              Page
                             (continued)

                          NOVEMBER 8, 2016

                             VOLUME VII

   KATHERINE PORTERFIELD (resumed)
        Direct examination by Ms. Henry (cont'd.). . . . . .         1636
        Cross-examination by Mr. Ketchmark . . . . . . . . .         1706
        Redirect examination by Ms. Henry. . . . . . . . . .         1709

   SIDDHARTHA NADKARNI
        Direct examination by Ms. Harwell. . . . . . . . . .         1711
        Cross-examination by Mr. Valenti . . . . . . . . . .         1740
        Redirect examination by Ms. Harwell. . . . . . . . .         1744

   GEORGE WASHINGTON WOODS, JR.
        Direct examination by Ms. Harwell. . . . . . . . . .         1746
        Cross-examination by Mr. Valenti . . . . . . . . . .         1847
        Redirect examination by Ms. Harwell. . . . . . . . .         1861

   JOHN O'CONNOR
        Direct examination by Ms. Henry. . . . . . . . . . .         1864




                                     1600
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 11 of 316



                              I N D E X                                              Page
                             (continued)

                          NOVEMBER 9, 2016

                             VOLUME VIII

   JOHN O'CONNOR (resumed)
        Direct examination by Ms. Henry (cont'd.).               .   .   .   .   .   1951
        Cross-examination by Mr. Valenti . . . . .               .   .   .   .   .   1994
        Redirect examination by Ms. Henry. . . . .               .   .   .   .   .   2022
        Recross-examination by Mr. Valenti . . . .               .   .   .   .   .   2025

   RUBEN GUR
        Direct examination by Ms. Henry. .       .   .   .   .   .   .   .   .   .   2028
        Cross-examination by Mr. Valenti .       .   .   .   .   .   .   .   .   .   2098
        Redirect examination by Ms. Henry.       .   .   .   .   .   .   .   .   .   2127
        Recross-examination by Mr. Valenti       .   .   .   .   .   .   .   .   .   2129

   GEORGE PARNHAM
        Direct examination by Ms. Henry. . . . . . . . . . .                         2131

   DAVID OWEN
        Direct examination by Ms. Henry. .       .   .   .   .   .   .   .   .   .   2136
        Cross-examination by Mr. Valenti .       .   .   .   .   .   .   .   .   .   2153
        Redirect examination by Ms. Henry.       .   .   .   .   .   .   .   .   .   2177
        Recross-examination by Mr. Valenti       .   .   .   .   .   .   .   .   .   2186

   FRED DUCHARDT
        Direct examination by Ms. Harwell. . . . . . . . . .                         2189




                                     1601
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 12 of 316



                              I N D E X                              Page
                             (continued)

                          NOVEMBER 10, 2016

                               VOLUME IX

   FRED DUCHARDT
        Direct examination by Ms. Harwell (cont'd.). . . . .         2263
        Cross-examination by Mr. Ketchmark . . . . . . . . .         2273

   BEN LEONARD
        Direct examination by Ms. Henry. . . . . . . . . . .         2324
        Cross-examination by Mr. Valenti . . . . . . . . . .         2327

   Movant's closing argument . . . . . . . . . . . . . . . .         2331

   Respondent's closing argument . . . . . . . . . . . . . .         2359

   Movant's rebuttal closing argument. . . . . . . . . . . .         2374




                                     1602
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 13 of 316



                              INDEX OF EXHIBITS

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

   FOR THE MOVANT:

      1           Declaration and
                  supplemental declaration
                  of Janet Vogelsang                  52             52

    1-1           Declaration of Thomas
                  Allen Hedberg                       52             52

    1-2           Declaration of Lisa
                  Rickert with interviews             52             52

    1-3           Birth certificate of
                  Marie Josephine Miller              52             52

    1-4           Death certificate of
                  Marie Josephine Miller              52             52

    1-5           Declaration of Mary
                  Lee Coleman                         52             52

    1-6           Declaration of John
                  Joseph Patterson                    52             52

    1-7           Military records of
                  John Joseph Patterson               52             52

    1-8           Declaration of Christina
                  Juarez Patterson                    52             52

    1-9           Declaration of Diane
                  Rae Mattingly                       52             52

    1-10          Medical records of Mary
                  Lee Coleman                         52             52

    1-11          Declaration of Heath
                  Hedberg                             52             52

    1-12          Declaration of Lon Mac
                  Hedberg Yates                       52             52

    1-13          Mary Lee Hedberg Coleman
                  Gray Junior High                    52             52


                                     1603
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 14 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-14            School records of
                    Desiree Boman                     52             52

    1-15            Marriage certificate of
                    Robert Lee Patterson
                    and Marie Miller                  52             52

    1-16            Birth certificate of
                    Robert Lee Patterson              52             52

    1-17            Draft card of Robert
                    Lee Patterson                     52             52

    1-18            Declaration of Grace
                    A. Figg Baum                      52             52

    1-19            Declaration of Wendy
                    Alexander Treibs                  52             52

    1-20            Death certificate of
                    Robert Patterson                  52             52

    1-21            Declaration of Ronald
                    J. Figg                           52             52

    1-22            Enlistment records of
                    Gordon Hedberg                    52             52

    1-23            Marriage license of
                    John Hedberg/Joyce
                    Hammer                            52             52

    1-24            Welfare report on
                    Diane Hedberg                     52             52

    1-25            Riley County records
                    on Diane Hedberg                  52             52

    1-26            Letter from Kings
                    County on Diane Hedberg           52             52

    1-27            Home Study on Hope
                    Kleiner                           52             52


                                     1604
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 15 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-28             Birth certificate of
                     Judy Rignell                     52             52

    1-29             Testimony of Desiree
                     Boman                            52             52

    1-30             Interview of Ron Gieck           52             52

    1-31             Declaration of Teddy
                     Kleiner                          52             52

    1-32             SSA earnings of Judy
                     Shaughnessy                      52             52

    1-33             Certificate of still
                     birth                            52             52

    1-34             Divorce decree of Leo
                     Barabash/Judy Rignell            52             52

    1-35             Divorce decree of John
                     Hedberg/Judy Hedberg             52             52

    1-36             Certificate of live
                     birth of Lisa Marie
                     Hedberg                          52             52

    1-37             Interview of Patty
                     Hedberg                          52             52

    1-38             Marriage certificate
                     of Jack Kleiner/Judy
                     Hedberg                          52             52

    1-39             Divorce transcript of
                     Kleiner v. Kleiner               52             52

    1-40             Interview of Jerri Jo
                     Kleiner Leonard                  52             52

    1-41             Second declaration of
                     Tommy Lee Kleiner                52             52



                                     1605
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 16 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-42             Marriage license of
                     Judy Boman/Hector Ochoa          52             52

    1-43             Petition for divorce
                     in Ochoa v. Ochoa                52             52

    1-44             Marriage record of
                     Danny Shaughnessy/
                     Judy Ochoa                       52             52

    1-45             Declaration of Dani
                     Waller                           52             52

    1-46             Declaration of Jessica
                     Marie Robinson Thompson
                     Brown                            52             52

    1-47             Mental health report
                     of Diane Hedberg                 52             52

    1-48             Interview of Diane Rae
                     Hedberg Mattingly                52             52

    1-49             Death certificate of
                     Jack Kleiner                     52             52

    1-50             Obituary information
                     of Jack Kleiner                  52             52

    1-51             Records on Penny Craig           52             52

    1-52             Divorce of Willadean
                     Kleiner/Jack Kleiner             52             52

    1-53             Telephone call summary
                     of Josie Kleiner                 52             52

    1-54             Interview of Teddy
                     Kleiner                          52             52

    1-55             Interview with Penny
                     Kleiner                          52             52



                                     1606
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 17 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-56             Interview with Tommy
                     Kleiner                          52             52

    1-57             Declaration of Holly
                     Jackson                          52             52

    1-58             Mental health exam of
                     Teddy Kleiner                    52             52

    1-59             Vacation Bible School
                     certificate                      52             52

    1-60             School records for
                     Lisa Montgomery                  52             52

    1-61             School records for
                     Lisa Montgomery                  52             52

    1-62             Declaration of John
                     Francisco                        52             52

    1-63             Art certificate for
                     Lisa Montgomery                  52             52

    1-64             Reading certificate
                     for Lisa Montgomery              52             52

    1-65             Medical records for
                     Lisa Montgomery                  52             52

    1-66             Spelling award for
                     Lisa Montgomery                  52             52

    1-67             Good citizenship award
                     for Lisa Montgomery              52             52

    1-68             Lisa Montgomery report
                     to parents                       52             52

    1-69             Declaration of Eunice
                     Copeland                         52             52




                                     1607
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 18 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-70             Declaration of Kenneth
                     Alexander                        52             52

    1-71             Medical records for
                     Kenneth Alexander                52             52

    1-72             Kenneth Alexander
                     Florida State Hospital           52             52

    1-73             SSDI records for
                     Kenneth Alexander                52             52

    1-74             Kenneth Alexander
                     Snowy Range Consulting           52             52

    1-75             Kenneth Alexander
                     Wyoming Behavioral               52             52

    1-76             Kenneth Alexander
                     Wyoming State Hospital           52             52

    1-77             Kenneth Alexander
                     admission note                   52             52

    1-78             School transcript for
                     Lisa Montgomery                  52             52

    1-79             Declaration of Chelsea
                     Boman Veal                       52             52

    1-80             Declaration of Jonathan
                     Caleb Thompson                   52             52

    1-81             Declaration of Marvin
                     Alexander                        52             52

    1-82             Declaration of Becky
                     Purkey                           52             52

    1-83             Declaration of
                     Jacqueline Moffett               52             52




                                     1608
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 19 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-84             Declaration of Jeff
                     Batson                           52             52

    1-85             Declaration of Penny
                     Craig                            52             52

    1-86             Declaration of David
                     L. Owen, Jr.                     52             52

    1-87             Declaration of Alice
                     Mae Derry                        52             52

    1-88             Declaration of Mary
                     Osborn Hodges                    52             52

    1-89             Declaration of Janet
                     McNickle Eastman                 52             52

    1-90             Declaration of Rachael
                     Bowman Johnson                   52             52

    1-91             Declaration of Brenda
                     Cox                              52             52

    1-92             Interview with Lewis
                     Priest                           52             52

    1-93             Tarrant County records
                     of Jeff Batson                   52             52

    1-94             Interview of Allen
                     Baldwin                          52             52

    1-95             Death certificate of
                     Nils Rignell                     52             52

    1-96             Interview of Susan
                     Barrow-Swartz                    52             52

    1-97             Declaration of Susan
                     Barrow-Swartz                    52             52




                                     1609
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 20 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-98             Declaration of Nita
                     Milburn Montgomery               52             52

    1-99             Lisa Montgomery,
                     Project Upward Bound             52             52

    1-100            Interview of Judy
                     Shaughnessy                      52             52

    1-101            Interview of Patty
                     Baldwin                          52             52

    1-102            Counseling records of
                     Lisa Montgomery                  52             52

    1-103            Interview of Judy
                     Shaughnessy                      52             52

    1-104            Divorce file of
                     Boman v. Boman                   52             52

    1-105            Declaration of Carl
                     James Boman                      52             52

    1-106            Declaration of
                     Richard Leroy Boman              52             52

    1-107            School transcript of
                     Lisa Montgomery                  52             52

    1-108            Enlistment records of
                     Lisa Montgomery                  52             52

    1-109            School records of
                     Michael Boman                    52             52

    1-110            School records of
                     Michael Boman                    52             52

    1-111            State of Kansas v.
                     Carl Boman                       52             52




                                     1610
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 21 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-112            Declaration of Ann
                     Walker-King                      52             52

    1-113            Michael Boman Mar
                     Vista High School                52             52

    1-114            Declaration of David
                     J. Stadler                       52             52

    1-115            Marriage certificate of
                     Carl Boman/Lisa Hedberg          52             52

    1-116            Birth certificate of
                     Desiree Boman                    52             52

    1-117            Declaration of Darlene
                     Alexander                        52             52

    1-118            C.J. Boman Deming
                     School records                   52             52

    1-119            Birth certificate of
                     C.J. Boman                       52             52

    1-120            SS statement of Lisa
                     Montgomery                       52             52

    1-121            1988 datebook                    52             52

    1-122            Birth records of C.J.
                     Boman Jane Phillips              52             52

    1-123            Competency exam of
                     Kenneth Alexander                52             52

    1-124            Jane Phillips - early
                     labor for C.J.                   52             52

    1-125            1989 datebook                    52             52

    1-126            Scripps Memorial
                     Hospital Operative
                     Report                           52             52


                                     1611
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 22 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-127            Medical records of
                     Carl Boman                       52             52

    1-128            Carl Boman - C.B.
                     Pettigrew, D.O.                  52             52

    1-129            Declaration of Gerald
                     Upshaw                           52             52

    1-130            Birth records of
                     Kayla Boman                      52             52

    1-131            Post-birth records
                     of Kayla Boman                   52             52

    1-132            Kayla Boman Children's
                     Hospital San Diego               52             52

    1-133            C.J. Boman admitting
                     physical exam                    52             52

    1-134            Desiree Boman, H&P exam          52             52

    1-135            Children's Hospital
                     San Diego                        52             52

    1-136            C.J. Boman Children's
                     Hospital San Diego               52             52

    1-137            Chelsea Boman, Scripps
                     Memorial Hospital                52             52

    1-138            Children's Hospital
                     San Diego concussion             52             52

    1-139            Discharge summary for
                     Desiree Boman                    52             52

    1-140            Desiree Boman, Jane
                     Phillips Medical Ctr.            52             52

    1-141            Chelsea Boman, Jane
                     Phillips Medical Ctr.            52             52


                                     1612
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 23 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-142            Lisa Montgomery, Jane
                     Phillips Medical Ctr.            52             52

    1-143            Chelsea Boman, Jane
                     Phillips Medical Ctr.            52             52

    1-144            School records of
                     Desiree Boman                    52             52

    1-145            Desiree Boman, Jane
                     Phillips Medical Ctr.            52             52

    1-146            C.J. Boman, Jane
                     Phillips Medical Ctr.            52             52

    1-147            Declaration of Eithol
                     Marie Boman Towery               52             52

    1-148            Order Author. Disc
                     of Records under
                     protective order                 52             52

    1-149            Telephone interview
                     of Brett Owens                   52             52

    1-150            Lisa Montgomery
                     statement to Dr.
                     Brian Shane                      52             52

    1-151            Kayla Boman, Jane
                     Phillips Medical Ctr.            52             52

    1-152            Divorce file in
                     Boman v. Boman                   52             52

    1-153            Divorce decree of
                     Kenneth Alexander/
                     Kimberly Alexander               52             52

    1-154            Radiology report of
                     Lisa Montgomery                  52             52




                                     1613
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 24 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-155            School records of
                     Desiree Boman                    52             52

    1-156            Lisa Montgomery Tulsa
                     Community College                52             52

    1-157            School records of
                     Desiree Boman                    52             52

    1-158            School records of
                     Chelsea Boman                    52             52

    1-159            School records of
                     Desiree Boman                    52             52

    1-160            Interview of Carl
                     Boman                            52             52

    1-161            Interview of Roberta
                     and James Upshaw                 52             52

    1-162            Medical records of
                     Lisa Montgomery                  52             52

    1-163            School records of
                     Chelsea Boman                    52             52

    1-164            School records of
                     Kayla Boman                      52             52

    1-165            School records of
                     Desiree Boman                    52             52

    1-166            Kayla Boman, Jane
                     Phillips Medical Ctr.            52             52

    1-167            Declaration of Kayla
                     Deanne Boman                     52             52

    1-168            Declaration of Carl
                     James Boman II                   52             52




                                     1614
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 25 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-169            Tommy Kleiner, Case
                     No. 99-CR-3250                   52             52

    1-170            C.J. Boman, Stormont
                     Vail Regional Health             52             52

    1-171            Lisa Montgomery, St.
                     Francis records                  52             52

    1-172            Kevin Montgomery, St.
                     Francis records                  52             52

    1-173            Montgomery v. Montgomery
                     No. 97D-192                      52             52

    1-174            Declaration of Kevin
                     Montgomery                       52             52

    1-175            School records of
                     Desiree Boman                    52             52

    1-176            School records of
                     Chelsea Boman                    52             52

    1-177            School records of
                     C.J. Boman                       52             52

    1-178            School records of
                     Kayla Boman                      52             52

    1-179            Medical records of
                     Kayla Boman                      52             52

    1-180            Workers' Comp claim
                     of Lisa Montgomery               52             52

    1-181            Interview of Teddy
                     Kleiner                          52             52

    1-182            Medical records of
                     Lisa Montgomery                  52             52




                                     1615
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 26 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-183            Marriage record of
                     Danny Shaughnessy/
                     Judy Ochoa                       52             52

    1-184            Motion to temporarily
                     stay child support               52             52

    1-185            SS statement of Kevin
                     Montgomery                       52             52

    1-186            C.J. Boman, St.
                     Francis Hospital                 52             52

    1-187            Chelsea Boman, St.
                     Francis Hospital                 52             52

    1-188            Desiree Boman, St.
                     Francis Hospital                 52             52

    1-189            Lisa Montgomery,
                     Lawrence Memorial Hos.           52             52

    1-190            Kevin Montgomery, St.
                     Francis Hospital                 52             52

    1-191            Alias citation in
                     contempt                         52             52

    1-192            Medical records of
                     Desiree Boman                    52             52

    1-193            USA v. Montgomery
                     No. 05-06-002                    52             52

    1-194            Lisa Montgomery, St.
                     Francis Hospital                 52             52

    1-195            School transcript of
                     Desiree Boman                    52             52

    1-196            Kayla Boman, Carroll
                     High School                      52             52



                                     1616
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 27 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-197            Declaration of Vanita
                     June Boman                       52             52

    1-198            Declaration of Cheryl
                     Fine                             52             52

    1-199            Notes of Dr. Sallye
                     Wilkinson                        52             52

    1-200            Physical exam of
                     Kayla Boman                      52             52

    1-201            Physical exam of
                     C.J. Boman                       52             52

    1-202            Physical exam of
                     Chelsea Boman                    52             52

    1-203            Chelsea Boman, Newman
                     Memorial Co. Hospital            52             52

    1-204            Sports physical of
                     Kayla Boman                      52             52

    1-205            School records of
                     Chelsea Boman                    52             52

    1-206            Hospital records of
                     Lisa Montgomery                  52             52

    1-207            Justin Kleiner, The
                     Farm History                     52             52

    1-208            Bonnie Jean Taylor and
                     Teddy Kleiner Power of
                     Attorney                         52             52

    1-209            Hospital records of
                     C.J. Boman                       52             52

    1-210            Teddy Kleiner, intake
                     and social history               52             52



                                     1617
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 28 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-211            The Farm Court Report
                     on Justin Kleiner                52             52

    1-212            Interview of Lori
                     Colwell                          52             52

    1-213            Testimony of Lisa
                     Montgomery                       52             52

    1-214            Interstate Compact on
                     placement of children            52             52

    1-215            Bonding out of Tommy
                     Kleiner                          52             52

    1-216            Tommy Kleiner, Frankin
                     County                           52             52

    1-217            Shaughnessy home study           52             52

    1-218            Screening records of
                     Justin Kleiner                   52             52

    1-219            Justin Kleiner, case
                     log for monthly
                     family contact                   52             52

    1-220            Hospital records for
                     Chelsea Boman                    52             52

    1-221            Employment records of
                     Lisa Montgomery                  52             52

    1-222            Cotton O'Neal Clinic             52             52

    1-223            Kansas v. Kleiner,
                     No. 03-CR-242                    52             52

    1-224            Hospital records of
                     Lisa Montgomery                  52             52

    1-225            Kansas v. Tommy
                     Kleiner, No. 98-CR-1335          52             52


                                     1618
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 29 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-226            Interview of Kevin
                     Montgomery                       52             52

    1-227            Death certificate of
                     Lori Diane Blalock               52             52

    1-228            Declaration of Jenny
                     Hays                             52             52

    1-229            Request for leave form           52             52

    1-230            State of OK v. Teddy
                     Kleiner, No.
                     CM-1999-3081                     52             52

    1-231            Mental health and
                     class report on
                     Teddy Kleiner                    52             52

    1-232            Letter to Kevin
                     from Lisa                        52             52

    1-233            Coffey Health Systems
                     v. Montgomery, No.
                     2004-LM-0108                     52             52

    1-234            James McMurray, DDS
                     account history rpt.             52             52

    1-235            Testimony of Lisa
                     Montgomery                       52             52

    1-236            Montgomery v.
                     Shaughnessy, No.
                     2004-DM-23                       52             52

    1-237            Patient discharge
                     sheet of Chelsea
                     Boman                            52             52

    1-238            Chelsea Boman, Waverly
                     Medical Clinic                   52             52



                                     1619
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 30 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-239            School transcript of
                     C.J. Boman                       52             52

    1-240            Medical records of
                     Desiree Boman                    52             52

    1-241            Discharge from duty
                     for Chelsea Boman                52             52

    1-242            Discharge from duty
                     for Kayla Boman                  52             52

    1-243            Tommy Kleiner v. Nina
                     Green, No. 05-DM-226             52             52

    1-244            Interview of Cheryl
                     Fine                             52             52

    1-245            Interview of Lisa
                     Green                            52             52

    1-246            Kansas v. Tommy
                     Kleiner, No. 03-CR-242           52             52

    1-247            Interview of Katheryn
                     Dewey                            52             52

    1-248            School transcript of
                     Kayla Boman                      52             52

    1-249            Interview of Kayla
                     Boman                            52             52

    1-250            Interview of Mona
                     Marcotte                         52             52

    1-251            Physical evidence
                     glove box 1B15(18)               52             52

    1-252            Evidence retrieved
                     from house                       52             52




                                     1620
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 31 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-253            School records of
                     Desiree Boman                    52             52

    1-254            Hospital records of
                     Mary Lee Coleman                 52             52

    1-255            Interview of Judy
                     Shaughnessy                      52             52

    1-256            Interview of Lisa
                     Green                            52             52

    1-257            Home study of Judy
                     Shaughnessy                      52             52

    1-258            Diane Rae Hedberg
                     adoption registry                52             52

    1-259            Central Assembly of
                     God church, promotion
                     beginner to primary              52             52

    1-260            Central Assembly of
                     God church, promotion
                     primary to junior dept.          52             52

    1-261            Pease Middle School
                     records                          52             52

    1-262            Medical records for
                     Wendy Treibs                     52             52

    1-263            Email from Lisa
                     Montgomery to Lori
                     Colwell                          52             52

    1-264            Home study on Judy
                     and Danny Shaughnessy            52             52

    1-265            Shield of Service
                     discharge summary for
                     Teddy Kleiner                    52             52



                                     1621
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 32 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-266            Montgomery v. Kleiner
                     No. 03-DM-198                    52             52

    1-267            Motion for modification
                     of child support                 52             52

    1-268            History and physical
                     of Carl Boman                    52             52

    1-269            Waiver of parental
                     rights for Justin
                     Kleiner                          52             52

    1-270            Case activity log for
                     monthly family contact
                     for Justin Kleiner               52             52

    1-271            Psychiatric evaluation
                     for Lisa Montgomery              52             52

    1-272            Department of Human
                     Services report                  52             52

    1-272-1          Neuropsychological
                     evaluation of Lisa
                     Montgomery                       52             52

    1-273            Jim Dale Eastom sex
                     offender registry                52             52

    1-274            Declaration of Dylan
                     Montgomery                       52             52

    1-275            Residences chart of
                     Lisa Montgomery                  52             52

    1-276            Declaration of Dustin
                     Montgomery                       52             52

    1-277            Child abuse-neglect
                     referral form                    52             52




                                     1622
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 33 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-278            Report to the district
                     attorney                         52             52

    1-279            Child abuse-neglect
                     referral form                    52             52

    1-280            Photograph                       52             52

    1-281            Declaration of Ben
                     Leonard                          52             52

    1-282            1999 Oklahoma DHS
                     records                          52             52

    1-283            Interview of David
                     Kidwell, Sr.                     52             52

    1-284            Declaration of Carl
                     Boman                            52             52

    1-285            Declaration of Leon
                     Michael Barabash                 52             52

    1-286            Declaration of James
                     N. Miller                        52             52

    1-287            Declaration of Michael
                     Harlow                           52             52

    1-288            Declaration of Sang Ye
                     Seiffert                         52             52

    1-289            Declaration of Dr.
                     Sallye Wilkinson                 52             52

    1-291            Declaration of Bret
                     Dillingham                       52             52

    1-292            Declaration of Desiree
                     Boman Offutt                     52             52




                                     1623
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 34 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

    1-293            Chronology of
                     disruption of child
                     custody                          52             52

      2              Curriculum vitae of
                     Janet Vogelsang                  52             52

      3              Residential map of
                     Lisa Montgomery                  52             52

      4              Genogram                         52             52

      5              Chart of mental
                     health symptoms                  52             52

      6              Chart of traumatic
                     events                           52             52

      7              Report of Katherine
                     Porterfield                      52             52

      8              Addendum to report of
                     Katherine Porterfield            52             52

      9              Curriculum vitae of
                     Katherine Porterfield            52             52

     10              Declaration of David
                     Kidwell                          52             52

     11              Declaration of Ben
                     Leonard re: David
                     Kidwell                          52             52

     12              Declaration of Wesley
                     Gann                             52             52

     13              Declaration of Carl
                     Boman                            52             52

     14              Declaration of Linda
                     Baker                            52             52



                                     1624
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 35 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     15              Declaration of Ben
                     Leonard re: Linda Baker          52             52

     16              Lisa Montgomery
                     handwritten note                 52             52

     17              Kleiner v. Kleiner
                     divorce proceedings              52             52

     18              Obituary of Gerald
                     "Shorty" Shipley                 52             52

     19              Declaration of Carl
                     McClain                          52             52

     20              Report of George
                     Woods                            52             52

     21              Addendum to report
                     of George Woods                  52             52

     22              Curriculum vitae of
                     George Woods                     52             52

     23              Report of Siddhartha
                     Nadkarni                         52             52

     24              Declaration of Diane
                     Bradford                         52             52

     25              Curriculum vitae of
                     DiAnne Bradford                   52            52

     26              Declaration of Charles
                     Sanislow                         52             52

     27              Curriculum vitae of
                     Charles Sanislow                 52             52

     28              Reports of Ruben Gur             52             52

     29              2016 addendum to
                     report of Ruben Gur              52             52


                                     1625
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 36 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     30              Curriculum vitae of
                     Ruben Gur                        52             52

     31              Curriculum vitae of
                     Andrew Newberg                   52             52

     32              Testimony of Helen
                     Mayberg                          52             52

     33              Testimony of Alan
                     Evans                            52             52

     34              Report of Helen
                     Mayberg and Alan Evans           52             52

     35              Curriculum vitae of
                     Christos Davatzikos              52             52

     36              Deposition of V.S.
                     Ramachandran                     52             52

     37              March 2005 letter of
                     Marilyn Hutchinson               52             52

     38              Curriculum vitae of
                     Marilyn Hutchinson               52             52

     39              3/7/05 report of
                     William Logan                    52             52

     40              5/15/07 report of
                     William Logan                    52             52

     41              Declaration of
                     William Logan                    52             52

     42              Curriculum vitae of
                     William Logan                    52             52

     43              Report of Ruth Kuncel            52             52

     44              Curriculum vitae of
                     Ruth Kuncel                      52             52


                                     1626
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 37 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     45              Report of Robert
                     Fucetola                         52             52

     46              Curriculum vitae of
                     Robert Fucetola                  52             52

     47              Declaration of Russell
                     Stetler                          52             52

     48              Supplemental
                     declaration of Russell
                     Stetler                          52             52

     49              Curriculum vitae of
                     Russell Stetler                  52             52

     50              Declaration of Denise
                     Leboeuf                          52             52

     51              Curriculum vitae of
                     Marc Bookman                     52             52

     52              Report of Lawrence Fox           52             52

     53              Curriculum vitae
                     of Lawrence Fox                  52             52

     54              Lisa Rickert
                     resignation letter               52             52

     55              Email from David Owen
                     to Holly Jackson                 52             52

     56              Holly Jackson
                     mitigation themes chart          52             52

     57              To-do list of Deb
                     Garvey                           52             52

     58              4/3/07 transcript of
                     proceedings                      52             52




                                     1627
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 38 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     59              4/5/07 transcript of
                     proceedings                      52             52

     60              Declaration of
                     Susan Hunt                       52             52

     61              Declaration of
                     Phil Thompson                    52             52

     62              Affidavit of
                     David Owen                       52             52

     63              Declaration of
                     Judy Clarke                      52             52

     64              Declaration of
                     Deb Garvey                       52             52

     65              4/30/06 letter from
                     Susan Hunt to Richard
                     Burr                             52             52

     66              4/21/06 transcript
                     of proceedings                   52             52

     67              4/25/06 transcript
                     of proceedings                   52             52

     68              5/3/06 transcript
                     of proceedings                   52             52

     69              Order banning Judy
                     Clarke from CCA                  52             52

     70              Order regarding Judy
                     Clarke's telephone
                     number                           52             52

     71              Letter from Lisa
                     Montgomery to Judge
                     Fenner                           52             52




                                     1628
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 39 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     72              Deposition of Ray
                     Conrad                           52             52

     73              Declaration of Linda
                     McCandless                       52             52

     74              Declaration of Ben
                     Leonard re: Linda
                     McCandless                       52             52

     75              Declaration of
                     Charles Dedmon                   52             52

     76              Declaration of
                     Melody Brannon                   52             52

     77              4/5/07 transcript of
                     In Chambers hearing              52             52

     78              Stipulation regarding
                     Denise Baker                     52             52

     79              Stipulation regarding
                     Hugh Rineer                      52             52

     80              Declaration of
                     James Brooks                     52             52

     81              Grand jury testimony
                     of Park Dietz                    52             52

     82              Billing records of
                     Fred Duchardt                    52             52

     83              Declaration of Chris
                     Armstrong                        52             52

     84              Billing records of
                     John O'Connor                    52             52

     85              CCA visitation records           52             52

     86              ABA Guidelines 1989              52             52


                                     1629
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 40 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     87              Supplementary
                     Guidelines 2008                  52             52

     88              Guide to Judiciary
                     Policy 2016                      52             52

     89              Summary of deleted
                     history                          52             52

     90              Amended plan for
                     implementing the
                     Criminal Justice Act             52             52

     91              Order appointing
                     Federal Public Defender          52             52

     92              Motion to withdraw               52             52

     93              Order appointing
                     additional counsel               52             52

     94              Motion to withdraw               52             52

     95              1/27/05 letter from
                     Susan Hunt to CCA
                     Warden                           52             52

     96              Mitigation
                     Investigation: A Duty
                     that Demands Expert
                     Help but Can't Be
                     Delegated                        52             52

     97              Getting it Right: Life
                     History Investigation
                     as the Foundation for a
                     Reliable Mental Health
                     Assessment                       52             52

     98              Curriculum vitae of
                     David Freedman                   52             52




                                     1630
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 41 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     99              Letter to Susan Hunt
                     from Reuben Camper Cahn          52             52

     100             The Mystery of
                     Mitigation                       52             52

     101             Records requested
                     chart                            52             52

     102             Witnesses interviewed
                     chart                            52             52

     103             ABA Guidelines 2003              52             52

     104             The Defense Team in
                     Capital Cases 2003               52             52

     105             A New Profession for
                     an Old Need 2003                 52             52

     106             Mitigation Evidence
                     in Death Penalty
                     cases                            52             52

     107             Mental Disabilities
                     and Mitigation                   52             52

     108             Commentary on Counsel's
                     Duty to Seek and
                     Negotiate a Disposition          52             52

     109             Unknown Story of a
                     Motherless Child                 52             52

     110             The ABA Guidelines
                     and Norms                        52             52

     111             Mental Health Evidence
                     and the Capital Defense
                     Function                         52             52

     112             The ABA Guidelines: A
                     Historical Perspective           52             52


                                     1631
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 42 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     113             New Strategies for the
                     Defense of Capital Cases         52             52

     114             The Trial for Life               52             52

     115             The Penalty Phase Trial          52             52

     116             The Nelson Case                  52             52

     117             Using the Mitigation
                     Specialist and the
                     Team Approach                    52             52

     118             The Mental Health
                     Evaluation in Capital
                     Cases: Standards of
                     Practice                         52             52

     119             Mitigation
                     Investigation                    52             52

     120             Federal Death Penalty
                     Cases: Recommendations
                     Concerning the Cost and
                     Quality of Defense
                     Representation                   52             52

     121             Cultural Competency in
                     Capital Mitigation               52             52

     122             Update on the Cost and
                     Quality of Defense
                     Representation in
                     Federal Death Penalty
                     Cases                            52             52

     123             Why Capital Cases
                     Require Mitigation
                     Specialists                      52             52

     124             Memo from Stephanie
                     Elliott to defense
                     team                             52             52


                                     1632
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 43 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     125             Curriculum vitae of
                     Siddhartha Nadkarni              52             52

     126             Affidavit of Lisa
                     Rickert                          52             52

     127             1/6/05 letter from
                     Lisa Rickert to
                     Ron Ninemire                     52             52

     128             Hallmarks of bipolar
                     disorder                         52             52

     129             Contract of Dani Waller          52             52

     130             9/12/06 memo from
                     Dani Waller to team              52             52

     131             Chart of similar cases           52             52

     132             3/5/05 letter from
                     Susan Hunt to Isaac
                     Johnson                          52             52

     133             Attorney timeline                52             52

     134             Letter from John
                     David Luton                      52             52

     135             The Jury as Critic: An
                     Empirical Look at How
                     Capital Juries Perceive
                     Expert/Lay Testimony             52             52

     136             U.S.D.C. Docket sheet            52             52

     137             Notes by Roseann
                     Ketchmark                    52 & 1954     52 & 1954

     138             Notes by Roseann
                     Ketchmark                    52 & 1962     52 & 1962




                                     1633
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 44 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     139             Fred Duchardt's email
                     to Department of
                     Justice                          52             52

     140             Dillingham billing
                     statement                       295         296

     141             Dillingham billing
                     statement                       297         297

     142             Deposition of Tommy
                     Kleiner                         475         476

     143             Report of Robert
                     Fucetola                        876         876

     144             Chart                           885         885

     145             Contact notes                   905         905

     146             MMPI-2 report                   1070        1070

     147             Raw data                        1070        1070

     148             Printout from
                     MIMneuro                        1232        1233

     152             Robert Fucetola's
                     MMPI report                     1421        1421

     153             PAI report                      1456        1456

     154             Janet Vogelsang's
                     Biopsychosocial
                     History report                  1530        1530

     155             Katherine Porterfield's
                     report                          1705        1705

     157             Memo of Fred Duchardt           1988        1988

     158             Leona Hayes file                1965        1965



                                     1634
Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 45 of 316



                             INDEX OF EXHIBITS
                                (continued)

   EXHIBIT
     NO.              DESCRIPTION                 OFFERED      RECEIVED

     159             Dr. Woods PowerPoint            2216        2216

     160             2/12/07 fax memo from
                     Fred Duchardt                   2323        2324

     161             Declaration of Torres           2327        2327

     162             Torres jury
                     questionnaire                   2326        2326

   FOR THE RESPONDENT:

      41             Statement of John
                     O'Connor                        2022        2022

      42             Statement of Fred
                     Duchardt                        2277        2277

      44             2014 truncated
                     transcript                      2329        2330

      45             Judge Gaitan's order
                     on Nelson 2255                  2329        2330




                                     1635
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 46 of 316



 1                                  NOVEMBER 8, 2016

 2                                   MORNING SESSION

 3                   (Court in session at 9 a.m.)

 4                   THE COURT:    Good morning.

 5                   Ready, Ms. Henry?

 6                   MS. HENRY:    Yes, Your Honor.

 7                   THE COURT:    All right.

 8                   MS. HENRY:    Movant recalls Dr. Kate Porterfield.

 9                   THE COURT:    Doctor, I'll have you sworn again since

10      it's a new day.

11      KATHERINE PORTERFIELD, being sworn by the courtroom deputy,

12      testified:

13      DIRECT EXAMINATION (continued) BY MS. HENRY:

14       Q       Dr. Porterfield, yesterday afternoon I was asking you

15      about the difference between clinical work and forensic work,

16      and I'd like to revisit that because I forgot to ask you one

17      question there and that is with respect to the nature of

18      clinical work.    Do clinical psychologists only treat patients?

19       A       No.   Clinical psychologists can perform a range of

20      tasks and functions based on their training, but treatment,

21      caring for people, providing therapy is one of the tasks, one

22      of the skills that you receive training, but it's not the only

23      context in which you're trained as a psychologist.

24       Q       In fact, you testified yesterday about your work in

25      immigration courts.       What are those evaluations that you


                                          1636
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 47 of 316



 1      conduct?

 2       A         So, for instance, another aspect of the training of

 3      becoming a clinical psychologist is you learn to perform

 4      assessments, evaluation of mental disorders.         You learn to

 5      perform treatment, therapy, and you are able to formulate

 6      diagnoses and treatment plans.

 7                   So for my work at the Bellevue NYU program,

 8      Survivors of Torture, I spoke about yesterday, much of our work

 9      is -- much of my work is evaluation.        So I will evaluate a

10      potential new client of the program.        I will assess their

11      history, determine if the individual meets criteria to be

12      accepted into our program.      That has nothing to do with

13      providing treatment.

14                   Additionally, for many of my clients who I do end up

15      treating, I will sometimes perform an evaluation, then testify

16      in immigration court about their mental disorder coming out of

17      torture.

18       Q         And, in fact, most of your testimony -- in fact, almost

19      all of the testimonial work that you've done in courts has been

20      in the context of immigration; is that correct?

21       A         The bulk of it, yes.

22       Q         You testified it's really -- it's two or three times in

23      criminal cases before today?

24       A         That would be -- this is the third.

25       Q         And one of the times that you testified, was that for


                                          1637
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 48 of 316



 1      the prosecution in a child murder case?

 2       A        Correct.

 3       Q        Thank you.   I appreciate you helping me go back through

 4      that.

 5       A        Excuse me.   This is the fourth.

 6       Q        Okay.    So two times with defense and once with the

 7      prosecution in the child murder case?

 8       A        Correct.

 9       Q        Now, Dr. Porterfield, you spoke yesterday about the

10      fact that you conducted an evaluation of Mrs. Montgomery for

11      the referral question, which we won't go back and repeat

12      because that's already in the record.        Did you prepare a

13      PowerPoint slide that would help us get through your testimony

14      as quickly as possible?

15       A        I did.

16       Q        And would it assist the Court and the parties in

17      understanding your conclusions for us to go through those

18      slides?

19       A        I believe so, yes.

20       Q        And the first of those slides is up on the screen

21      today, and we're not going to read verbatim everything on the

22      slides, but could you begin with a summary of your conclusions

23      with respect to Lisa Montgomery?

24       A        Sure.    My conclusions essentially as they appear there

25      is that Ms. Montgomery, that her childhood and adolescent


                                          1638
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 49 of 316



 1      experiences of trauma, victimization, and neglect had a

 2      massively deleterious effect on her development and her

 3      functioning and capacities, and that these impairments are well

 4      studied and well researched in the literature as impairments

 5      that come from developmental alterations that happen to abused

 6      children.

 7                   I then summarized, as you see on the slide, that her

 8      difficulties fall in the realm of what we call chronic or

 9      complex posttraumatic stress from ongoing trauma as well as

10      bipolar disorder and very severe dissociative symptomatology.

11       Q         And, Dr. Porterfield, is there a methodology that you

12      follow which is generally accepted in your field?

13       A         Yes.   So the --

14       Q         Can you describe that methodology?

15       A         Yes.   So the methodology involves how you collect data

16      and what data you collect when you are trying to make

17      conclusions about an individual's mental functioning, and so

18      for -- the standard is to conduct a clinical interview and as

19      much record review and what you would think of as sort of

20      collateral information as possible.

21                   For this case that was really my two sort of prongs

22      of data.    The first prong would be information regarding Ms.

23      Montgomery's history of her life and her development, and that

24      came from everything from records to witnesses to her life,

25      whether those be professional people who encountered her or


                                          1639
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 50 of 316



 1      family members or other people who knew her.         Of course, Ms.

 2      Montgomery's history of her own life, so her own report as well

 3      as any other expert testimony that had been done around her and

 4      her life.    And then I also interviewed another witness, Mr.

 5      Kidwell, regarding her history.

 6                  That second prong, then, is the clinical condition

 7      and any data that will -- so that first is history.          The second

 8      is what about her functioning?       What was she like?     How did she

 9      act?   How does she act now?     And that data you get from that

10      clinical interview that I mentioned.        You also get it from any

11      records that describe her functioning.        How was she?    What did

12      she act like as a young person?       As well as witnesses'

13      testimony about what was Ms. Montgomery like.         So that's sort

14      of the two prongs I'm looking at.

15       Q       Is there a scientific basis for that methodology?

16       A       Absolutely.    When you conduct an evaluation, you have

17      the data; but as a medical professional, you need to interpret

18      that data and analyze it, and you want to do that through

19      literature and the foundation scientifically in your field that

20      undergirds what you're looking at.       So for me that's a set of

21      data that comes out of, first of all, normal childhood

22      development.    Very important to understand what is a normal,

23      good enough childhood.      How do you develop in that?

24                  I looked at some data, which I can briefly

25      summarize, from something call the ACE Study, the Adverse


                                          1640
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 51 of 316



 1      Childhood Experiences Study.       The neurobiological research that

 2      underpins our understanding of what happens to kids who get

 3      abused was very important to me in understanding Ms.

 4      Montgomery's functioning, my own clinical knowledge from

 5      working for the past 18 years with traumatized people, and, of

 6      course, the clinical literature about the diagnoses such as

 7      posttraumatic stress, complex trauma; in other words, the

 8      literature that talks about what do people who have abuse

 9      backgrounds struggle with then.

10       Q       Is it generally accepted in your field to use these

11      sources of science in order to interpret the data you discussed

12      in the slide previously?

13       A       Yes.   You need to take that data you've amassed and

14      understand it through a lens of the field, you know, my field

15      being psychology.

16       Q       And is it important for the Court to understand what a

17      normal childhood development, what you called good enough child

18      development is in order to understand your interpretations of

19      Ms. Montgomery?

20       A       I believe there's a few points that are important to

21      understanding about how a child grows that then will be

22      illustrative of what happens when a child's development is

23      derailed by science.

24       Q       So what is the primary task of normal childhood

25      development?


                                          1641
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 52 of 316



 1       A       Well, so when I think about a growing child, one of the

 2      things that's very basic, and our field has really demonstrated

 3      this, is that child infancy, from being a baby up until growing

 4      into adulthood, has this sort of overwhelming task as an

 5      organism, a human organism.      We call that biopsychosocial

 6      regulation.

 7                  I can be fairly brief on this.       But what the idea of

 8      biopsychosocial regulation is that baby from infancy to adult

 9      is learning to control and recognize his or her self, his body

10      functions, her senses, her perceptions of the world, her

11      feelings, her interactions, meaning the child is growing to

12      learn how to manage being an organism in the world.

13                  So a quick example would be an infant lying in a

14      crib who experiences discomfort from a wet diaper.          That child

15      at four or five months old has no other capacity except one,

16      which is to cry, right?      So what that child does is they exert

17      the one regulatory process they can do, vocalization, to

18      express body doesn't feel good.       What you hope in normal

19      childhood, again, good enough childhood is that environment

20      will respond to that child.      So that baby's going to lie there

21      and a warm face is going to appear that picks the baby up,

22      holds the baby, comforts the baby and says, Oh, we've got to

23      change that diaper, and changes that diaper.

24                  All of that description I just gave is just one

25      little moment, right, in the life of that organism that's


                                          1642
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 53 of 316



 1      growing to learn how to regulate himself or herself, and that

 2      is the foundation of what are these actually literally

 3      trillions, trillions of neurochemical connections that start to

 4      get made for that child about what it means to cry, what it

 5      means to be lying there feeling cold.

 6                  And so -- and I can wrap this up, but what you're

 7      learning about when you learn about the regulation capacities

 8      of children is the way the child's own needs of their body

 9      interact with the environment, and does that environment teach

10      them cry equals comfort or cry equals a number of bad things

11      that can happen to abused children; fear, violence, hurt.

12      That's what regulation is.

13                  The reason I said there's trillions of moments

14      because there's actually in the neurochemical wiring of the

15      baby's brain this incredible opportunity that happens over the

16      course of the child's life to make connections, and each of

17      those connections happens as the child interacts with the

18      environment.

19       Q       And I know we're going to talk a little bit more about

20      the neurobiological aspects of trauma, but is that experience

21      that you described, the baby in the crib seeing the warm face,

22      we know that's relevant to Lisa Montgomery because that warm

23      face just wasn't there?

24       A       Correct.

25       Q       But is that seeing the warm face, is that what helps to


                                          1643
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 54 of 316



 1      create what -- I think you've taught me are called mirror

 2      neurons?

 3       A         Are called what?

 4       Q         Is that the mirror neurons?

 5       A         Well, I think we talked about just mirroring, right?

 6      So this idea that a baby, their first development comes from

 7      being seen.       So as they see a face and then they are seeing

 8      back, they begin that process of the neurochemical connections

 9      that have to do with interpersonal connectivity.

10       Q         And there's a scientific basis for this?

11       A         Oh, absolutely, yes.

12       Q         That science was available in 2007?

13       A         Yes.    I included in your references, as needed, but I

14      do have a bibliography in both my report and in this slide show

15      just about the kind of basis of this scientific work.

16       Q         And so what does the science tell us, then, about how

17      the child learns to regulate?

18       A         I will say -- I'll be brief here.      Just simply that the

19      child regulates the body through the interaction of the

20      environment.      It's not just that it naturally happens that we

21      learn to control ourself.

22                   Another quick example, a child grabs -- a

23      three-year-old child grabs a toy from their brother or sister,

24      the environment needs to respond to that.         Again, a good enough

25      response is, Oh, no, we don't grab toys.        Take this back and


                                          1644
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 55 of 316



 1      you go sit.     You grabbed a toy from your brother.        That wasn't

 2      nice.    Good enough, right?    A response with the environment

 3      says, This is a limit on you, and that teaches the child.

 4      Again, another moment of regulation.        I can't grab.    I can't

 5      hit.     When I do these things, the environment will respond.

 6      That's why it's an interaction and why each thing the child

 7      learns from that environment will shape not only the child's

 8      behavior but what we now know, it will shape the child's brain

 9      development.

10       Q         So now relevant to Lisa Montgomery's case.        What

11      happens to the child when their environment isn't that good

12      enough environment?

13       A         So my clinical evaluation of Ms. Montgomery really

14      yielded a conclusion that her environment was throughout her

15      childhood one of coercion, violence, humiliation, degradation,

16      exploitation.    I mean, it was a very horrible childhood.

17      That's going to lead to an adaptation that children make that

18      is often called in our field survival coping, and it's kind of

19      what it sounds like.     Survival coping -- if you'd like me to

20      continue?

21       Q         Please.

22       A         It's basically a description that the child is going to

23      adapt.    That's the thing about the human organism.         We adapt.

24      So when a child's environment is frightening, the child will

25      adapt to managing fear by having physiological fear protection


                                          1645
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 56 of 316



 1      mechanisms that take place.      Let me give an example.

 2       Q       What do you mean by that?

 3       A       Yes.   Sorry.   So survival -- I'm going to actually use

 4      an example because Ms. Montgomery did one inadvertently, I

 5      think, in our interview which is that she was describing at one

 6      point being a little girl and having spoken and her mother

 7      saying, You don't speak to me, or some way that her mother was

 8      angry she had spoken so the mother duct-taped her mouth and

 9      made her stand.

10                  Frankly, Ms. Montgomery was describing this very

11      offhandedly, and she talked about what I learned.          It's funny.

12      You learn you better not cry too hard because when you cry real

13      hard with duct tape, you can start to get your nose stuffed up,

14      and so I had to learn don't cry too hard because I don't want

15      that nose to get stuffed and I won't be able to breathe.

16                  That's an unbelievably disturbing formulation for a

17      child to have to make, right, about how to not suffocate

18      oneself with duct tape?

19                  In fact, when she said it, the offhanded thing she

20      then said was, Well, I will just daydream during that.            That is

21      clinically a very important phrase "daydream."

22       Q       Why so?

23       A       Because Ms. Montgomery was not daydreaming at that

24      point.   Daydreaming is the kid sitting in math class and he

25      puts his pencil down and starts looking outside and thinking


                                          1646
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 57 of 316



 1      they want to go play.     What Ms. Montgomery was describing was

 2      the beginning of what I'm going to talk about which is of a

 3      dissociative style of dealing with stress, fear, and pain,

 4      meaning she detached and disconnected.

 5                  Again, something we now know about scientifically

 6      she detached from the fear, from the overwhelming experience.

 7      So what she calls daydreams is, in my opinion, the beginning of

 8      her learning to dissociate.

 9       Q       And how does this survival coping affect the brain?

10      Does it cause brain changes?

11       A       Yes.   This has been really an exploding part of our

12      field for the last 30 years which is that the things that

13      children do under traumatic stress have been shown now to be

14      adaptations that make lasting, permanent changes in the brain.

15                  There's three -- I'm really not going to do a big

16      deep dig on the science here but if I could just briefly sort

17      of frame.    There's three major areas the research has looked at

18      what we call the neurochemical aspect of brain development.

19      That's the brain messengers that send signals to us.          The

20      neuroendocrine system, which is the hormonal system which

21      regulates much of the bodily functioning, including response to

22      stress; and the neuroanatomical, meaning simply that brain

23      structure, that actual mass that is the brain.

24                  Again, I'm not going to summarize them all here, but

25      I did provide a very lengthy bibliography.         There's extensive


                                          1647
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 58 of 316



 1      literature on what those changes have been shown to be in

 2      maltreated children.

 3       Q        Let me ask you for just a moment about that.        Was this

 4      information, this science available to clinicians such as

 5      yourself in 2007 when Mrs. Montgomery's case was tried?

 6       A        It was.

 7       Q        Can you just explain, again, briefly.       I know you

 8      prepared a slide about the neurotransmitters and the like.         Can

 9      you briefly summarize --

10       A        Sure.

11       Q        -- these brain changes?

12       A        Again, I'll do it by the categories.       So

13      neurotransmitters are the brain chemicals that connect the

14      synapses of our neurons, those little spaces between the nerves

15      and our brain.      The reason it's interesting -- I said trillion

16      before.   We believe that children have trillions of synapse

17      connectivity moments, meaning moments when things are firing as

18      they are developing, which is kind of an incredible idea, and

19      those -- what we've shown is that the chemicals that go across

20      the synapses that create the connectivity between our nerves

21      and our brains have shown alteration, if you study stressed,

22      traumatized kids, and the alterations are that they have

23      overactivation of some.

24                  It depends -- now, I'm not going to break down all

25      these neurotransmitters.      There's overactivation of some of


                                          1648
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 59 of 316



 1      them, there's underactivation of others.        You see impairments,

 2      frankly, in the quantity of the chemicals that are in the

 3      child's brain and how they're interacting.

 4                   Sorry.   Do you want me to just say about the

 5      neuroendocrine system?

 6       Q         Yes.   Sorry.   You're the scientist.    I'm not.      So can

 7      you tell us about the neuroendocrine system?

 8       A         I can do this quickly.    The neuroendocrine system is

 9      our hormonal system that manages stress, the part of our body

10      that handles -- sorry -- the system in our body that handles

11      digestion, alertness, appetite, and it is a deeply sensitive

12      system because it has to handle all of the ways we are as a

13      person.

14                   When children are put under severe stress and strain

15      and fear, their neuroendocrine system has now been shown

16      scientifically to have alteration.       I'll give one quick

17      example.     There's something called cortisol that gets released

18      in the body after you've been through something very, very

19      stressful.    So if I were hit by a car and then they took me to

20      the hospital and I was awake, very frightened and then

21      afterwards they quickly took a sample of my saliva, what they'd

22      probably find is that the cortisol in my saliva would be at a

23      very high rate, and that's because that cortisol is what goes

24      kind of pouring into the human body to calm it down after a

25      trauma; and so what we see in traumatized children is they have


                                          1649
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 60 of 316



 1      excessive and under -- they have too much and too little

 2      cortisol, depending on -- it's a deeper analysis than I'll do

 3      here, but the point is their stress response system is not

 4      activating itself in a normal way.       It's activating itself in

 5      an overly stressed way.      That's an example of a neuroendocrine.

 6       Q       And that can actually affect the changes in the brain

 7      as a child?

 8       A       Absolutely, yes.     The cortisol particularly has been

 9      shown -- there is a direct link between the function -- the

10      structure of the brain, which is the next part of the slide,

11      which is something called the corpus callosum -- and I have one

12      thing for a moment, if I could, because it does relate to

13      findings of Ms. Montgomery.

14                  Corpus callosum is an anatomical part of the brain.

15      It's literally down the middle and it connects the right and

16      left hemispheres.     What we have found recently in robust

17      studies is that too much of that cortisol stress response

18      shrinks that corpus callosum, which is kind of incredible

19      because what we're now seeing is that abused children as they

20      grow have a smaller corpus callosum which means they have less

21      connectivity between left and right parts of their brain, and

22      that connectivity is everything for people.         That's how we put

23      things into words because our left hemisphere is language

24      broadly, connects with our right, which has to do with our

25      perceptions.


                                          1650
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 61 of 316



 1                  So to have that proof that abused children have less

 2      connectivity, I'm thinking now about Ms. Montgomery's IQ test

 3      that shows this very large discrepancy between her verbal

 4      capacity and performance capacity.       That is a really important

 5      finding now about what happens to children under stress.

 6       Q       And does it matter at what point in the child's

 7      development that they experience this chronic severe stress?

 8       A       Yeah.    I mean, one of the things that's really amazing

 9      about the brain also is how much of it develops what we call

10      postnatally.     You're not born with a functioning brain that we

11      now have as adults.     It develops over the course of the child's

12      life.

13                  There are critical periods in children's lives where

14      there's real explosions of brain development.         One of them at

15      adolescence.     Another one tends to be in that preschool area,

16      sort of three to -- sorry -- two to four, and one of those

17      things that sometimes gets used in my field is what fires

18      together wires together.

19                  The idea there is if a child's brain is required to

20      be in a certain state, let's say, a state of fear and threat

21      detection, I have to protect myself, I'm under threat, the

22      parts of the brain that handle fear and threat detection are

23      firing, right?     That's trillions of connections.       And then they

24      become wired.     They become permanently connected.       So that

25      child's brain is now what we think of as a survival brain.


                                          1651
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 62 of 316



 1      It's a brain ready for fear.       It's ready for threat.      It's not

 2      a brain really ready to do sort of the normal things that kids

 3      have to do.     That's how it becomes problematic.

 4                   There's also functional parts of the brain, the

 5      frontal lobe up here and the limbic system, which handles

 6      our emotions that are not even formed until really late

 7      adolescence -- not completely formed until late adolescence.

 8       Q       So how is the frontal lobe impacted -- let me ask you

 9      this question:     When Mrs. Montgomery -- there's been testimony

10      about the fact that really she experienced physical trauma from

11      birth on and it was constant throughout childhood, and then the

12      sexual trauma began probably around eight or nine and continued

13      on and continued to get worse and worse and worse.          So when

14      you're experiencing this physical, emotional, sexual trauma

15      throughout the course of her development from birth to --

16       A       Yes.

17       Q       -- 18, is it -- do we know something about the way the

18      frontal lobe and the limbic system would be affected?

19       A       Well, what's sad about it, frankly, in this case is

20      that the critical periods of development for, let's say, the

21      limbic system.     That limbic system, by the way, again is the

22      emotional responses of the child.        One of the critical

23      developmental periods of the limbic development is early

24      childhood.

25                   So what we found is that if children are abused,


                                          1652
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 63 of 316



 1      maltreated, frightened during their younger years, sometimes

 2      they're going to demonstrate later what we call affective

 3      problems, problems with their feelings, handling them, what we

 4      call emotional dysregulation.       So we've got Mrs. Montgomery

 5      certainly experienced in early childhood -- while that limbic

 6      system was formulating itself and growing, she experienced

 7      great abuse, fear, abandonment, neglect.

 8                   I was going to say the frontal lobe gets shaped much

 9      more in those and really solidified in the adolescence and

10      later adolescence.     What we find with teenagers who are abused

11      is that they suffer more of those cognitive impairments that

12      come from frontal lobe damage.       So trouble planning, trouble

13      thinking things through, trouble with their reasoning capacity

14      and handling emotion and reasoning together, you know.            Making

15      a good decision, essentially.

16                   So then we've got Ms. Montgomery abused severely as

17      an adolescent, and we see in Mrs. Montgomery's clinical

18      condition the detrimental effect of that, which is terrible,

19      terrible functioning in planning, impulse control, and

20      reasoning.

21                   So sadly you see the critical periods for her

22      because the abuse took place across her childhood, in her

23      adolescence many of the critical periods where times she was

24      under severe traumatic stress and, therefore, her functioning

25      became impaired.


                                          1653
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 64 of 316



 1       Q        And so we've gotten into the next slide a little bit,

 2      let's move on to -- is there a scientific basis or studies and

 3      research about the way that these brain changes affect

 4      functioning?

 5       A        Yes.   So, again, if I just quickly frame that we are

 6      talking about -- we've talked about normal child development,

 7      then we've talked about, well, what about the brain changes

 8      that come when the child is under stress, fear, pain?             Well,

 9      how do we know that does anything to kids?         How do we know

10      these brain changes do anything?

11                  Well, what's been, again, very, very powerful and

12      exciting in our field is that we have studied the effects of

13      childhood stress through a lot of studies.         I'm just going to,

14      again, briefly focus on this one that's quite important, which

15      is called the Adverse Childhood Experiences Study.

16       Q        Before you describe the Adverse Childhood Experiences

17      Study, let me ask you, was the data from the Adverse Child

18      Experiences Study available to trial counsel in this case in

19      2007?

20       A        It was.

21       Q        And what was the ACE Study?

22       A        So just broadly what the ACE Study did was examine,

23      well, what about when people have bad life events, hard life

24      events?   So what do we know about that?       How do they turn out?

25      And what the study did -- it was an HMO study, believe it or


                                          1654
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 65 of 316



 1      not, so meaning it came out of a large healthcare plan, and

 2      they looked at 17,337 people, which is an astonishingly large

 3      sample for my field.     We don't usually have such large samples.

 4      What that does is it gives you the ability to really have

 5      robust conclusions because you have such a large sample.

 6       Q       And what did they conclude?

 7       A       So what they did was they looked at people in this HMO

 8      and asked them, Did you have these experiences in your life?

 9      This is a childhood retrospective study.        They asked about ten

10      things, as you can see there on the slide.         They asked about

11      abuse.   They asked about household function as defined by a

12      number of things; parental, mentally ill parent, substance

13      abuse parent, mother treated violently, family member in

14      prison, and then parental separation or divorce.          Then they

15      about asked neglect.     Importantly, they looked at emotional

16      abuse, physical abuse, sexual abuse separately and they also

17      looked at neglect, physical and emotional.         They took these ten

18      variables and they said, Did you have these occur in your

19      childhood?

20       Q       And what was the outcome of that study?

21       A       Well, what was remarkable is that they found that

22      the -- there was a graded effect, a dose-related effect of

23      trauma and traumatic stress, and that was the more adversity

24      that a person had in their childhood, the worse off they were

25      doing, the more poorly they were functioning; and by poorly


                                          1655
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 66 of 316



 1      functioning, I mean on a number of measures; medical health,

 2      sort of physical health, psychological health, anxiety,

 3      depression, substance abuse, interpersonal health, you know,

 4      marriages, divorces.     They looked at how are people doing.

 5      What they found is the more adversity, the worse off people

 6      were doing.

 7                 And what's really fascinating about the ACE Study is

 8      that much of the literature talks about a person with four ACE

 9      events you are going to have a massively increased likelihood

10      of suicide.    A person with four ACE events has a massively

11      increased likelihood of alcoholism.        So they really looked at

12      those ACE events and even at the rates of three and four ACE

13      events, they found very, very poor outcomes.

14       Q         And you're aware, Dr. Porterfield, are you not, that at

15      the trial of this case on cross-examination Dr. Kuncel was

16      asked the question about, and I don't remember the number, but

17      something to the fact that studies show that, you know,

18      hundreds of thousands of children in a year experience some

19      sort of abuse?    Is this finding from the ACE Study about the

20      dose response to stressors relevant to answering some of those

21      questions about why sometimes children with maybe a single

22      instance of abuse differ in their capacity to function versus

23      those people who have a number of these stressors?

24       A         Absolutely.   Because what it shows is that the dose

25      matters.    If you are talking about multiple, six, seven, eight


                                          1656
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 67 of 316



 1      adverse childhood events, again, we're not even talking about

 2      looking at the length of these events in the child's life; but

 3      if you are talking at that level of adversity, you're going to

 4      be looking at worse and worse functioning afterwards.

 5                   And so with Ms. Montgomery, for instance, if we just

 6      do a broad-base look at her as a subject of the ACE evaluation,

 7      you see that she has nine out of ten ACE events in her

 8      childhood.    That is an astonishing load of adversity.

 9       Q       And just to briefly go through Mrs. Montgomery's

10      clinical condition, can you describe for the Court what your

11      findings were with respect to her clinical condition?

12       A       Yes.   So I think to do that it would be helpful if I

13      could talk about posttraumatic stress disorder for a few

14      minutes and describe how that happens to people.

15       Q       First of all, let me ask you, did you give Mrs.

16      Montgomery -- did you believe that posttraumatic stress

17      disorder is part of her overall --

18       A       Yes.   Mrs. Montgomery has posttraumatic stress

19      disorder.    In fact, she has what I would call complex

20      posttraumatic stress disorder which has to do with pervasive,

21      long-standing traumatic events as opposed to sort of one or two

22      exposures.

23       Q       So we're going to break that down.        In order to

24      understand complex trauma and complex PTSD, we first need to

25      understand PTSD.     So could you explain PTSD to the Court?


                                          1657
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 68 of 316



 1       A       Sure.    I mean, just to use this slide as a frame, what

 2      you're talking about when you're talking about posttraumatic

 3      stress disorder is the human response to fear and the human

 4      response to terror.

 5                  What's amazing about posttraumatic stress actually

 6      is that we used to sort of think of it as an anxiety disorder,

 7      people are scared, they're nervous after they've had something

 8      bad happen.    But what we've actually learned in the last 30

 9      years or so is that really posttraumatic stress disorder is a

10      disorder coming out of our memory functioning in the brain and

11      our arousal system or what I will call our fear network, and

12      what we find is that people who have posttraumatic stress has a

13      dysfunctional linkage between their memory of the event and

14      their fear reaction in their body and that makes people really

15      suffer, because what they do is that fear -- let me describe

16      the fear network for a moment.

17                  Fear network is the part of our body that activates

18      when we're in danger.     Sometimes it's called fight or flight,

19      and it is a physiological human response that is nonverbal and

20      involuntary.     Again, if a car were coming towards me, I would

21      not think, Do I jump out of the way?        I would dive out of the

22      way.   Because my body would have activated a set of

23      physiological responses to fear.         Those physiological responses

24      are incredibly useful in that moment.         When a child is being

25      hurt, the physiological fear response is helpful to them


                                          1658
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 69 of 316



 1      because it helps the child either get away, fight the person

 2      off, or what we later see is shut down and freeze.          So that

 3      fear response is useful.

 4                  However, after the trauma is over, it's not so

 5      useful to have the fear response continuing to fire, and people

 6      who have posttraumatic stress have that.        The way we understand

 7      it is that when the trauma occurs, the brain is laying down a

 8      memory of what happened, okay?       As that brain is laying down

 9      that memory, let's say, again, the car is coming and I'm going

10      to remember this moment of this car coming towards me.            As

11      that's happening, I'm in a state of fear, and the dysfunction

12      of PTSD is that we understand now that the part of the brain

13      that encodes memory is the hippocampus, the larger system than

14      that but the hippocampus is the main structure.          If laying down

15      that memory as the amygdala, the part of the brain we talked

16      about the limbic system, is sending fear.

17                  So later the memory of the trauma activates the

18      fear, and so the terrible thing about posttraumatic stress is

19      that for people who have been traumatized, remembering is

20      actually being afraid.      In other words, when they remember,

21      they feel fear in their body, and my patients and many people

22      I've worked with describe this.       It's not, Oh, it's a bad

23      memory, it makes me upset.      That's, of course, true.      It's that

24      if you make me remember, I am going to feel those physiological

25      feelings of fear again.


                                          1659
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 70 of 316



 1                  And that's why that little circle I have there has

 2      to do with if you start with the perception, so the moment of

 3      the trauma.    So for a rape survivor, right, as you're being

 4      raped, those perceptions, your sensory reaction to being raped

 5      is being laid down in your body while you are unbelievably

 6      frightened.    In Ms. Montgomery's case that would be as a child.

 7      Then you follow that circle later, that network of reactions

 8      can get triggered again and just all of a sudden and then that

 9      person has extreme discomfort because they're afraid again.

10       Q       Let me ask you a question, Dr. Porterfield.         So what

11      you're describing about that re-experiencing of the trauma when

12      an individual remembers what happened to them is one of the

13      reasons why it's very difficult for individuals such as Mrs.

14      Montgomery to be able to access the memory of her trauma and

15      express it in an interview with a mental health professional?

16       A       Absolutely.    I mean, all survivors of trauma,

17      especially if they haven't been treated, I mean received mental

18      health treatment or medical treatment, they have great

19      difficulty returning to the traumatic memory.         That's kind of

20      the classic characteristic problem of a posttraumatic

21      experience is if I return to that memory, I'm going to feel

22      unbelievably afraid.     Soldiers tell us this.      Firemen tell us

23      this.   Kidnapped survivors tell us this.       And Mrs. Montgomery's

24      history is certainly a story of this.        Because what happens is

25      the individual does everything they can to not have that state


                                          1660
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 71 of 316



 1      return.   They will really, really try to stop it from coming,

 2      and that means they will try to push away reminders.          They will

 3      try to push away anything that takes them to that place.          With

 4      Mrs. Montgomery --

 5       Q        Is that what you call avoidance?

 6       A        It is called avoidance, yes.      Mrs. Montgomery became so

 7      pathological as a child that it turned to what I mentioned

 8      earlier dissociation, which is a severe form of avoidance.

 9       Q        And so we have the DSM criteria for PTSD up here on the

10      slide and you described some of those.        Very quickly could you

11      tell us the criteria?

12       A        Just very briefly, yes.     So this is the criteria for

13      the diagnosis of posttraumatic stress.        The first criteria is

14      that you have to have the stressor, an exposure of some kind.

15      It could be that they heard about something, suffered it

16      yourself, witnessed it.

17                  Criterion B is what is called that intrusive

18      re-experiencing, which means the memories and feelings of the

19      trauma come back to you and, again, it's called re-experiencing

20      for a reason.    It's not just remembering.       The body feels that

21      fear again, and that's what our survivors tell us.          And it's

22      intrusive because it comes out of the blue sometimes or it can

23      come from a trigger and the person feels the feelings again of

24      fear and of the trauma.      Sometimes they might picture things.

25      They might smell things.


                                          1661
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 72 of 316



 1                  Criterion C is what we call avoidance, and that is

 2      people work very hard to not go back to that memory.          They'll

 3      try to put it out of their mind, say, Please don't talk to me

 4      about it.    They'll avoid things that remind them, and that's

 5      very often a conscious process of avoiding.

 6                  And then Criterion D is sort of a complex set of

 7      symptoms that I can also talk about a little later, in fact,

 8      when I talk about complex posttraumatic stress.          Negative

 9      changes in thought or mood.      That's just what it sounds like.

10      The survivor of violence, the survivor of trauma often

11      struggles afterwards with what we call sometimes meaning

12      making.   Who am I in this world if this happened to me?          Who

13      are people if this happened to me?       These negative changes are

14      very powerful for survivors.       And when the trauma is what we

15      call manmade, so human trauma as opposed to, you know,

16      hurricane, a car accident, you know, some other difficult

17      environmental trauma, when the trauma comes from people,

18      especially loved ones or people who should protect, then you

19      see really, really severe Criterion D problems.          Those negative

20      changes become much more impairing in terms of sense of self,

21      sense of the world, and I can talk a little more about that

22      later.

23                  Finally, that last criterion is alterations in

24      arousal/reactivity.     That is when I talked about that fear

25      reaction, that posttraumatic patient who suddenly has a heart


                                          1662
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 73 of 316



 1      racing, suddenly feels their stomach is contracting, like they

 2      have a nervous stomach.      Suddenly they feel startled, a phrase

 3      called exaggerated startle response, which is the person jumps.

 4      You know, a door slams, they come out of their skin.          So those

 5      alterations in arousal is the final set of criteria for

 6      posttraumatic stress.

 7       Q       And when you reviewed the records in this case, the

 8      data as well as your clinical interview of Mrs. Montgomery and

 9      your interview of David Kidwell, which we'll get to a little

10      bit later, but as a summary, did you -- were you able to

11      document each of these criteria with respect to Mrs.

12      Montgomery?

13       A       Yes.   My evaluation of Mrs. Montgomery demonstrated

14      many of these symptoms in the present and there was also a

15      retrospective reporting of them and observation of them of

16      others who had seen them in her, so, yes, they were consistent.

17       Q       So now let's get into what happens when the trauma is,

18      I think as we say, ongoing, pervasive, and inescapable.           What

19      is that called?

20       A       Well, what our field has learned is that someone who

21      experiences trauma in a circumscribed manner, one trauma, two,

22      couple different events in their life, they really struggle

23      often with PTSD.     It can be severe.

24                  So there's a different sort of presentation and set

25      of problems that emerges in people who have had to have a


                                          1663
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 74 of 316



 1      lifelong or chronic condition of fear, trauma, and being

 2      overwhelmed; and the sort of model of that is called complex

 3      posttraumatic stress, and that -- we've learned this through

 4      war survivors, kids growing up in war zones, kidnap survivors,

 5      children who have been chronically abused.         These are the

 6      populations who have a posttraumatic condition, but we look at

 7      it as having more impairments, more pervasive problems in the

 8      functioning, and it's sort of best understood, I think, as a

 9      captivity condition, meaning the person's trauma came out of a

10      situation they could not get out of, sometimes called learned

11      helplessness, meaning -- excuse me -- the captivity sometimes

12      is described as leading to learned helplessness which is a

13      condition in which the person realizes there is nothing they

14      can do to escape.     I've seen that in several kidnap survivors.

15       Q       Let's discuss this concept of learned helplessness a

16      little bit because you're aware that at the trial in this case,

17      as we suggested -- as we talked about yesterday, there was a

18      question as to whether or not Mrs. Montgomery's complex PTSD

19      was not diagnosed, and there was a question about whether or

20      not Ms. Montgomery's PTSD was simply from the crime itself, and

21      there were also many questions raised as to whether or not Mrs.

22      Montgomery was a, quote, willing participant in the sexual

23      trauma that they knew about at least at the time of the trial.

24      Can you describe this concept of learned helplessness, because

25      I think it's very important to understand that?


                                          1664
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 75 of 316



 1       A       Well, absolutely.     The idea that a child would be

 2      living in a home in which the main -- one of two caregivers is

 3      going to have complete access to her in a room that he has

 4      built off the side of the house, that entire structure is a

 5      structure that I would say is a recipe for learned

 6      helplessness.    What I mean by that is an experience in the

 7      human body and human mind that this stress I'm under, this

 8      threat that's attacking me, I can't get away no matter what I

 9      do.   So the individual begins to enact an almost passive and

10      what we call immobile response because there's nothing I can

11      do.

12                   The research on this came out of dogs, actually, and

13      sort of disturbing which was that they shocked dogs over and

14      over again and created a condition where the cage door was open

15      for the dogs to actually get out of the shock and the dog

16      stopped trying, and it was really a horrible metaphor about the

17      mammalian, meaning mammal, response to too much harm and fear,

18      which is that you start to believe physiologically and mentally

19      that there's nothing you can do, and I do believe that's quite

20      relevant to Mrs. Montgomery's childhood in that this was

21      happening in the home.      She was the victim of caregivers, her

22      stepfather and what was shown to be true is her mother as well

23      colluding.    And so this experience for her was not escapable.

24       Q       And you mentioned this mammalian study.         Is the limbic

25      system often referred to as the mammalian brain?


                                          1665
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 76 of 316



 1       A       Yes.   That's that part of the brain that carries our

 2      fear, and one of the reasons people think about is mammals.

 3      You do think of animals, right, you think of that monkey

 4      responding to something by grabbing onto the momma monkey or

 5      you think about a dog, you know, running away from something

 6      frightening; that that flight-or-fight mechanism comes through

 7      the limbic system, and the limbic system is where we process

 8      fear and negative emotion.

 9       Q       So how is it that multiple traumatized children develop

10      complex PTSD?

11       A       Well, I mean, essentially the thing you need to

12      understand about complex posttraumatic stress is that it's just

13      not that fear that I'm going to talk about for a few minutes.

14      This child is having a prolonged state of fear.          And what's

15      really critical is that prolonged state of fear is coming at

16      the hands of someone they trust or supposed to trust.             It's

17      coming at the hands of people who are supposed to protect them.

18                  So that's the sort of critical piece that you have

19      to understand about a chronic child sexual abuse survivor is

20      that they not only get that disordered arousal system that we

21      talked about, right, their fear and threat detection is quite

22      off-kilter, but they also develop a disordered sense of self

23      and a disordered sense of other people and detachment, and

24      that's from the perpetrator being trusted adults or people who

25      are supposed to trust them.      It's really critical to


                                          1666
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 77 of 316



 1      understanding the difficulties that Mrs. Montgomery had.

 2       Q        So can you explain to the Court what are the symptoms

 3      of complex posttraumatic stress?

 4       A        Right.     We don't need to review the first because we've

 5      already talked about those symptoms of posttraumatic stress,

 6      the re-experiencing, avoidance, and overwhelming sense of

 7      threat.

 8                  Where complex traumatized children develop problems

 9      are in these very broad-based areas of functioning, and I can

10      do this -- I'll try to do this kind of quickly and clearly.

11      The first is what we call affective dysregulation.           That's just

12      big words that has to do with how the child learns to handle

13      themself, handle their feelings.         If you remember going all the

14      way back to the beginning of my conversation today,

15      biopsychosocial regulation.      Affective dysregulation is that

16      child does not learn to deal with their body, control their

17      feelings, understand their body.         Second --

18       Q        Can you also talk to us about the negative

19      self-concept?

20       A        Yes.     So the second component, that part of complex

21      posttraumatic stress is what we call negative self-concept.

22      That's pretty straightforward.       People who are chronically

23      abused over a long period of time, especially by caregivers,

24      develop deeply disturbed senses of their self in the world;

25      damaged, destroyed, as throwaway, garbage.           This is the kind of


                                          1667
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 78 of 316



 1      language people will use who have been badly abused, and I can

 2      talk later about Mrs. Montgomery in this regard.

 3       Q       And what about interpersonal disturbances?         What do you

 4      mean by that?

 5       A       Again, it's pretty straightforward, but people who are

 6      chronically abused in a situation in which they couldn't escape

 7      develop great difficulty managing interpersonal relationships,

 8      dealing with other people.      When you think about it, of course,

 9      it makes sense, right?      The child is growing and learning what

10      are people.     If the child grows and learns that what people are

11      is they are a source of physical pain, they're a source of

12      terror, they're a source of I will be getting raped, then their

13      capacity to deal with people gets impaired because people are

14      sources of pain and danger.

15       Q       And so while this is common sense to some extent it's

16      also based on substantial clinical or scientific and empirical

17      research?

18       A       Oh, absolutely.     The research on child abuse, child

19      maltreatment can be poor outcomes that I've laid out as well as

20      the complex problems is a very, very well-studied aspect of our

21      field.

22       Q       And so in Lisa Montgomery's case, turning to your

23      evaluation of Lisa Montgomery based on the scientific,

24      empirical research, and your experience, did you identify risk

25      factors in Lisa's childhood that confirmed your diagnosis of


                                          1668
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 79 of 316



 1      complex posttraumatic stress?

 2       A         Yes.   So if we think back again to those risk factors

 3      we talked about with the ACE Study and there's been other --

 4      ACE is not the only study to look at risk factors.          In fact,

 5      the Department of Justice looked at risk factors in children

 6      and says that if kids have these problems, they're going to go

 7      on to have trouble with delinquent and -- delinquent behavior.

 8                   The risk factors I'm identifying here you see on the

 9      slide are basic things that Lisa experienced in her childhood;

10      and, frankly, they are over a long period of time that I

11      believe are critical to understanding her very poor outcome as

12      an adult.

13       Q         So it's important for us to talk about all of these

14      risk factors.     We talked a lot about sexual abuse.       That's been

15      a lot of the focus over the last week and a day, but the sexual

16      abuse is there but there's also other types of abuse; is that

17      correct?

18       A         Yes.   So Ms. Montgomery's --

19       Q         Let's start first with the sexual abuse and move

20      through that quickly, then we'll get into the risk factors.

21       A         I mean, so just broadly there is just such extensive

22      sexual abuse in this woman's childhood that is well documented,

23      well reported, including reported before the events of the

24      crime and documented by experts and professionals, not simply

25      family members.     There is her -- actually, I realize I do not


                                          1669
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 80 of 316



 1      have up there that she was sexually assaulted by a relative,

 2      Kenny, I believe his name is.

 3       Q        Her cousin, Kenny Alexander, when she was a small

 4      child?

 5       A        Yes.     But then really the first two points --

 6       Q        The gang rapes and the trafficking, you're aware that

 7      that's something that the jury didn't know about; is that fair

 8      to say?

 9       A        Did not know about?

10       Q        Right.

11       A        Correct.

12       Q        That was new information that you learned from your

13      interview of David Kidwell and your interview of Lisa

14      Montgomery?

15       A        Correct.    So I was just pausing because Diane's rape I

16      have there with Lisa Montgomery present predates the other

17      events because Lisa was herself a small child at that point.        I

18      believe Ms. Mattingly estimates Lisa was about three or four

19      when she was lying in bed while Diane, seven or eight, was

20      being raped by an adult male.       So we're going to start with

21      that -- a starting point of sexual abuse because for a

22      four-year-old child to be lying in that situation would be

23      unbelievably frightening and would be a condition of sexual

24      abuse.

25                  Sorry.     To then return to your question.      Lisa


                                          1670
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 81 of 316



 1      Montgomery's experience of being groomed by Jack Kleiner

 2      starting at approximately age 11, if not earlier, with

 3      fondling, nudity, physical punishment being coupled with the

 4      nudity, being forced to bend over a bathtub with her bare

 5      bottom exposed and growing into at age 13 an experience of

 6      frank rape by him is just an astonishing amount of abuse for a

 7      child to absorb.     It is very, very severe.

 8                  When you then add that what has emerged is that she

 9      also was trafficked by her mother, other caretaker, who is

10      supposed to protect, traffics to other adult men who multiply

11      raped her, beat her, and urinated on her, it is almost

12      incomprehensible the kind of stress this child's body and mind

13      suffered; and, frankly, her disordered behavior shows the cost

14      in terms of how severely disturbed she is.

15       Q       So we've talked about the sexual abuse.         What about the

16      physical abuse?

17       A       Again, these are well documented, multiple witnesses

18      talking about just an extensive and very just sadistic sort of

19      tone in this child's home by her mother and stepfather in terms

20      of being, you know, put in a shower when she had wet her bed,

21      in a cold shower, just cruel physical treatment.          Being whipped

22      with multiple objects; belts, cords, wire hangers.

23                  A story told by someone else of Judy hitting Lisa

24      with a hairbrush over the head, having a broom broken over her

25      back by her adult stepfather and also being hit and beaten


                                          1671
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 82 of 316



 1      during the rape to the point where she said she would have

 2      bruises sometimes on her legs after the rape by these men.

 3      When you talk about dose, we're talking about just an enormous

 4      dose of physical violence in this child.

 5       Q       And did Mrs. Montgomery tell you that sometimes she

 6      would have to wear long dresses in order to cover up the

 7      beatings on her legs?

 8       A       Yes, she did.

 9       Q       And told you that the beatings were allowed?

10       A       Yes.

11       Q       During the gang rapes?

12       A       That's correct.

13       Q       Did Mrs. Montgomery also tell you that some of these

14      men would leave her money because they knew that Judy wasn't

15      sharing all the proceeds with her?

16       A       Yes.   She talked about a man who would open the drawer

17      of her dresser and sort of slip this money in; which, again, if

18      you try to think about a child developing in the world and

19      conceiving of what people are and what adults are, it's so

20      perverse to think of a child having just been raped by an adult

21      male as he slips money into her dresser and the mother is in

22      the other room.

23       Q       Let's talk about the next factor, emotional abuse, and

24      I know there is a lot of emotional abuse when we get back to

25      talk about that dose of stress.       What were some of the


                                          1672
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 83 of 316



 1      instances of emotional abuse that you were able to document in

 2      the records?

 3       A       Again, there is a staggering amount of abuse enacted on

 4      Lisa Montgomery as a child and adolescent that I would call

 5      emotional.    By emotional abuse, that is cruelty towards her,

 6      verbal, psychological manipulation, things designed to really

 7      make her feel terrible.

 8                   You know, there is just a tone across this family of

 9      disparagement and sort of vicious language being used towards

10      children.    There is -- the experience of Ms. Mattingly as a

11      child being told, You are going to be removed from the home

12      because you're bad, you're not ours.        Again, this is now --

13      that's an emotionally abusive situation for Ms. Montgomery as

14      well because she's a little child watching her big sister,

15      beloved, being threatened with abandonment.         This is so

16      frightening for children.      Watching Diane Mattingly being put

17      on the porch naked.     This is emotionally abusive to Lisa

18      Montgomery, of course, as well as to Ms. Mattingly.

19       Q       What about Jack's threats?

20       A       Well, you know, Mr. Kleiner by all accounts was just an

21      unbelievably frightening man, and he threatened Lisa that he

22      would rape her sister if she told.       So Lisa now has the double

23      bind, I have to submit to the rape because if I don't, my

24      sister gets it.    He also threatened, though, to kill the family

25      if she told.    This was a very important point to me because it


                                          1673
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 84 of 316



 1      led to a real feeling of, I believe, learned helplessness that

 2      I talked about earlier in Lisa.       He's saying, I will kill your

 3      family.

 4                  If you want to sort of think about part of my

 5      questioning was evaluating her, what was the believability of

 6      that threat?    What I found in the records was that Judy Kleiner

 7      herself in her divorce proceeding says, Part of why I didn't

 8      want to leave or kick him out, rather, was I believed he was

 9      going to kill us.     So there you've got a grown woman saying

10      this man is capable of hurting, slash, killing his family.           So

11      when a little child, 11, 12, 13, 14 feels it, that to me is

12      quite credible.

13                  Other abuse --

14       Q        And what abuse, emotional abuse did you see, for

15      example, with Judy with respect to Lisa?

16       A        Well, again, I believe Mrs. Kleiner was very mentally

17      ill because her -- the things she was capable of doing to her

18      children are really astonishing in their cruelty.          Cutting

19      Lisa's hair as a symbol of you're bad and dirty.          That's a very

20      disturbing concept for a child that you are physically now

21      going to be changed by me into less attractive -- whatever the

22      meaning of the short hair is -- because you're bad and dirty.

23      That's a very, very disturbing message for a child.

24                  It really leads to the most powerful emotional abuse

25      that I believe happened to Lisa Montgomery by her mother, which


                                          1674
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 85 of 316



 1      was that after this extensive years of sexual abuse was

 2      discovered, Mrs. Kleiner blamed Lisa for the abuse, said that

 3      she had done it, she had stolen her husband, said she had

 4      broken up the family.     She said she had made it so we don't

 5      have money now.    It's very difficult to try to capture how

 6      damaging that message is to a child who suffered sexual abuse.

 7                  When kids suffer sexual abuse, one of the biggest

 8      predictors of improvement in their functioning, helping them is

 9      does the system respond in a way to protect them, to prosecute

10      the perpetrator and do they get loving family support from

11      those who care for them.

12       Q       And what you have just described, would that have been

13      relevant to rebut the prosecution's argument at trial that

14      hundreds of thousands of children are sexually abused but their

15      outcomes are fine?

16       A       Oh, absolutely, because the variables that matter are

17      all in the details, right?      What was the extent of the abuse

18      and what happened after?      What are those protective factors?   I

19      can talk about that later, if you like.        But this idea of Mrs.

20      Kleiner saying to Lisa, This is your fault, is really just a

21      staggering kind of damage to do to a child.

22       Q       And the other instances that you have here on this

23      slide, such as allowing Jack back into the home, sending Lisa

24      away, and publicly humiliating Lisa, are those all examples of

25      Mrs. Kleiner doing what to Lisa?


                                          1675
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 86 of 316



 1       A        Well, again, not to be too fine of a point on it but

 2      it's not simply Mrs. Kleiner says, It's your fault, you did

 3      this, you stole my husband, you chose this, she also then tells

 4      people this publicly, and there's multiple witnesses who say

 5      she said that all the time.      So now you've got this other layer

 6      for this child.    It's not just, Hey, this is your fault, coming

 7      from the mother -- who, by the way, knew about it clearly and

 8      was bringing it about herself -- it's that she's telling

 9      people.   So when you think of an adolescent, this is a time of

10      deep sort of self-consciousness and awareness of who am I in

11      the world, how do people think of me, and you have this woman

12      saying to people all around, This child did this on purpose,

13      she brought it on herself, she was having sex with my husband,

14      that is deeply, deeply disturbed behavior by Kleiner -- Mrs.

15      Kleiner and very damaging as you see in Lisa, or as I saw,

16      frankly, in my evaluation.

17       Q        And you are aware that at trial, the government's

18      experts, Dr. Dietz and Dr. Martell, relied on Judy Kleiner's

19      reports that Lisa had brought the sex on herself when they were

20      making conclusions about Lisa being a willing participant or

21      consenting to the sexual abuse?

22       A        Yes.   I'm aware that Dr. Martell and Dr. Dietz both

23      raised the specter of Lisa as, quote, a willing participant and

24      someone who possibly consented to sexual abuse when she was

25      starting at 11 years old.


                                          1676
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 87 of 316



 1       Q         And there also have been instances of Judy actually

 2      killing the family dog in front of the children; is that

 3      correct?

 4       A         Yes.   So this is just further emotional abuse.        I mean,

 5      again, this is not the child being physically hurt but imagine

 6      the child watching your mother kill a beloved, treasured pet,

 7      the coercion and the control that's part of that.

 8                   Other examples of abuse would be forcing the kids to

 9      fight one another, something that's strangely and bizarrely

10      Mrs. Kleiner chose to do having her children have to hit each

11      other with wooden boards.

12       Q         In fact, told them that they had to go out and hit each

13      other with two-by-fours and don't come back until someone's

14      bleeding?

15       A         Correct.

16       Q         And that was confirmed by multiple sources?

17       A         That's right.

18       Q         And then she would also continue to leave Lisa at home?

19       A         Well, in fact, the leaving Lisa alone at home sounds

20      almost passive and, in fact, what emerged is that Mrs. Kleiner

21      appeared to actively participate in the handing over, what we

22      call trafficking, frankly, of Lisa to adult men for sex.

23       Q         Beyond those instances of abuse, which we can all agree

24      is quite disturbing, there was also emotional and physical

25      neglect, another one of these ACE factors that adds to the


                                          1677
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 88 of 316



 1      dose?

 2       A       Yes.    The neglect, emotional and physical -- I mean,

 3      again, I think as lay people, we probably have a conception of

 4      these two concepts, but the emotional neglect has to do with

 5      the lack of love, nurturing, tenderness that's essential to a

 6      growing child.

 7                  Physical neglect is more the absence of needed

 8      environmental sources of, you know, of health for the child.

 9      So dirty home, poor home, child not getting enough food,

10      nutrition, clothing, leaving the child.        No toys has actually

11      been identified as a source of -- as a variable of neglect, not

12      letting that child grow and have something to play with.          So

13      those are both two different factors, again, present in Lisa

14      Montgomery's life.

15       Q       And what about the risk factor with respect to parental

16      loss?

17       A       Parental loss and abandonment is shown as a severe risk

18      factor for many, many years in the literature, and we know Lisa

19      Montgomery, it's quite clear her father both takes her away

20      from the mother for this sort of bizarre period of time that's

21      unclear what that was but appears to abscond with her, but then

22      he really just disappears and abandons her, and that's a risk

23      factor for kids to lose a parent.

24       Q       And that's scientifically known?

25       A       Yes.    Again, when I say risk, I apologize because --


                                          1678
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 89 of 316



 1      what I'm saying is risk factors are events in one's life that

 2      increase the likelihood that you're going to have problems,

 3      psychological, emotional outcomes.

 4       Q       And the violence in the home?

 5       A       Well, again, this is a very, very robustly and

 6      rigorously studied aspect of child development, which is are

 7      they suffering violence in the home and/or witnessing domestic

 8      violence?    Huge factor that predicts problems in kids to

 9      witness violence in their home, and we have this in spades

10      during Lisa Montgomery's childhood.

11       Q       You saw that in the records and you have them listed

12      here some of the instances of violence you were able to glean

13      from reliable documents and data in your review?

14       A       Absolutely.    I mean, stories of -- as we heard, Diane

15      Mattingly protecting Lisa from witnessing a massive fight

16      between adults in the middle of her living room.          Mr.

17      Patterson, the first -- sorry -- Lisa's father and Judy were

18      flagrantly violent with each other and fought.

19                  Mr. Kleiner was apparently brutal towards Judy.

20      She had a broken nose, black eyes, physical, you know,

21      manifestations of the amount of violence and severity of

22      violence.

23               There were a number of people coming in and out of the

24      house.   These supposed boyfriends or men who were coming to see

25      Judy, and there would be violence with them at times.


                                          1679
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 90 of 316



 1       Q       Then, of course, we have evidence from, for example,

 2      James Miller, a cousin of Lisa, who came to live with them that

 3      described Jack's assaulting of Lisa and the children and

 4      multiple witnesses talking about Jack's physical abuse?

 5       A       Yes, extensive.

 6       Q       And the risk factors regarding substance abuse in the

 7      home?

 8       A       Just simply there's a high correlation of children who

 9      grow up in homes with substance-abusing adults as having their

10      own risk to not just substance abuse but other mental disorders

11      and other problems.     We see this extensively in the history of

12      Lisa Montgomery in terms of those adults who on that side

13      reported to be substance abusing.

14       Q       These risk factors seem to be quite astonishing and

15      unique in Lisa Montgomery's history with respect to child

16      objectification, abduction, and abandonment.         Why is that

17      important and relevant to you in your analysis of Lisa

18      Montgomery?

19       A       Well, I called this risk factor.       It's not in the ACE

20      Study, of course, because it is so -- frankly, I think it's

21      sort of rare the amount of child objectification that is

22      present in this family multigenerationally, but I have flagged

23      it because it is so pronounced in terms of a pattern that

24      existed in this family of seeing children as objects to be used

25      in battles with one another, literally people take threatening


                                          1680
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 91 of 316



 1      to get rid of kids, getting rid of kids, threatening to steal

 2      kids; and you see I've listed it here, but from Lisa's

 3      childhood she saw this disturbing pattern that children were

 4      objects and it, I believe, was absorbed into her very disturbed

 5      sense of self.

 6       Q         And then the risk factor of her mentally unstable

 7      parents.    What evidence did you see in Lisa's history that her

 8      parents were mentally unstable?

 9       A         Again, there's robust and rigorous literature on this.

10      When kids have a mentally ill parent, especially untreated,

11      that the children have much greater likelihood of mental

12      illness.

13                   You've got Mr. Patterson who supposedly has

14      posttraumatic stress disorder and depression and he himself

15      didn't think he could be around his children, and Mrs. Kleiner

16      is clearly a very disturbed woman.       I don't know what her

17      diagnosis would have been, but her completely out-of-control

18      behavior, her vicious sadism, her lability, meaning the mood

19      sort of instability, and her assaultiveness suggests she was

20      very mentally ill.

21                   And then Mr. Kleiner, again, just a profoundly

22      disturbed man in terms of not just his behavior in the home as

23      violent but also pronounced alcohol use and, of course, most of

24      all a predatory sexual abuser.

25       Q         What was the psychological effects of Mrs. Montgomery


                                          1681
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 92 of 316



 1      of all of this on her childhood and adolescence?

 2       A       As I said, there's just massive, pervasive, severe,

 3      negative impact on Mrs. Montgomery in almost all aspects of her

 4      functioning due to this traumatic stress and this highly

 5      disturbed childhood.

 6       Q       Let's break that down a little bit, if we can.            Let's

 7      talk first about the effects of Mrs. Montgomery with respect to

 8      her emotional dysregulation.

 9       A       So if you just think back a minute to -- we talked

10      about complex posttraumatic stress and that category falls

11      under there.    It is, again, emotional dysregulation, inability

12      to recognize, deal with, handle one's feelings and experiences.

13                  Okay.   So there is extensive evidence that Mrs.

14      Montgomery was a profoundly dysregulated young woman.             So

15      starting -- I think, it really, really began to emerge in her

16      teen years when she was being raped and then going into her

17      very disturbed adulthood.      This would be -- you know, examples

18      of this are her incredible volatility, her inability to handle

19      emotions, retreating in her bed for days, sort of losing it on

20      her kids, I think mistreating her children, excessively

21      drinking, being engaged in promiscuous behavior.          These are all

22      signs of a person who is not able to manage or regulate the

23      emotions and the experiences that are going on in their body.

24       Q       I'd like to stop you right there for second.         You're

25      aware of the fact at the trial of this case trial counsel


                                          1682
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 93 of 316



 1      attempted to portray Mrs. Montgomery as a, quote-unquote, good

 2      mother and good wife and didn't really deal with the plain fact

 3      that Mrs. Montgomery had, in fact, abused her children and had

 4      these bouts of emotional volatility, anger --

 5       A       Yes.

 6       Q       -- those sorts of things?

 7                  If you had been or someone like you had been

 8      contacted by trial counsel, would you have been able to put

 9      that behavior within the context of this emotional

10      dysregulation that came out of Mrs. Montgomery's complex

11      posttraumatic stress?

12       A       You would have looked at the data.        I mean, what do we

13      do when we do an analysis and an evaluation?         You look at the

14      data, then you analyze the data, and the data is everywhere

15      that Mrs. Montgomery was an incredibly dysfunctional parent and

16      who could not run a home much less raise children.

17       Q       Now, with respect to this distorted -- well, let me ask

18      you this:    Did you -- because it's important to look at

19      pre-crime descriptors of Mrs. Montgomery.         When you talked to

20      Mr. Kidwell, did he describe for you his personal observations

21      that you found consistent with emotional dysregulation?

22       A       Yes.   He talked about Ms. Montgomery both as a

23      teenager, which for me was really important because it was

24      contemporaneous with the abuse.       Now, of course, it's the

25      retrospective report because Mr. Kidwell looking back, but he's


                                          1683
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 94 of 316



 1      talking about Lisa Montgomery as a teenager as he's seeing her,

 2      and he's talked about her being retreated into herself, looking

 3      incredibly frightened, shaking, trembling, showing a startled

 4      response.    These are the signs of a traumatized child, and he's

 5      seeing them in his teenage years -- sorry -- in her teenage

 6      years.

 7                  He then also says that as she grew, she became this

 8      strange member of the family who everyone says she's impossible

 9      to deal with.    She flies off the handle.      She's irritable.    You

10      never know what she's going to do.       So then you watch that

11      dysregulation now at a different point in time and it's morphed

12      into more of what we see as this chronically undercontrolled

13      woman due to who used to be that frightened, withdrawn

14      teenager.

15       Q       Now, with respect to distorted damage to self, I know

16      that's going to become very important as we discuss

17      dissociation and psychosis.      Could you please describe for the

18      Court what it is that you mean here with respect to distorted

19      damaged sense of self?

20       A       Yes.   Ms. Montgomery has such an unbelievably troubled

21      split and damaged sense of herself.        Again, consistent with

22      what has happened to her and what her childhood was but it is

23      so pronounced, and what I mean by that is her ability to be

24      herself is almost not -- she's almost incapable of feeling a

25      sense of self; and what I mean by that is when she feels a


                                          1684
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 95 of 316



 1      sense of self, she's confused by that.        When she has a feeling,

 2      she doesn't really know if the feeling is coming from within

 3      her or outside of her.      That's very, very disturbing.

 4                   When she does describe herself, she talks about

 5      herself as being damaged, broken, only good as a body to create

 6      babies, brought about by Jack's abuse.        She has these very

 7      denigrating conceptions of herself.        But what's even more

 8      disturbed is that there isn't really for her a sense of self

 9      that is steady or consistent, and it's almost like quicksand,

10      her sense of herself in the world.

11       Q        Now, up here on the slide you mentioned, "Must have

12      wanted it if I wanted a room."       Do you recall in your clinical

13      interview of Mrs. Montgomery when you began to ask her about

14      the abuse by all of these other men, her telling you about what

15      her mother's -- her mother blaming her?        What did her mother

16      say?

17       A        Well, her mother said, first of all, Hey, you wanted a

18      room so we need to pay for those renovations.         I'm putting it

19      in quotes.    And, therefore, sort of like if you wanted this

20      room, you have to take it.      And also she herself internalized

21      it.    That's where we're getting into sense of self.        She said,

22      I must have wanted it if I wanted to have a room, right?          She

23      asked that of me almost as if it was possibly true.

24       Q        Do children do this when they're subjected to abuse?

25       A        Absolutely.


                                          1685
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 96 of 316



 1       Q       Do you see in your research and science that they start

 2      to try to -- that they take on this sort of strange almost

 3      weird justification for their parents' actions?

 4       A       Yes.   That is why complex posttraumatic stress is a

 5      little different than posttraumatic stress because that sense

 6      of self and interpersonal distortion, they are so pronounced

 7      and so difficult to -- well, frankly, they're very hard to

 8      treat if the child doesn't get really good treatment, because

 9      when a child's being abused, they have to make sense of it,

10      okay?   They have to make sense of what's happening.         What we

11      know clinically if that child is being abused by a loved

12      figure; mom, dad, a beloved person in their life, they then

13      have to make sense why is this happening.         It must be that I'm

14      making it happen.     I am bringing this on.      That then leads to

15      an entire cascade of beliefs about oneself as dirty,

16      disgusting, you know, warped, did it to myself, and that's

17      where that really toxic self-blame happens in sexual abuse

18      survivors, and Mrs. Montgomery is deeply disturbed with that.

19       Q       What about Mrs. Montgomery's body confusion?

20       A       Yes.   So we're going to talk about dissociation a

21      little later, but, you know, Mrs. Montgomery's perception of

22      herself is not just her internal feelings and thoughts.           It's

23      also her physical body.      She has a very -- in my clinical

24      opinion, a very split, fragmented, and troubled relationship to

25      her own body.    She literally does not perceive her body


                                          1686
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 97 of 316



 1      accurately in some cases and has trouble remembering, for

 2      instance, states of her body with any accuracy.

 3                   So pregnancy has been discussed with her many times,

 4      sex, her body during sex, what was happening to it.          These are

 5      perceptions that for her are split.        They're fragmented.    I can

 6      talk about dissociation but it might be easier later but I will

 7      explain that.

 8       Q         Sure.   We'll wait.   We're going to get there very, very

 9      quickly.    What about her distorted perception in her

10      interpersonal relationships?

11       A         This is that third piece of the complex posttraumatic

12      stress.    We've got that emotional dysregulation.        We've got

13      that sense of self being distorted.        Then we have a very, very

14      troubled part of Mrs. Montgomery which is her perception of

15      other people; and what I mean by this -- and this happens to

16      severe abuse survivors -- Mrs. Montgomery grew in a context of

17      experiencing people as a source of physical pain, emotional

18      pain and neglect.     She then internalized that that is what

19      human interaction is.     People are going to hurt you.       They're

20      going to violate you.     And what emerged as she grew into an

21      adult was a difficulty perceiving people as anything except a

22      threat or an object, because people to her were the source of

23      such deep, disturbing violence as a kid.

24                   So for her people were not like you or I might

25      experience, you know, a full person with a range of


                                          1687
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 98 of 316



 1      capabilities and relationships.       You know, to me maybe you're a

 2      lawyer, I'm an expert here on the stand.        We have a whole set

 3      of meanings about that.      Lisa Montgomery when she sees people,

 4      she experiences people as highly frightening and threatening

 5      and sources of destruction, basically.

 6       Q       And now we're going to move into a discussion of

 7      dissociation, which is such an important finding with Mrs.

 8      Montgomery.     Can you explain to the Court why children

 9      dissociate?

10       A       Yes.    So this is really, I think, a very, very

11      important aspect of Mrs. Montgomery's mental disturbance.             She

12      is a very, very severe example of a person who uses

13      dissociation; and what I mean by dissociation, just for a

14      minute take it back to kids, if a child is experiencing

15      something that is physically hurting them or just horrifying

16      them, it's overwhelming them, one of the things that happens

17      physiologically is that the brain actually releases into the

18      body chemicals that are -- we call them endogenous opioids.

19      It's just like it sounds.      Endogenous from within, coming from

20      within us.    Opioids like you might think of with -- that you

21      need during surgery or during, you know, pain relief people

22      take opiates.

23                   We have a set of those in our body that get released

24      during physical pain and they're incredibly protective.           I

25      mean, if a soldier -- and we hear these stories all the time


                                          1688
     Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 99 of 316



 1      from veterans.    If a soldier hits an IED and his leg is wounded

 2      severely and he's lying there talking to his buddy saying,

 3      Okay, radio this and do that, you know, move this way, and the

 4      buddy is thinking, How is he talking to me?         How is he

 5      functioning?    His leg is very, very injured.       What's happening

 6      is his system has kicked into opiate secretions that are

 7      decreasing and detaching the pain.

 8       Q       How does that work with children in a sexual abuse

 9      case?

10       A       So a child who is being raped, the child -- let's say,

11      if we're going to use Mrs. Montgomery, that's obviously why

12      we're here, a young child 13, physically not developed, who's

13      being raped by an adult male is going to have a whole cascade

14      of physical discomfort, pain, and horror from that.          So they're

15      going to have smells and sounds of an adult male having sex.

16      They're going to have the physical pain in their genital area

17      of an adult male penetrating them, and all of that is going to

18      lead that body to need to, as we talked earlier, survive, cope.

19      What's going to happen is the body releases chemicals that will

20      anesthetize.    That decreases the pain the child feels.          It

21      decreases the sensory experiences, I'm not really feeling it.

22      It decreases the consciousness.       Rape survivors will tell you

23      it was like I left my body and looking down and so -- sorry.

24       Q       No.   That's a really, really important point with

25      respect to Lisa Montgomery and that consciousness issue in the


                                          1689
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 100 of 316



 1   looking down.    What examples do you have from Lisa Montgomery?

 2   A        So one of the things, again, sort of came out

 3   organically in a description she was giving, she was talking

 4   about Jack Kleiner's fondling her and what, again, I'm calling

 5   grooming, preparing the child to be the object of my sexual

 6   abuse.   She was talking about what he would do, taking off her

 7   clothes and starting to touch her body and she just offhandedly

 8   said, Things were still real then.       And I said, Well, what does

 9   that mean?    And we began to talk about her memories, and what

10   was clear was that her memories were -- are different as she

11   gets older because they are more fragmented, and what I'm

12   positing is that they are memories that have been degraded and

13   fragmented by her dissociation.      Sorry.    That's a long

14   explanation.    But if I could have just another minute on it.

15                Those endogenous opiates I talked about, those

16   things that make you not feel the pain, the good thing is they

17   make you not feel the pain, but the other side of it is they

18   also disconnect us then as that memory of the event is being

19   laid down.    That's why after a trauma we often don't have great

20   fragmented -- sorry -- great linear memories.         We have

21   fragmented memories.     So as that opiate is decreasing pain and

22   decreasing consciousness, it's also decreasing memory and

23   connection.

24                So when Lisa Montgomery says to me, Things were

25   still real then, what she was saying is she has a memory of


                                       1690
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 101 of 316



 1   that that is different from the memory of the later rapes,

 2   because when the rapes started happening, when the multiple men

 3   were raping her, she says it is much less able to be accessed

 4   as a memory.    It's a much foggier fragmented image in her

 5   memory.

 6   Q          And is that consistent with what you see in rape

 7   survivors?

 8   A          Yes, because what dissociation -- I've seen

 9   dissociation in survivors of severe sexual assault quite a bit,

10   and what you're talking about is they have an altered

11   consciousness.     They have -- if you see this slide, the kind of

12   technical word for dissociation is a disruption of what we call

13   our normally integrated functions.

14                Integrated functions are that I'm sitting here in

15   this courtroom and I'm perceiving it.       I know I'm in a

16   courtroom.    My thoughts are matching what my senses are telling

17   me and also matching my feelings, which I'm on the stand

18   talking.     That's an integrated experience.

19                People who dissociate, they're not integrated.        So

20   their thoughts are cut off.      Their memories -- sorry -- their

21   emotions are disconnected.      Their memory of what happened to

22   them is often choppy, fragmented, or nonexistent.         Sometimes

23   they would call it dissociate amnesia.        Their perceptions,

24   their senses are not always in tune and their sense of self is

25   often cut off from their experience.       That is the classic


                                       1691
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 102 of 316



 1   clinical presentation of a severely dissociated person, and

 2   Mrs. Montgomery has a very severe dissociative symptomatology.

 3   Q         And you've used the word "severe," and we know that you

 4   have, because of your work at Bellevue with Survivors of

 5   Torture and your work with journalists who have been kidnapped

 6   in third world countries and tortured, you've seen a lot of

 7   people who have been traumatized.        Where would you place Mrs.

 8   Montgomery's level of dissociation in the population of

 9   individuals that you have treated which is quite unique?

10   A         Oh, it is one of the most severe cases of dissociation

11   I've ever seen.    What I mean by that is it's so pervasively

12   part of who she is.     I've seen survivors of very severe rape

13   and torture who had an okay enough childhood that, yes, they

14   have severe dissociation.      When you start reminding them about

15   the kidnapping, for instance, they dissociate.         They

16   disconnect.    I'm not feeling myself anymore.       I can't do this.

17   I'm not in my body.     The world's not real but they have a

18   fundamental sense of self that is intact.

19               Mrs. Montgomery doesn't have that.       Mrs.

20   Montgomery's entire development took place in a context of

21   stress, humiliation, degradation, and so her dissociation is

22   woven deeply into her personality.       There is no ground for her

23   to stand on.   So her dissociation is not the sort of episodic

24   blips.    Her dissociation is a completely pervasive part of who

25   she is.   She lives in a dissociated state much of the time.


                                       1692
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 103 of 316



 1   Q         And so that makes it particularly difficult, then, for

 2   someone who doesn't consult with someone of your experience and

 3   expertise -- and you're not the only one with this experience

 4   and expertise; is that fair to say?

 5   A         Absolutely.   Psychologists learn what posttraumatic

 6   stress is and what complex posttraumatic stress is and what

 7   dissociation is.    These are not -- you know, these are not

 8   esoteric concepts in psychology.

 9   Q         And it was known in 2007?

10   A         Absolutely.

11   Q         And a lawyer could have consulted with you to learn

12   about how to interview Mrs. Montgomery and what to do with

13   information that she provides?

14   A         Me or many other qualified people.

15   Q         And you describe the situation of altered consciousness

16   and how when these folks are not -- who experience trauma

17   they're not integrated and sometimes they feel outside their

18   bodies?

19   A         Yes.

20   Q         Is that often reported to you as saying, I feel like

21   there's someone else there or I feel like I was in this other

22   place looking down in the situation?

23   A         There's two really important concepts I can explain

24   fairly briefly.    Depersonalization and derealization and these

25   are the real challenges of a dissociated person because what


                                       1693
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 104 of 316



 1   depersonalization means is I don't feel like a person.            I'm not

 2   in my body.     I'm not real.   And derealization is the world is

 3   not real.   The world feels like a movie or a fog or a dream,

 4   and it's really incredible because people who dissociate, they

 5   talk about this as just a very frightening, disturbing

 6   experience to feel that way.

 7               Mrs. Montgomery has very severe derealization and

 8   depersonalization, and that means she is very vulnerable to not

 9   knowing if she's real, if her environment's real, if the

10   interaction is real.     It all, like I said, becomes sort of like

11   quicksand for her, and I believe that is because her

12   neurobiological response to early stress was such a heavy load

13   of anesthetizing, altering neurochemicals that she now just

14   daily functionally lives in that kind of -- in that kind of

15   operating stance, which is the world does not feel real to her.

16   Q        And so we talked, I think --

17   A        I think we talked about that.

18   Q        We talked about this.     We'll go past that.      And we've

19   talked a good deal about --

20   A        Yes.

21   Q        -- Dr. Martell and Dr. Dietz so we don't need to go

22   back there.     But you did -- there is one important point about

23   the way that a mental health professional approaches Mrs.

24   Montgomery's history and experience because is it fair to say

25   that if you -- if your construct of Mrs. Montgomery is that she


                                       1694
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 105 of 316



 1   is perhaps as she was described at trial as almost as though

 2   she brought this sexual abuse on herself, does that impact the

 3   way in which you're going to review the data and skew your

 4   ultimate results?

 5   A          Well, absolutely.   I mean, just to speak about it a

 6   little more scientifically.      If you take a factor that's

 7   incredibly toxic and what I call disease inducing, which is

 8   child rape, that is a very disease-inducing process for a

 9   child, they're going to have multiple impairments coming out of

10   being raped.    If you take that and say, Well, I'm going to take

11   that out, I'm going to take it out as a factor, I'm going to

12   say, No, that was not rape, that was a choice made by a child,

13   well, then, what you're doing is you're essentially taking out

14   the toxic factor and saying, I don't need to weigh that

15   anymore.    Now let's look at the functioning.       It makes no

16   sense.   It's spurious.    It's not a way to examine to take out

17   one of the most important factors in their development and say,

18   We're going to say that doesn't matter.

19   Q          I want to ask you now, Dr. Porterfield, about some

20   examples of specific physiological responses that you

21   observed -- I'm sorry.     I need to talk about protective factors

22   first.   I got ahead of myself.

23              Again, we talked about how at trial there was this

24   discussion from the prosecution about hundreds of thousands of

25   kids being abused every year.      There is a concept in psychology


                                       1695
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 106 of 316



 1   that looks at protective factors and what makes certain

 2   children resilient and others not; is that fair to say?

 3   A          Correct.   Those are the factors that can mitigate the

 4   effect of adversity.      So we say if a kid has a rough situation,

 5   what distinguishes the kids to do okay coming up with those

 6   variables of adversity versus the kids who don't?         We're able

 7   to break that down in the field into what we call protective

 8   factors.

 9   Q          And is this scientifically based and research based?

10   A          Yes.    A lot of research on what we call risk --

11   Q          And this information regarding the protective factors

12   was the science and literature available in 2007?

13   A          Absolutely.

14   Q          So can you describe for the Court some of the

15   protective factors that can assist --

16   A          Sure.

17   Q          -- a child and whether those were present for Mrs.

18   Montgomery?

19   A          This is not an exhaustive list but one of the biggest

20   protective factors is what we call social support.         I'm taking

21   that a little farther here and calling it a nurturing, loving

22   response to the traumatic event in a child's life, because one

23   of the things we know is that social support is greatly

24   important; friends, a good school system, adults, parents who

25   care about you, take care of you.        But what we also know


                                       1696
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 107 of 316



 1   clinically is that a traumatized child also needs nurturing.

 2   They need a response that's therapeutic from loved ones as well

 3   as from therapeutic providers.      All of that is a protective

 4   factor for an abused child.      It will help the child do better

 5   after being sexually abused.

 6   Q        So instead of having these protective factors, did Mrs.

 7   Montgomery actually have the opposite?

 8   A        Absolutely.    Mrs. Montgomery not only did not have a

 9   nurturing, loving response from her family, she had the exact

10   opposite, which she was directly and patently blamed for what

11   was done to her.    So incredibly disturbing to do to a child.

12               She also did not have the support of any other adult

13   around her as her mother went around telling people it was her

14   fault.   For instance, could an aunt or uncle or neighbor have

15   said, you know, you wonder, Well, gosh, it wasn't her fault.

16   Let me help Lisa.    No one.    She tells Mr. Kidwell, an older

17   cousin at the time, a law enforcement representative --

18   Q        Let's pause there for just a moment.        Mr. Kidwell was

19   in fact in law enforcement when Lisa Montgomery --

20   A        I believe so, yes.

21   Q        And one of the things Lisa Montgomery told you when

22   you -- in fact, wasn't the first words out of her mouth when

23   you started to ask her about the gang rapes and later we

24   learned about the trafficking, was the first word out of her

25   mouth, Whenever I told, nobody did anything?


                                       1697
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 108 of 316



 1   A        Yes.   I found that to be a really poignant and

 2   important point, Whenever I told, no one did anything, because

 3   what you're thinking about is, What's 360 degrees around the

 4   child?   The child's been abused.        When they turn around, what

 5   do they see in 360 degrees?      No matter where Ms. Montgomery

 6   turned, there was no one who responded appropriately with

 7   therapeutic or legal systemic responses to having been a rape

 8   survivor.

 9               There were a few sessions of therapy with a

10   therapist who recognized that she was a rape survivor but

11   astonishingly does not inform child protective services.          That

12   makes no sense.    There is Mr. Kidwell, a relative who is a law

13   enforcement agent, who does not inform other law enforcement or

14   child protection this child's being raped.         There are --

15   there's divorce court in which the rape is described, and there

16   is not any legal or therapeutic mandate afterwards that this

17   child be assisted.

18               So when I say 360, wherever this child turned, there

19   was not a response that said, You were hurt.         The environment

20   is going to respond to you.      And that is a deeply important

21   part of Mrs. Montgomery's disturbance is that the world around

22   her is a world that she experiences as threatening,

23   frightening, and not seeing her as a valuable human.

24   Q        Now, with respect to Nancy Walentiny, the counselor,

25   you're aware of the fact that the way that Mrs. Montgomery got


                                       1698
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 109 of 316



 1   into counseling was because it was Judy Shaughnessy's lawyer

 2   who reported --

 3   A          Yes.

 4   Q          -- to the CPS and got her some counseling, but those

 5   counseling sessions were in fact quite brief and they were not

 6   court mandated.       Is that what you meant?

 7   A          Yes.

 8   Q          And did you know something specific about Mrs.

 9   Shaughnessy -- well, first of all, did you notice that Dr.

10   Walentiny actually shared the content of Lisa Montgomery's

11   counseling sessions with Judy Shaughnessy?

12   A          Correct.    Which is a very tricky and sort of

13   complicated issue whether you would share information with a

14   sexual abuse survivor who is under age with a parent.

15   Q          And did, in fact, Judy Shaughnessy tell Lisa

16   Montgomery, I'll know everything you tell her so watch what

17   you say?

18   A          Yes.   She told Lisa that, I will know the content of

19   what you say.     She also directed her to not tell about the men

20   who were coming to the home.      She directly said, Don't tell

21   that because I'll get in trouble.

22   Q          And did Nancy Walentiny actually make observations

23   about Judy Shaughnessy in the records themselves that you found

24   to be important?

25   A          There were two points that I thought were really


                                       1699
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 110 of 316



 1   salient from Mrs. Walentiny.      First was describing Judy as

 2   unempathic towards Lisa; and, again, the quick example is I

 3   believe Ms. Kleiner is in the room with Lisa, her daughter, who

 4   has now been exposed to having been a survivor of at least four

 5   years of sexual assault and Mrs. Kleiner begins to say to the

 6   therapist, Oh, they're always asking for money.         They don't

 7   appreciate me.    Ms. Kleiner, in other words, in a therapy

 8   session for her sexually abused child begins to explain about

 9   the child, and Ms. Walentiny rightly identifies this as sort of

10   a shocking level of nonempathy for her abused child.

11               The second observation Ms. Walentiny makes that is

12   quite relevant is that Judy, quote, talked over Lisa.             That's a

13   really important dynamic in that room because literally she's

14   talking over her.    What we also, I think, know is that she was

15   controlling Lisa's ability to actually share the truth in that

16   therapy session, and essentially Lisa didn't go to any more

17   therapy, right?    It was stopped.       That was also just a hugely

18   problematic decision on the part of Judy.

19   Q        So now that we've talked a little bit about the therapy

20   sessions, I want to close out our time here this morning

21   talking with you a little bit about the importance of someone

22   who is skilled in trauma, conducting an appropriate interview

23   with a trauma survivor in order to help them disclose the

24   extent of their trauma.

25               We've heard a little bit, again, about this


                                       1700
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 111 of 316



 1   distinction between clinical and forensic; but in terms of

 2   asking questions in order to get to the truth of the trauma, it

 3   doesn't really matter whether it's a clinical setting or a

 4   forensic setting; is that fair to say?

 5   A          Sure.   You can conduct a competent and effective trauma

 6   interview in a number of contexts.       It doesn't have to be

 7   clinical or forensic.

 8   Q          But can there be barriers in that environment that you

 9   can't control, in fact, it's happening in a jail cell?

10   A          Sure.

11   Q          You have to work around that.    But are there other

12   barriers that are avoidable that could be employed in order to

13   assist the client in being able to be -- to be able to

14   disclose?

15   A          First of all, whenever you're conducting an interview

16   as a psychologist, whatever the context, you need to be aware

17   of the barriers that exist, whether those are barriers because

18   of the client's potential mental state.        Maybe they're

19   psychotic.    Maybe they're paranoid.     Or barriers -- and/or

20   barriers of the environment.      You're in a prison.     You're in a

21   room where the patient knows they're being watched, whatever.

22   You need to be aware of those barriers and be factoring them

23   into how you conduct your interview and how you observe the

24   patient.

25                With trauma that's a particular set of things you


                                       1701
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 112 of 316



 1   need to think about.     What is this person's trauma history that

 2   I do know about?    Is there any, you know, sort of verifiable

 3   aspect to it?    And also what's happening to them as I begin to

 4   examine them regarding the trauma?       You want to be doing that

 5   in a particular way to be careful but also to be getting

 6   effective information, and so you need to be thinking about a

 7   lot of variables around you in the environment including your

 8   style of interviewing in order to get effective information.

 9   Q        So I'm going to ask you about a couple of different

10   situations and ask you to comment on them.        I don't think that

11   you know this but there's been testimony from Dr. Kuncel who

12   was the person who the trial team picked to present testimony

13   about Lisa Montgomery's trauma, testimony from her when she was

14   interviewing Lisa in Philadelphia at CCA, she was placed in a

15   room with a glass wall --

16   A        Uh-huh.

17   Q        -- where there were 50 to 60 people outside the room

18   waiting to go into visitation who could look in and observe --

19   A        Yes.

20   Q        -- that clinical interview.      Would that be a situation

21   which would impede an individual from being --

22   A        It, of course, would not be optimal, especially with a

23   vulnerable person that they're being watched and that there's

24   people going back and forth.      I would try to prevent that.

25   Q        And also does the gender of the interviewer, can that


                                       1702
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 113 of 316



 1   make a difference?

 2   A          It can.   It's important to consider it.

 3   Q          And does it matter if you have an individual such as

 4   Mrs. Montgomery who talks about having a difficult time with

 5   more than one man in the room, would that be a barrier to

 6   disclosure?

 7   A          Sure.   I think that's where gender becomes an issue.        I

 8   don't think gender is a black-and-white issue.         You can never

 9   have a male interview a female or never have a female interview

10   a male.    That's not realistic.    I think where gender becomes an

11   issue is where a person's sexual abuse is at the hands of

12   multiple men and the individual maybe signals that way, I'm

13   uncomfortable, I'm getting uncomfortable, I'm feeling -- you

14   know, I'm having reactions, but then the interviewer needs to

15   be adjusting to that, needs to be dealing with that.          Would

16   that have better been done by women?       Possibly.    Even if done

17   by men, it needs to be done in a clinically sensitive way so

18   you don't what's called decompensate the patient, meaning

19   dissolve them into their symptoms, which can happen.

20   Q          When you interviewed -- let me ask you this:       Because

21   individuals who have been serially raped and trafficked, they

22   often have shame and blame themselves and so it's embarrassing,

23   is humiliating, would that be fair to say, to share those

24   details?

25   A          Very much so.


                                       1703
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 114 of 316



 1   Q        And so would having a video camera trained on you and

 2   microphone clipped to your lapel so that you are constantly

 3   aware of the fact that everything you say is being recorded and

 4   will be played back to people you don't even know who, would

 5   that also be a barrier --

 6   A        I think that would be very obstructive to a person

 7   handling an interview well.

 8   Q        And, Dr. Porterfield, getting back to your clinical

 9   interview of Mrs. Montgomery, you have seen her a total of

10   three times; is that right?

11   A        Yes.    That's correct.

12   Q        Two days in March of 2016 and once in September?

13   A        Yes.    Correct.

14   Q        And those were both lengthy visits.       Did you -- do you

15   know about how long you spent with Mrs. Montgomery?

16   A        Yeah.   I think I spent about 11 hours, you know, about

17   18 hours, 19 hours.

18   Q        During the time that you spent with Mrs. Montgomery,

19   did you observe physical, involuntary physiological reactions

20   from her when you were discussing --

21   A        Absolutely.

22   Q        Can you describe those?

23   A        Sure.   Ms. Montgomery became very anxious and agitated

24   at times, shifting in her seat, crying, getting hot, and having

25   to sort of, you know, shake her clothing to release air.          She


                                        1704
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 115 of 316



 1   became -- she gagged several times, literally had sort of a

 2   physical gag reflex when talking about sexual abuse.          I think

 3   that's most of what I remember.

 4   Q        If I could have just one moment, please.

 5                Thank you, Dr. Porterfield, that's all I have.         The

 6   government may have some questions.

 7                THE COURT:   We'll take a break now.     I'll be back at

 8   five minutes till eleven.

 9                (Recess taken at 10:40 a.m.)

10                MS. HENRY:   I forgot one thing, Your Honor.         May it

11   please the Court.    I apologize.

12                THE COURT:   Okay.

13                MS. HENRY:   Thank you.     I had forgotten to move into

14   evidence Movant's Exhibit No. 155, which is a hard copy of Dr.

15   Porterfield's PowerPoint which was displayed in court today.               A

16   copy has been provided to opposing counsel.        We would move that

17   it be accepted into evidence.

18                MR. KETCHMARK:   And I have no objection to that,

19   Your Honor.

20                THE COURT:   Received.

21                MS. HENRY:   Thank you, Your Honor.     No further

22   questions.

23                THE COURT:   All right.     Mr. Ketchmark.

24                MR. KETCHMARK:   Thank you, Your Honor.

25   KATHERINE PORTERFIELD resumed the stand and testified:


                                       1705
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 116 of 316



 1   CROSS-EXAMINATION BY MR. KETCHMARK:

 2   Q        Good morning, ma'am.

 3   A        Good morning.

 4   Q        How are you?

 5   A        I'm good.   Thank you.

 6   Q        Dr. Porterfield, if I understand correctly, there are

 7   two reports, obviously in addition to the PowerPoint, there's

 8   your original report, which has been marked as Movant's Exhibit

 9   No. 7.   I believe that's dated April 22nd of 2016.        Is that

10   your original report?

11   A        Yes.

12   Q        And then you have a supplemental report, I believe,

13   ma'am, that is Movant's Exhibit No. 8, and I believe that is a

14   supplemental report that was dated October 10th of 2016; is

15   that correct?

16   A        Correct.

17   Q        I'm curious, ma'am, you talk about meeting with Ms.

18   Montgomery and the meetings occurred in March of this year and

19   I think that was for a total of 11 hours?

20   A        That's right.

21   Q        Do you remember when you were first approached by this

22   defense team and retained as an expert in this matter?

23   A        I believe it was February of this year.

24   Q        So it would have been sometime in 2016?

25   A        I believe so.    There is a chance it was late '15, but I


                                       1706
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 117 of 316



 1   believe it was January or February of this year.

 2   Q          Would it be accurate to state, though, ma'am, that the

 3   majority of your work, regardless of when you would have been

 4   retained, would have been basically in 2016?

 5   A          Correct.

 6   Q          And just so the Court is clear, and the Court obviously

 7   will have copies of the reports, but the difference between

 8   what's contained in your supplemental report and what's

 9   contained in the original report is additional information and

10   investigation of interviews that you did with David Kidwell as

11   well as Ms. Montgomery with respect to additional abuse that

12   she might have suffered at the hands of multiple men; is that

13   correct?

14   A          That's correct.

15   Q          So, ma'am, is it a fair characterization that was not

16   information that you had either explored or fully developed

17   because had you done that prior to your initial report, that

18   would have been included in the initial report and there would

19   have been no need for a supplemental?

20   A          Correct.

21   Q          With respect to this concept, ma'am, that you testified

22   to about complex PTSD, you recall that line of testimony which

23   was extensive?

24   A          Yes.

25   Q          And you would agree with me, would you not -- I'm


                                       1707
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 118 of 316



 1   calling you ma'am.    I apologize -- Doctor, that the concept of

 2   PTSD is something that's been recognized in the DSM and has

 3   been recognized for quite some time since the 1980s; is that a

 4   fair statement?

 5   A        Yes.

 6   Q        The concept of complex PTSD is a concept that has been

 7   proposed but it's recognized in the DSM as it stands today in

 8   the current version of the DSM; is that correct?

 9   A        Correct.

10   Q        In fact, it's been proposed several times but it hasn't

11   been adopted; is that a fair statement?

12   A        Well, I don't think it's accurate to say several times,

13   but there was a conversation about including it a few years ago

14   and a further study was ordered on it, so it was not put in

15   when the recent restructuring occurred that was called DSM-5.

16   Q        And you're aware and you reviewed obviously the

17   testimony of the -- and the reports of the various experts here

18   with respect to the concept that Ms. Montgomery suffers from

19   PTSD and that wasn't disputed in the trial.        Would you agree

20   with that characterization?

21   A        Correct.

22   Q        So the concept of complex PTSD is a concept that talks

23   about chronic or exposures to PTSD over an extended period of

24   time chronically that results in this concept of complex PTSD

25   that you're talking about?


                                       1708
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 119 of 316



 1   A        Well, sorry.    I just want to break that down a little

 2   bit.   So it's not exposure to PTSD.      It's an exposure to

 3   traumatic stressors over the extended period of time that

 4   results in a clinical presentation that is widely known in the

 5   clinical literature as well as in the ICD-11 that's coming as

 6   complex posttraumatic stress disorder.

 7               MR. KETCHMARK:    One moment, Your Honor.

 8               That's all I have.

 9   REDIRECT EXAMINATION BY MS. HENRY:

10   Q        Dr. Porterfield, you are aware that though the

11   diagnosis of posttraumatic stress disorder was given at trial,

12   there was a dispute at trial as to whether or not Mrs.

13   Montgomery's posttraumatic stress disorder was as a result of

14   the crime alone or as a result of the crime as well as the

15   extended sexual abuse; is that correct?

16   A        Yes.

17   Q        And part of that dispute was because of Dr. Dietz and

18   Dr. Martell saying they didn't have enough information and that

19   perhaps Mrs. Montgomery had been a willing consensual

20   participant in the sexual abuse and rapes that she suffered at

21   the hands of her stepfather for a period of years?

22   A        Yes, because the diagnosis of posttraumatic stress is

23   necessarily linked to what the stressors were; and so if you

24   diagnose it and are not properly identifying, recognizing, and

25   elaborating the stressors, you're going to really misunderstand


                                       1709
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 120 of 316



 1   the clinical presentation that comes from posttraumatic stress.

 2   Q        And, of course, if Dr. Dietz and Dr. Martell had been

 3   provided the extensive biopsychosocial history that you have

 4   been provided, perhaps they wouldn't have had those questions;

 5   fair to say?

 6   A        I don't necessarily agree with that because they were

 7   provided that she was extensively raped for two years and they

 8   said it was consensual.     So I don't know what further

 9   information might have shifted them to not see a 14-year-old

10   having sex with their stepfather as rape.

11   Q        Good point.

12               The concept of complex posttraumatic stress disorder

13   has been around since about 1993 or even earlier than that; is

14   that correct?

15   A        Oh, yes.

16   Q        And, in fact, I'm holding in front of me a book,

17   Treating Complex Traumatic Stress Disorder by a --

18   A        Dr. Courtois and Julian Ford, two leaders in the field

19   of traumatology.

20   Q        And, as you say, the concept of posttraumatic stress

21   disorder will be in the ICD-11.      What is the ICD?

22   A        The ICD is the International Classification of Diseases

23   11th edition, which is coming out.       It is the internationally

24   recognized diagnostic formula, framework rather, that is used

25   in the United States for all medical disorders and almost all


                                       1710
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 121 of 316



 1   insurance, and it is actually -- sorry to drill down for a

 2   moment, but the complex posttraumatic stress disorder is

 3   present in ICD-10, the current formulation.        It's called

 4   enduring personality change due to catastrophic stress.           The

 5   coming edition has simplified and classified it as complex

 6   posttraumatic stress disorder.      So it is in existence.

 7   Q        And, in fact, the concept of complex posttraumatic

 8   stress disorder was a generally accepted clinical diagnosis at

 9   the time of Mrs. Montgomery's trial?

10   A        Widely used.

11   Q        Thank you.

12                MS. HENRY:   No further questions.

13                MR. KETCHMARK:   No additional questions.

14                THE COURT:   All right.     Thank you, Dr. Porterfield.

15                THE WITNESS:   Thank you.

16                THE COURT:   You're excused.

17                (Witness excused.)

18                MS. HARWELL:   Good morning, Your Honor.      Movant

19   would call Siddhartha Nadkarni.

20                THE COURT:   Right up here, please.

21   SIDDHARTHA NADKARNI, being sworn by the courtroom deputy,

22   testified:

23   DIRECT EXAMINATION BY MS. HARWELL:

24   Q        Dr. Nadkarni, if you will state your full name and

25   spell it for our court reporter, please.


                                       1711
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 122 of 316



 1   A        My name is Siddhartha Nadkarni.       The first name is

 2   spelled S, as in Sam, i-d, as in dog, d, as in dog,

 3   h-a-r-t-h-a, and my last name is spelled N, as in Nancy, a-d,

 4   as in dog, k-a-r-n-i.

 5   Q        And, Dr. Nadkarni, what is your employment?

 6   A        I work at NYU Medical Center.

 7   Q        In what field?

 8   A        I do neurology and psychiatry and I work in the

 9   epilepsy division there.

10   Q        If we could review briefly what your qualifications are

11   for that position.

12   A        Sure.    So I went to medical school at the University of

13   Miami and then matriculated into a combined neurology and

14   psychiatry residency program.       That was six years in duration

15   at NYU Medical Center.

16               After that, I did a fellowship in neurophysiology

17   specializing in epilepsy.      That was one year in duration.

18               Then I've been board certified in multiple boards

19   including neurology, psychiatry, behavioral neurology,

20   epilepsy, and clinical neurophysiology.

21   Q        That's five separate board certifications?

22   A        Right.

23   Q        If I might show you what's been marked as Exhibit 125.

24   Do you recognize this document?

25   A        Sure.    This is my CV.


                                        1712
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 123 of 316



 1   Q        Make sure it accurately reflects your qualifications.

 2   A        Yes.

 3   Q        Dr. Nadkarni, you said that you work with epilepsy.

 4   Can you explain sort of in laymen's terms that I might

 5   understand exactly what your clinical practice is like?

 6   A        Sure.    So my days are divided between seeing patients.

 7   The patients that I see have seizure disorders or other

 8   neurobehavioral or neuropsychiatric illnesses.         So I would say

 9   it's a mix of neuropsychiatry and epilepsy, people who have

10   seizures coming from different parts of their brain.

11               And then a lot of what I do is also administrative,

12   so I'm a program director for multiple residencies and

13   fellowships.     So one of them is the epilepsy research

14   fellowship at NYU, another one in the combined residency in

15   neurology and psychiatry, and then I've been also the program

16   director of the clinical neurophysiology fellowship and the

17   regular epilepsy fellowship, and I'm the training director for

18   the neuroscience curriculum for the psychiatry residency

19   training program.

20   Q        It was perhaps implied in your answer to that question

21   but you teach as part of your duties?

22   A        Correct.

23   Q        To med students?

24   A        From medical students to residents to fellows, all the

25   way across the board.


                                       1713
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 124 of 316



 1   Q          Have you been published, Dr. Nadkarni?

 2   A          I have.

 3   Q          Can you tell us about your publications?

 4   A          My publications are generally in the areas of epilepsy

 5   and psychiatry and also in the area of brain injury as well.

 6   Q          Are those peer-reviewed articles, book chapters?             Just

 7   give the Court a feel.

 8   A          Correct.   So there are peer-reviewed articles in there.

 9   There's book chapters in different book publications.             One

10   recent book chapter is a chapter in the book of Traumatic Brain

11   Injury where it's a chapter talking about epilepsy and

12   psychiatric illness and epilepsy and traumatic brain injury.

13   Q          And those publications are reflected in the CV; is that

14   correct?

15   A          Yes, they are.

16   Q          Have you testified as an expert witness before?

17   A          I have.

18   Q          Do you know whether it was a State or a federal case?

19   A          I've done both.

20   Q          And your expertise was accepted in that time?

21   A          Yes.

22                MS. HARWELL:    I would ask the Court to declare Dr.

23   Nadkarni an expert in the field of epilepsy, neurology, and

24   neuropsychiatry and traumatic brain injury while I'm at it.

25                MR. VALENTI:    No objection.


                                       1714
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 125 of 316



 1               THE COURT:    I will consider his opinions.

 2   Q        (By Ms. Harwell)    Dr. Nadkarni, when you became

 3   involved in the case of Ms. Montgomery, what did we ask you to

 4   do in this case?

 5   A        You asked me to evaluate her neurologically.

 6   Q        And in very general terms -- we're going to go through

 7   and talk about all of your findings specifically, but as a

 8   general overview, what did you find?

 9   A        So it involved taking a history from her and performing

10   a neurological examination of her as well as record review.             I

11   found she has deficits that came out in her neurological

12   examination that lead me to think that she has both epilepsy

13   and a significant frontal lobe syndrome, as well as parietal

14   lobe and temporal lobe dysfunction.

15   Q        Okay.   Well, let's start with your methodology.         You

16   said that you reviewed records, took some history.         If you'd

17   tell us, just sort of walk us through, when you as a clinician

18   do an evaluation, what all is involved in that?

19   A        It involves taking a history of the patient, which is

20   an interview of the patient where the patient gives you

21   information regarding the history of the present illness, what

22   is currently bothering the patient, what is the history of that

23   complaint in all sort of dimensions.

24               That includes following -- that includes a past

25   medical history, a developmental and social history, a past


                                       1715
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 126 of 316



 1   psychiatric history, past surgical history, medication, allergy

 2   history, and what medications the patient's been taking and

 3   then a neurological examination.

 4   Q        Just with regard to the history, you asked those

 5   questions of Ms. Montgomery but her team also provided you with

 6   a fair amount of documentation --

 7   A        Correct.

 8   Q        -- and records; is that right?

 9   A        That's correct.

10   Q        And those are listed in your report, which we've marked

11   as Exhibit 23?

12   A        Yes.

13   Q        And you have that in front of you, I think?

14   A        Yes.

15   Q        So you reviewed not only what Ms. Montgomery related

16   about her medical history but also documentation from

17   hospitalizations and medical records; is that fair to say?

18   A        Correct.

19   Q        Then you were going to talk about what else you do in

20   your assessment.

21   A        Right.    So it usually involves the examination, the

22   neurological examination, which looks at different parts of the

23   nervous system as they manifest in somebody's comportment and

24   neurological exam, how they function sensory-wise,

25   coordination-wise, mental status wise, all of those things.


                                       1716
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 127 of 316



 1   Q        When you say a "neurological examination," is that

 2   something that someone sitting there watching, like me, would

 3   realize this is a doctor examining a patient?

 4   A        Yes.    It involves touching the patient and having them

 5   do things and assessing how they do them.

 6   Q        And are those the sorts of clinical evaluations you do

 7   in your practice all the time?

 8   A        Yes, exactly.

 9   Q        So what you did in our case for Ms. Montgomery is what

10   you do at NYU on a regular basis?

11   A        Right, with any patient.

12   Q        Did you also use any instruments?

13   A        I used a -- well, I use instruments to examine her,

14   including reflex hammer and tuning fork and other instruments

15   like that, but I use a cognitive assessment instrument as well.

16   Q        Okay.   Tell us about that.     What is that?

17   A        That's called the Montreal Cognitive Assessment.           It's

18   a bedside instrument that's a screening tool for cognitive

19   impairment.

20   Q        And why do you use that?

21   A        It's a good way to measure certain functions that are

22   seen in the way the brain works in terms of cognition.            So it

23   involves things like language assessment, side shifting,

24   organization, memory.     Very specific cognitive functions are

25   screened on that test.


                                       1717
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 128 of 316



 1   Q          And I believe you wrote a report.      I think your report

 2   reflects it was written in September 2013?

 3   A          That's correct.    Right.

 4   Q          Since that time our team provided you the data from Dr.

 5   Ruben Gur; is that right?

 6   A          Yes.     I did not have that before.

 7   Q          It's fair to say you did not rely on Dr. Gur's data in

 8   writing your report?

 9   A          I didn't have that information when I wrote my report.

10   Q          But you've now been able to review it and to determine

11   whether it contradicts or confirms what you were looking at?

12   A          Right.

13   Q          And, I mean, we won't bury the lead.      What's the

14   outcome?

15   A          So, yeah, I think it confirms very nicely what I saw

16   just on my examination, history, and record review of Ms.

17   Montgomery.

18   Q          And when you say you looked at Dr. Gur's data, by that

19   you mean you looked at the PET results and the MRI results?

20   A          Correct.

21   Q          And those are the sorts of diagnostic testing you are

22   very familiar with in your work?

23   A          Yes, routinely.    So after the history and examination

24   to confirm your diagnosis, you often do testing including

25   neuroimaging testing, functional and structural neuroimaging


                                        1718
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 129 of 316



 1   testing.

 2   Q          So while you read all of Dr. Gur's synthesis of it, you

 3   yourself are qualified to look at those instruments and sort of

 4   know what's going on there?

 5   A          Yes.     Yes.

 6   Q          Did you prepare slides to help us talk about your

 7   findings?

 8   A          I did.

 9   Q          And if we might turn to those now.     Let's talk -- you

10   said a bunch of things in the beginning in terms of your

11   summary of the findings.      I'm going to let you tell us where we

12   want to start in terms of breaking apart each of your findings.

13   A          Sure.    So we can actually start with the first slide,

14   which is sort of an overview slide of the cerebral hemispheres.

15   I think what I'll do is as I talk about the functions of these

16   structures, maybe mention how Lisa's case is impacted by these

17   parts of the brain.

18   Q          Please.

19   A          The entire colored portion of this slide has to do with

20   what we call the neocortex.      That's n-e-o-c-o-r-t-e-x.        And

21   that's the cortex that is evolved really late in human

22   development, and it is responsible for very higher-level

23   functions that human beings have basically in their daily

24   lives.

25                So in the front there in the light pistachio green


                                       1719
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 130 of 316



 1   is the frontal lobe, which we'll talk about more in Lisa's

 2   case.   Right behind that is the parietal lobe, and right behind

 3   that in pink is the occipital lobe.       Then in light blue or

 4   purple is the temporal lobe.

 5               Each of these has functions that are very basic

 6   functions, and then they have functions that are much

 7   higher-level functions.     So the frontal lobe is where motor

 8   function is.   That's a very basic function and helps us move,

 9   initiates movements, and helps us move our limbs and our

10   tongues and our bodies.

11               The parietal lobe is a lobe that takes in sensory

12   information and then sort of assesses the nature of that,

13   whether it's taste, smell, touch.        Those are all involved in

14   parietal lobe functioning.

15               Then the occipital lobe is involving vision, visual

16   assessments.   And the temporal lobe has some function in

17   auditory functioning.     These are sort of the basic functional

18   elements of some of these lobes.

19               The temporal lobe also is involved in emotional

20   regulation, short-term memory and functions along those lines,

21   and then the higher-level functions involved in these

22   structures are also important.      So the frontal lobe is

23   important for comportment, which is sort of the way people

24   assess the world and interact with the world and stimuli that

25   they get from the world involving decision-making, judgment,


                                       1720
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 131 of 316



 1   insight, social awareness, social adaptation, self-awareness,

 2   empathy.    These are all things that are involved in specific

 3   circuits in the frontal lobe, and many of those areas Lisa

 4   Montgomery has a lot of problems with functionally based on

 5   her -- based on frontal lobe injury.

 6                The parietal lobe has a big function in

 7   self-awareness and awareness of the world.        Specifically in

 8   terms of half of the space or left hemispace, which is right

 9   hemispace, but also in terms of overall awareness of situations

10   and one's own self in those situations.

11                Then the temporal lobe houses the limbic structures,

12   a lot of limbic structures, which are called the limbic because

13   they are on the edge, on the medial, middle edge of the brain

14   and are connected in various ways between the frontal and

15   temporal lobes, and they're sort of on a limb, and they are

16   very important in emotional processing, processing of emotional

17   information, generating emotional experiences that are internal

18   emotional experiences, and those structures are also involved

19   in Lisa Montgomery's case.

20   Q          May I stop you right there.    You used a phrase

21   "internal emotional experiences," and I don't really know what

22   that is.    Can you distinguish that from an external emotional

23   experience?

24   A          Right.   So what I mean is there are representations of

25   states that other people are in and a state that you're in


                                       1721
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 132 of 316



 1   yourself, right?    So if I see somebody that has an angry face,

 2   I should be able to say, Oh, that person has an angry face and

 3   let me model that in myself, let's say, What would it be like

 4   if I had an angry face?     When I sort of model that in myself, I

 5   can tag that angry face with feeling angry, and that's sort of

 6   an emotional tag to that external representation, and that

 7   internal representation lets me say, Oh, that person must be

 8   feeling angry because when I internalize that and I see that, I

 9   feel angry.

10               I think Lisa Montgomery can't do that.        I think she

11   can't assess other people's states and internally represent

12   them and talk about them in any significant way.         I think

13   that's the broken part of her brain.

14   Q        Where do we go from here?

15   A        Okay.   So we can go to the next.

16   Q        I think you want to talk about the parietal lobe?

17   A        We can talk about the parietal lobe.        That's next.

18   This is a scheme of the same thing.       So the parietal lobe is

19   very important in integrating experiences and stimuli from the

20   world.   So when something comes into the brain, whether it's

21   auditory or it's visual, it goes to these primary cortices like

22   the temporal lobe which we're getting just bits of data.            It's

23   almost like O's and Y's, little bits of data, binary data that

24   says, Oh, this is a sound.      And then this is a sight.         And then

25   those basic bits of data are sort of attached to each other in


                                       1722
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 133 of 316



 1   secondary association cortex.      Primary association cortex first

 2   and then secondary association cortex, which is usually within

 3   the lobes that are involved.

 4               The parietal lobe is a very important function in

 5   taking those bits from the secondary association cortex and

 6   putting them together.     So sights and sounds or smells and

 7   sounds or sounds or sights with smells, and then sort of making

 8   an assessment about what those things might mean and what the

 9   valence is for a given person.

10   Q        Let me stop you there.     What is valence?

11   A        Valence means the importance of that given object,

12   right?   So if you see -- if somebody sees something on a table,

13   for some people a box of cigarettes or an iPad or whatever it

14   might be, there might be some valence to those objects, and the

15   parietal lobe helps you say, Oh, this is something that's

16   important to me.

17               That information that's packaged in the parietal

18   lobe then gets sent to the frontal lobe to make higher-level

19   judgments of, Should I approach that thing?        Should I walk away

20   from that thing?    How should I behave in relationship to that

21   thing?   I think this is also -- this process of synthesizing

22   information and tagging it with the appropriate valence of

23   whether it's important or not is also a problem for Lisa

24   Montgomery because of her parietal lobe dysfunction.

25   Q        You put in the slide regarding the Brodmann Map.         What


                                       1723
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 134 of 316



 1   is the significance of the Brodmann Map?

 2   A        This is just to point out that, you know, there are --

 3   this is a very famous map that was made when they stimulated

 4   different parts of the brain, often during epilepsy surgery

 5   actually, and they saw what happened.       So they'd give

 6   electrical impulses to different parts and one would make the

 7   hand move and one would make somebody speak and one might make

 8   somebody cry or see something.

 9               So this is a map to show what different areas

10   generally -- you know, in the population basis what functions

11   they subserve, and I put this up here because, you know, like I

12   said before, there are lower-level functions of all of these

13   lobes and there are higher-level functions of all of these

14   lobes.

15               The lower-level functions are really nicely mapped

16   out in this Brodmann Map, but the higher-level functions really

17   involve networks of different parts of the brain that go

18   together and those you can't map out so easily locally

19   structurally, and the importance is that in neuropsychological

20   testing you can measure those fundamental functions that are

21   listed in the Brodmann Map, but it's very, very hard or I would

22   say it's almost impossible in neuropsychological testing as we

23   know it to map out higher-level functioning, which is a big

24   problem in Lisa's case.

25   Q        So if I understand what you're saying, you're saying


                                       1724
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 135 of 316



 1   the Brodmann Map is part of the basis for your testimony in the

 2   sense that it gives us the understanding of what different

 3   parts of the brain do?

 4   A        Right.

 5   Q        But at the same time it is also descriptive of

 6   limitations for neuropsychological testing?

 7   A        Yes, very much so.

 8   Q        Because there are ways in which the parts of the brain

 9   work together which can't be just shown by part by part?

10   A        Correct.    Right.

11   Q        Did you also find problems with other parts of Ms.

12   Montgomery's brain?

13   A        Yes.     So I think the three main areas that are affected

14   in Ms. Montgomery are the frontal lobe, the parietal lobe, and

15   the temporal or, slash, limbic lobe, and the right hemisphere I

16   think is more affected than the left hemisphere.

17               So this picture that's up right now gives a little

18   bit of a sense of the limbic structures.        So as you see the

19   picture on the top right, it says cingulate gyrus.         And if you

20   just follow that down to the left and around the

21   parahippocampal structures in the temporal lobe below, that's

22   all part of the limbic lobe.

23               So in Ms. Montgomery's case these limbic structures,

24   parietal structures, and inferior frontal structures are all --

25   have all been shown to be abnormal with her, and actually


                                       1725
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 136 of 316



 1   follows kind of a classic pattern, very classic pattern for

 2   comportment difficulties.

 3   Q        What do you mean by "classic pattern"?

 4   A        So in patients who have trouble with -- comportment is

 5   comprised by several things that help us enact behaviors in the

 6   world, right?    So it involves insight, judgment,

 7   self-awareness, social adaptation, and empathy, and it lets us

 8   behave appropriately in the world we live in and assess when

 9   something will have negative consequences or positive

10   consequences and helps us make judgments, basically.

11               And with Lisa I think there's a comportment --

12   there's a comportment difficulty in these structures.             So the

13   classic pattern that's seen in people who have comportment

14   problems is relatively lower metabolism in the left hemisphere

15   compared to the right hemisphere and relative atrophy in the

16   right hemisphere compared to the left hemisphere.         This is

17   neuroimaging -- this is a classic neuroimaging pattern for

18   comportment difficulties.

19   Q        And I think that's a good place for me to stop you.               I

20   sort of neglected to do it until now.       You are talking about a

21   lot of things that are undergirded by scientific research?

22   A        Yes.

23   Q        The concepts you're discussing and the knowledge about

24   the brain that you're discussing, is this brand new stuff or

25   was it around in 2007?


                                       1726
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 137 of 316



 1   A        It was definitely around in 2007.       It's been around

 2   probably for 50 or 60 years at least.       There's been an

 3   explosion of neuroscience now that we've learned a lot more but

 4   these concepts we've known about, these networks.

 5   Q        So the things that you're describing to the Court,

 6   while it sounds pretty exciting to those of us who are English

 7   majors, are really pretty basic concepts, things that's been

 8   known about the brain for a long time?

 9   A        Right.   This is sort of a behavioral neurology 101.

10   Q        So a neurologist in 2007 could have certainly testified

11   to the things you are testifying to?

12   A        Absolutely.

13   Q        And I'm sorry.    I interrupted as you were talking about

14   systems that affect comportment.

15   A        Right.   So comportment is the way you enact behaviors

16   and behave in the world.     These systems -- you can imagine why

17   these systems would be important.        So this parietal lobe

18   function of synthesizing information, stimuli from the world,

19   and tagging it appropriately would be crucial to making a

20   decision about what's important, what's not important, what

21   would be bad for me, what would be good for me.         She has

22   significant abnormalities in that area, as well as her limbic

23   lobes.

24               So the limbic lobe is very important for generating

25   emotional -- those emotional tags and the physical experiences


                                       1727
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 138 of 316



 1   that go along with emotional states, and that also is abnormal

 2   in her imaging.

 3               And last, the area of the frontal lobe.        Lots of

 4   different parts of the frontal lobe are involved in

 5   comportment, but the main parts are the orbital frontal cortex.

 6   If you'd just go back a slide.

 7   Q        Sorry.

 8   A        No problem.    So the orbital frontal cortex is the -- if

 9   you look at the top picture on the right, the tip of the brain,

10   that's the frontal pole.     If you'd just go down below that,

11   sort of the surface, that just rounds out the frontal lobe on

12   the bottom, that's called the orbital frontal cortex, and that

13   has connections in various ways to other parts of the brain

14   that have to do with social adaptation, social awareness,

15   making judgments about when to say something, when not to say

16   something, right?    So we all have -- I shouldn't say we all,

17   but a lot of people have had frontal lobe syndrome in their

18   lives temporarily, and it's basically like if you're drunk,

19   right?   When you're drunk, alcohol basically temporarily

20   removes your frontal cortex functioning.

21   Q        Kind of shuts it down?

22   A        Shuts it down.    Right.   Exactly.    So that, you know,

23   your judgment is off.     You might think you're funnier than you

24   are, right?   That's a classic actual frontal lobe sign.          You

25   can't assess the world correctly and you're disinhibited.            So


                                       1728
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 139 of 316



 1   you make judgments and you say things that are inappropriate

 2   and hurtful or otherwise inappropriate socially.         And that's

 3   something that's very, very hard to get around people who have

 4   frontal lobe syndrome.     It's very closely linked to this notion

 5   of comportment and how you behave in the world.

 6   Q        You've talked about what frontal lobe syndrome is.           I

 7   want to back up a little bit since you're a specialist in

 8   epilepsy.   What is epilepsy?

 9   A        Okay.    Epilepsy is a disease where people have

10   seizures, and seizures are any kind of behavioral change or

11   experience that somebody can have that's related to abnormal

12   firing of certain parts of the brain.

13               So if you think of the brain as a peach kind of, the

14   lining is where all the neurons live, the cell bodies live, and

15   they send down on these cables, these axons that are sort of

16   the meat of the fruit, of the peach, but those neurons in that

17   cortex if they get together and start firing when they

18   shouldn't and they get enough of their neighbors involved,

19   people can have seizures.      Seizures that are pleomorphic.     It's

20   all different kinds of seizures people can have.

21   Q        You said pleomorphic?

22   A        Right.    Different presentations, different symptoms

23   that people have during seizures.

24   Q        So I think most of us have some idea what we think

25   seizures look like.     You as a specialist, tell us about the


                                       1729
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 140 of 316



 1   range of what a seizure activity can look like.

 2   A          So what people conventionally think of as I'm shaking,

 3   shaking, shaking, I'm making noise, I'm frothing at the mouth,

 4   that's called a convulsion, a generalized convulsion.             But

 5   there's a lot at the final common pathway sort of.         There's a

 6   lot of seizures that happen before you end up convulsing.               And

 7   they can be -- any psychic experience actually people can have

 8   during a seizure.

 9                So in a frontal temporal epilepsy, which is I think

10   what Lisa Montgomery suffers from, people can have -- the five

11   most common symptoms are auras, which you retain awareness but

12   you might smell something strange, and the trick is that it's

13   stereotyped.    So the smell is the same every time because the

14   same part of the brain is firing so you get the same kind of

15   sensation.    That's a very important historical point for

16   epilepsy that people have stereotyped experiences.

17                So abnormal smell, out-of-body experiences or

18   dissociative experiences in general is a common feature of

19   temporal lobe epilepsy.     People can lose time very commonly.

20   So all of a sudden they find themselves doing something and

21   they can't account for the last few minutes, five minutes, ten

22   minutes.

23                And if those symptoms progress enough, you have

24   alteration in your awareness and you might blank out, you might

25   stare, you might have what we call behavioral arrest where you


                                       1730
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 141 of 316



 1   just stop doing what you're doing.       You might have automatic

 2   movements on one side of your body, hand rubbing or rubbing

 3   your face or moving your legs in certain ways; and then if that

 4   progresses and involves more cortex, if those neurons get more

 5   friends involved, eventually if both sides get involved, you

 6   have a big convulsion, which is what people generally think of

 7   as seizure.

 8   Q        I hear you saying, though, that there are seizure

 9   activities in the brain that doesn't involve external

10   manifestations?

11   A        Absolutely.    You would never know by looking at

12   somebody.

13   Q        Okay.    And do you have any sense of how common that is

14   or uncommon that is?

15   A        It's very common.     It's probably -- it's more common

16   than convulsions in temporal lobe epilepsy.

17   Q        How does this kind of misfiring in the brain actually

18   affect the rest of the brain activity?

19   A        So if it's very local, it won't -- so people can go

20   through their lives and do whatever they're doing.         They might

21   just have an intense deja vu or an intense smell, or something,

22   and they can just work through it and nobody else would know.

23               If it spreads more, you might have problems

24   speaking.   You might be unaware of what's going on around you.

25   You might not be able to understand what people are saying.


                                       1731
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 142 of 316



 1   You might not be able to move as easily.        There's all these

 2   things that can happen once the seizure spreads.

 3   Q         Can seizure activity in the brain affect someone's

 4   memory or ability to remember things?

 5   A         Absolutely.   So temporal lobe seizures especially.         The

 6   place where they start is usually in the structure called the

 7   hippocampus, which is at the tip of the temporal lobe.            In that

 8   upper right-hand picture again in the very front of the bottom

 9   is the temporal lobe and that's where the hippocampus is, and

10   often seizures start in the hippocampus or right next to the

11   hippocampus in a structure called the amygdala; and once those

12   areas get involved -- the hippocampus is responsible for

13   memory.   So once it's seizing or its neighbor is seizing, it's

14   not going to be able to put down new memories.

15   Q         So the seizure activity itself can affect someone's

16   ability to remember something?

17   A         Absolutely.

18   Q         Let's talk about your findings in Ms. Montgomery's case

19   specifically.     As you were doing your neurological examination,

20   if you could tell us about the findings that led you to your

21   conclusions?

22   A         Sure.   So in the -- first of all, in the history Ms.

23   Montgomery gives a classic history for symptoms of temporal

24   lobe epilepsy over many, many, many, many years, going back to

25   even her childhood she's had experiences that go along with


                                       1732
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 143 of 316



 1   temporal lobe epilepsy.        In fact, to such an extent that, you

 2   know, that I was unable to get further EEG testing on her; but

 3   even without that electroencephalogram testing to look at her

 4   brain waves, her history points to a temporal lobe epilepsy in

 5   a way that I would treat her just based on her history just as

 6   a clinician.

 7   Q          When you say "I would treat her," that implies that

 8   would take some judgment?

 9   A          Correct.

10   Q          Why is that?

11   A          Well, the diagnosis of temporal lobe epilepsy is made

12   by a lot of -- it is made by history, then a little bit is

13   helped by the examination, and then you can do confirmatory

14   tests.

15   Q          I guess what I'm getting at is what would be the

16   downside of treating it?

17   A          Oh, yes.   Right.    So if you -- no, these medications

18   have lots of side effects, chronic side effects and acute side

19   effects.    So it can affect your thinking.      They can give you

20   double vision and tremor and sleep problems and mood problems.

21   So it's a big deal to put somebody on seizure medicine.           So you

22   don't do it unless you're convinced that somebody has epilepsy,

23   then the benefits outweigh the risk of taking the medication.

24   Q          And just to be clear for the Court, I mean, you said

25   you're a clinician.       Do you have any ballpark figure of how


                                        1733
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 144 of 316



 1   many people you have diagnosed with temporal lobe epilepsy in

 2   your practice?

 3   A        Oh, my goodness.    Probably 5-, 6,000 maybe, something

 4   like that.

 5   Q        Fair to say you're fairly familiar with the symptoms?

 6   A        Yeah.   It happens every day just about, yeah.

 7   Q        So when you say "I examined Ms. Montgomery and I saw

 8   these signs and symptoms, I see it in her history," you're

 9   somebody who knows?

10   A        Yes.    And typical, right?     So typical signs.    This

11   isn't like an atypical presentation of epilepsy.

12   Q        And let's break that apart a little bit.        What were the

13   typical signs you saw?

14   A        So the episodes of lost time and the episodes of -- she

15   had olfactory hallucinations but they were very stereotyped.

16   She had several episodes of lost time where she lost time even

17   if it was a few minutes long.      There's a question, you know,

18   she might have dissociation in other ways, but there were

19   discrete episodes that were brief in duration where she would

20   be doing something and all of a sudden she didn't know how she

21   was doing it.    That's very suspicious for seizures.

22                Then on the neurologic examination when I examined

23   her physically, she has weakness in her left hand, weakness in

24   coordination in her left hand.      That points to sort of brain

25   abnormalities in both the frontal lobe and temporal lobe


                                       1734
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 145 of 316



 1   circuits.

 2   Q        Let me ask you, Dr. Nadkarni, having watched you do

 3   this exam, when you say "weakness in the left hand," it's not

 4   something where someone has to -- they could sort of fake how

 5   hard you're trying.     You were doing objective testing that

 6   demonstrated to you the weakness?

 7   A        Oh, yeah.    Right.   So she doesn't -- it's not like she

 8   can't move her arm and anybody can see it; but if you dive in

 9   and do subtle testing, the testing might be subtle but the

10   findings are sort of not subtle for somebody who knows what

11   they're looking for.

12   Q        Let's talk a little bit about the data you reviewed

13   from Dr. Gur, the MRI and the PET.       Are your findings and Dr.

14   Gur's consistent or inconsistent with each other?

15   A        They're consistent with each other.

16   Q        Is there -- do you have a slide we need to look at to

17   talk about that?

18   A        I don't think so.

19   Q        Could you tell us how they -- how they're congruent?

20   A        Right.    So my findings in the neurologic examination

21   portion of my assessment of her pointed to frontal lobe

22   dysfunction, and the PET scan and the MRI also point to those

23   areas as being abnormal along with limbic dysfunction, which is

24   temporal lobe dysfunction, which maps perfectly onto her

25   history of probable epilepsy and the seizures.


                                       1735
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 146 of 316



 1                She also had some element of incoordination in her

 2   left hand, which might just be from the weakness, but that

 3   could point to like a global difficulty in her right

 4   hemisphere.    The right side of the brain controls the left side

 5   of the body so it's a fact that she was weak but she had some

 6   incoordination that spoke to sort of a right hemisphere

 7   problem.    These are all findings that came out in the

 8   neuroimaging studies.

 9   Q          Did you also review the neuropsychological testing

10   conducted by Dr. Fucetola?

11   A          I did.

12   Q          Were his findings consistent or inconsistent with your

13   findings?

14   A          I think they were consistent with my findings.

15   Q          I was just going to ask, did he not also give the MoCA,

16   the Montreal Cognitive Inventory?

17   A          He did a much more extensive version of the same thing.

18   Q          But I believe it's true that on one of the subscales of

19   that involving the words starting with F, you ended up with

20   almost exactly the same results?

21   A          Yeah, which is important.     So that's another finding on

22   the neurologic examination that was striking is that if I asked

23   somebody to give me as many words as they can in one minute

24   that started with the letter F, you should -- somebody who has

25   sort of a basic level of education should be able to hit, you


                                       1736
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 147 of 316



 1   know, 15, 20, 25 words in a minute that start with letter F,

 2   and Lisa could only produce 12 words for me which is shocking

 3   given what her other neuropsych testing showed, like her IQ was

 4   very high.    There's no explanation for why she couldn't give

 5   those -- more than 12 words.

 6                And really she was trying and the -- what it shows

 7   is that the frontal circuits -- these same frontal circuits are

 8   involved in generating thoughts and words and those frontal

 9   circuits, the medial frontal circuits don't work as well with

10   her and that was a focal finding in that neuropsych testing

11   too.

12   Q        It seems to a layperson, Dr. Nadkarni, that you sort of

13   mentioned so many different parts of the brain and so many

14   different circuitries that it sounds like you're saying, you

15   know, her brain is just completely falling apart.         I think I

16   know from your conversations that you're alluding to activity

17   because of there being systems within the brain that affect

18   more than one region?

19   A        That's exactly right.     So it's not she has a tumor or a

20   stroke in one place and now she can't move her hand.          It's that

21   these are networks that have been severely damaged, I think.

22   Q        Is it fair to say that though there are a lot of

23   different names of locations that you've talked about, you're

24   actually talking about systems within the brain that work

25   together and you're saying this system has a problem and this


                                       1737
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 148 of 316



 1   system has a problem?

 2   A        Right.   Those systems absolutely -- those systems

 3   absolutely work together.      And, you know, the problem is that

 4   it's very hard to assess those networks when we examine

 5   patients.   So if I look for somebody the way they move, that's

 6   one thing or if you do neuropsych testing, all of the things

 7   that you test in neuropsych testing that were on that Brodmann

 8   Map, like language and attention and set shifting, each one of

 9   those discretely could be okay in somebody's brain, but their

10   connections between the emotional circuitry and the salient

11   circuitry and the judgment circuitry can be completely

12   dysfunctional and you would never know from just neuropsych

13   testing or even not necessarily from neuroimaging all the time.

14   Somebody could have a normal MRI scan, which we don't have in

15   this case, and they can have severe problems in the frontal

16   lobe and comportment, comportment syndrome.

17   Q        You indicated that despite all of these subparts you've

18   named as sort of generally problems in the frontal, parietal,

19   and limbic systems?

20   A        Yes.

21   Q        Would a problem with any one of those be fairly

22   crippling to someone's functioning in the world?

23   A        Yes, absolutely.

24   Q        But here we have sort of an interplay of different

25   problems?


                                       1738
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 149 of 316



 1   A        Right.    So this is especially disabling.      In a very

 2   sort of verified kind of -- in the highest levels of human

 3   interaction and functioning, this is like -- it's almost as if

 4   these areas are completely nonfunctional sometimes, these

 5   networks I mean.

 6   Q        Is it true that an injury to one of those areas would

 7   affect the functioning of other areas?

 8   A        It's possible, sure.

 9   Q        I think at some point when we were speaking, you said

10   it's sort of like if a bomb went off in one part of the city,

11   it might affect the sewer in another part of the city?

12   A        Exactly right.     This woman hasn't been injured but

13   she's sustained multiple head injuries; and if you bomb a city,

14   you can -- if you bomb one part, you affect another part.         If

15   you bomb multiple parts, which is what's I think happened in

16   her case, then the ramifications can be significant.

17   Q        All of the opinions that you've testified to here today

18   and your diagnosis of these problems in Ms. Montgomery's brain,

19   do you hold those opinions to a reasonable degree of medical

20   certainty?

21   A        Yes.

22                MS. HARWELL:   If I might have just one moment, Your

23   Honor?

24                THE COURT:   All right.

25                MS. HARWELL:   I don't have any more questions.      The


                                       1739
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 150 of 316



 1   government may have some more.

 2                MR. VALENTI:   May it please the Court.

 3                THE COURT:   Mr. Valenti.

 4   CROSS-EXAMINATION BY MR. VALENTI:

 5   Q          Dr. Nadkarni, is that pronounced correctly?

 6   A          Yes.

 7   Q          Thank you.

 8                Did I understand, sir, you're a medical doctor,

 9   correct?

10   A          Yes.

11   Q          And you study the neurological systems most focusing on

12   epilepsy; is that right?

13   A          Epilepsy and neuropsychiatry.

14   Q          And neuropsychiatry.   And I believe that I understood

15   this and read in your report that you believe that some of the

16   periods of dissociation that Ms. Montgomery had been attributed

17   to and other findings were, in your opinion, more likely a

18   result of postictal situations that she found herself in after

19   seizure; is that correct?

20   A          Right, ictal and postictal.

21   Q          Ictal meaning, i-c-t-a-l, kind of the scientific term

22   for in a seizure?

23   A          Right.

24   Q          And postictal meaning just that, after the seizure?

25   A          Right.


                                       1740
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 151 of 316



 1   Q        And postictal, as I understand your report, would mean

 2   that the brain having had experienced some type of traumatic

 3   event has a period of recovery post-seizures, correct?

 4   A        Right.

 5   Q        And during that period of seizure or post-seizure,

 6   during that recovery period, a person's not got their full

 7   mental faculties at their disposal, correct?

 8   A        Right.

 9   Q        I believe you described that there were a number of

10   circumstances that can be found kind of in the -- commonly

11   aware, as most people think of, the actual physical convulsions

12   but for someone in your field, you see things like lost time,

13   inability to have attention, or something like, I think you

14   said, smells?

15   A        Abnormal smells.    Lots of symptoms that are like that

16   that go with temporal lobe epilepsy.

17   Q        The conclusions you drew about some of these periods of

18   time loss for Ms. Montgomery was a result of the neurological

19   examination you did as well as the examination of her history;

20   is that correct?

21   A        Yes.

22   Q        Okay.    We didn't really talk about it in much detail,

23   but can you talk to us about the neurological examination you

24   did conduct?     How did you go about doing that?

25   A        How did I do the neurological examination?


                                       1741
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 152 of 316



 1   Q        Correct.

 2   A        So I was sitting in the room with her and I checked her

 3   cranial nerves, checked eye movements, and I checked the

 4   symmetry of her facial movements, her hearing, the different

 5   nerves of her head and face; and then you do a motor

 6   examination which involves testing muscle tone and bulk and

 7   strength, sensory examination testing basic sensory modalities,

 8   coordination examination, and a cognitive assessment as well.

 9   Q        I think you mentioned EEG; is that correct?

10   A        I mentioned -- in my impression I said that it would be

11   helpful to get an EEG.

12   Q        Was one done?

13   A        I don't believe so.

14   Q        Okay.    An EEG, for purposes of the record, stands for

15   electroencephalogram?

16   A        Right.

17   Q        That does what?

18   A        That shows you abnormalities of brain waves that might

19   be associated with various different illnesses.         So one being

20   epilepsy.   It can show you how active those brain waves are in

21   terms of epileptic spikes.      So you can see spikes on an EEG

22   when people aren't having seizures.       It tells you where

23   seizures can come from.     It can tell you that somebody has

24   abnormal brain functioning having had lots of seizures as well.

25   Q        For purposes of your courtroom discussion, as I'm not


                                       1742
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 153 of 316



 1   an expert in the field, is a seizure from epilepsy kind of like

 2   an electrical overload in the brain?       Is that a decent analogy?

 3   A        Yeah.

 4   Q        Okay.   Well, with an EEG if you happen to be doing it

 5   at the time of a seizure, is it fair to say you're trying to

 6   track those electrical impulses and put them in graphs and you

 7   can see some evidence that that's going on?

 8   A        That would be ideal if you can get it during a seizure.

 9   That's very rare to catch it during a seizure.

10   Q        When someone experiences a seizure, is there evidence

11   left beyond the surface?

12   A        Yeah.   So oftentimes in people who have epilepsy if

13   they have seizures for a long time, they can have changes that

14   happen in their psychiatric symptoms and cognitive functions

15   and even motor functions that are subtle but are remnants of

16   having seizures in the past.

17   Q        Anything along the lines of a hormonal or an enzyme or

18   something that you -- terrible.      I'm not an expert.

19               Can you draw blood?     Is there anything you can do

20   like that to show there's been past indications of seizure

21   activity in the brain?

22   A        No.

23   Q        So if the test was all about the modality, the

24   strengths, the grips, the symptomatology that we've discussed

25   is the best post-seizure way to determine if someone has had


                                       1743
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 154 of 316



 1   those in the past?

 2   A         And the EEG and MRI if it happens right afterwards.

 3                MR. VALENTI:   Just a moment, Your Honor.

 4                Nothing further.   Thank you.

 5   REDIRECT EXAMINATION BY MS. HARWELL:

 6   Q         Dr. Nadkarni, I believe you just testified that it

 7   would be very rare to actually catch a seizure during an EEG?

 8   A         Correct.   We try to make that happen.      It's very hard.

 9   Q         I just want to ask you one more question.       If in Ms.

10   Montgomery's social history there was evidence that during

11   systematic and repeated and very brutal rapes that occurred

12   over several years, her head was banged into a concrete floor

13   repeatedly, could that cause the kind of injury that you have

14   been describing here today?

15   A         Right.   So I think -- I missed that.      I don't think I

16   said that.    But I think all of her -- mostly, 99 percent of her

17   problems that are involving the frontal lobe and her temporal

18   and parietal lobe are from repeated traumatic injury.             She also

19   had a prenatal toxic history also so that probably didn't help.

20                But developmentally and then postbirth, severe

21   traumatic head injuries she's had repeatedly will give you this

22   kind of a picture, and classically those patients present with

23   comportment problems, these frontal lobe syndrome kind of

24   issues.   And epilepsy -- you have posttraumatic epilepsy also,

25   which I think is what happened with her.        She had posttraumatic


                                       1744
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 155 of 316



 1   epilepsy from that too.

 2   Q        Thank you.

 3               MS. HARWELL:    No further questions.

 4               MR. VALENTI:    Nothing further, Your Honor.

 5               THE COURT:    Thank you.     Doctor, you're excused.

 6               THE WITNESS:    Thank you very much.

 7               (Witness excused.)

 8               MS. HARWELL:    Your Honor, movant would call Dr.

 9   George Woods.

10               Your Honor, if we might have a brief recess.          The

11   government needs to review Dr. Woods' PowerPoint.

12               THE COURT:    All right.

13               MR. VALENTI:    I've not seen his PowerPoint before.

14               THE COURT:    How long do you want?

15               MR. VALENTI:    I'm told it's a hundred slides.

16               THE COURT:    A hundred slides?

17               MS. HARWELL:    It's all information that they have

18   seen before.

19               MR. VALENTI:    It's probably from his report, which

20   I've read, but I've not seen his PowerPoint.

21               THE COURT:    It's pretty early to break for lunch but

22   we could do that.

23               MR. VALENTI:    I could probably -- if we could take

24   ten minutes.    I need to see it to make sure that I'm

25   comfortable with the material in it.


                                       1745
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 156 of 316



 1                THE COURT:    I'll check with you in about ten

 2   minutes.

 3                MS. HARWELL:    Thank you, Your Honor.

 4                (Recess taken at 11:53 a.m.)

 5                (The noon recess was taken at 12:05 p.m.)

 6                               AFTERNOON SESSION

 7                THE COURT:    Thank you.    You can be seated.

 8                MS. HARWELL:    Thank you, Your Honor.     I think we

 9   were in the process of calling Dr. George Woods.

10                THE COURT:    Dr. Woods, would you come up to the

11   witness stand, please.

12                THE WITNESS:    Thank you, Your Honor.

13   GEORGE WASHINGTON WOODS, JR., being sworn by the courtroom

14   deputy, testified:

15   DIRECT EXAMINATION BY MS. HARWELL:

16   Q          If you would state your name full name.

17   A          George Washington Woods, Jr.

18   Q          And are George and Woods spelled in the customary way?

19   A          Yes.

20   Q          If you would tell us about your professional

21   background.       What is your vocation?

22   A          Sure.    I'm a physician.    I specialize in psychiatry and

23   a subspecialty of neuropsychiatry.

24   Q          And where are you licensed to practice?

25   A          I'm licensed in California.


                                       1746
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 157 of 316



 1   Q          And what is neuropsychiatry?

 2   A          Neuropsychiatry is the -- really the evolution of

 3   psychiatric practice.     It's really understanding that the brain

 4   is a very, very important instrument in understanding how

 5   people behave, and so neuropsychiatry is really moving from the

 6   early psychiatry when we really just looked at, say,

 7   medications or we looked at mental health.        We didn't really

 8   have a sense of the ways in which the brain impacted behavior

 9   and other medical diseases.      If I could give you a quick

10   example?

11   Q          Sure.

12   A          When we first started using psychiatric medications,

13   particularly antipsychotic medications, they were really aimed

14   at what we call positive symptoms of psychosis and positive

15   symptoms are hallucinations and delusions primarily, and to

16   some degree psychiatric medications were useful for that.

17                As time went by, though, we found out that there are

18   other types of symptoms.     There are negative symptoms;

19   withdrawal, isolation, lack of motivation.        And there are

20   cognitive symptoms.     There are symptoms that work that are

21   brain based that impact a person's ability to weigh and

22   deliberate, to sequence their behavior, to really understand

23   the big picture, and psychiatric meds are not really aimed

24   towards those cognitive symptoms.

25                So neuropsychiatrists are really -- really look at


                                       1747
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 158 of 316



 1   those cognitive symptoms.      We certainly take into consideration

 2   the positive symptoms and negative symptoms, but we want to

 3   look and see the ways in which the brain doesn't work and how

 4   does that translate into behavior.

 5   Q        Are you also trained in psychopharmacology?

 6   A        Yes.

 7   Q        What is psychopharmacology?

 8   A        Psychopharmacology is the relationship between

 9   medications and their impact on the organism.         What I mean is

10   that medications affect not only the brain but all parts of the

11   body.   So after my psychiatric residency, I did a fellowship in

12   geriatric psychopharmacology, which was a two-year program at

13   the National Institute of Mental Health and the American

14   Psychiatric Association.

15               MS. HARWELL:    Your Honor, though that's not the

16   primary focus of Dr. Woods' testimony, I would note for the

17   Court that by agreement with the government, Dr. Woods is going

18   to be testifying to information that is included in the report

19   of Dr. DiAnne Bradford who was the psychopharmacologist

20   retained by the Montgomery team but who passed away as we were

21   preparing for this hearing.      She and Dr. Woods have worked

22   together for years, and he is both trained to recognize, to

23   understand, and discuss her findings and will be relating those

24   to the Court.

25   Q        (By Ms. Harwell)    Dr. Woods, do you have a clinical


                                       1748
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 159 of 316



 1   practice where you actually treat patients?

 2   A        Yes, I do.

 3   Q        And where is that?

 4   A        It's in Oakland, California, 401 Grand Avenue,

 5   Suite 380.

 6   Q        And how much of your time do you spend treating

 7   patients?

 8   A        About 40 percent of my time is spent treating patients

 9   and about 60 percent of my time -- say about 50 percent of my

10   time is doing consultations both civil and criminal forensic,

11   and 10 percent of my time -- I'm trying not to get over a

12   hundred, but about 10 percent of my time is spent doing

13   clinical research.

14   Q        And how -- you mentioned your forensic practice.         How

15   does your clinical practice inform your forensic practice?

16   A        When you see patients, you see the range of pathology.

17   When you see patients, you see people that may work every day,

18   may raise children, may become educated, may function and yet

19   still have cognitive and psychiatric problems.         So much

20   different perspective than only looking at forensic patients.

21   The other real advantage, in my opinion, in seeing patients is

22   that you work patients up.

23   Q        Sorry?

24   A        What we call work patients up.       So when someone comes

25   in -- for example, last Sunday, Sunday a week ago, I saw a


                                       1749
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 160 of 316



 1   patient.    In seeing her, I developed a differential diagnosis.

 2   Is this a minimal brain problem?         Is it minimal cognitive

 3   impairment?    Is this early onset dementia?       Is this depression?

 4   Is this her thyroid medicine?      And then you figure out what

 5   testing needs to be done in order to determine exactly what's

 6   going on with that person.      So that's not necessarily what

 7   occurs in a forensic setting.

 8   Q          I hear you making a distinction between the clinical

 9   setting and the forensic setting in terms of the longitudinal

10   nature of the clinical practice?

11   A          That's correct.

12   Q          Is that what you're saying?

13   A          That's correct.

14   Q          So you develop hypotheses and then are able to sort of

15   test them out over time?

16   A          That's correct.

17   Q          And that informs your ability to what you're seeing in

18   the other contexts?

19   A          That's correct.   The clinical picture is what counts

20   even in a forensic setting.

21   Q          Why is that?   What do you mean?

22   A          Because you have to know what's wrong with the person

23   before you can answer forensic questions; and if you are

24   hamstrung in having a good understanding of what's going on

25   with the person clinically, then it hampers your ability to


                                       1750
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 161 of 316



 1   answer the forensic question.

 2               If you look at the statutes, you know, the

 3   statutes -- really many of the statutes that relate to mental

 4   illness or mental disorder say you have to have a mental

 5   disease or defect.     Well, if you don't have a clear

 6   understanding of what that mental disease or defect is -- is

 7   there a mental disease or defect?        If there is one, what is it?

 8   What are the range of possibilities?       You can't answer a

 9   forensic question until you're clear about the clinical

10   question.

11   Q        You mentioned that you're trained forensically?

12   A        Yes.

13   Q        And I'm sorry.    We kind of skipped over some steps in

14   terms of your training.     Perhaps we can back up and do some of

15   that in terms of what are your qualifications to treat people

16   clinically and to offer forensic opinions.

17   A        Sure.    Clinically I finished a medical -- a rotating

18   medical internship in Alameda County Hospital in Oakland,

19   California.     I then did a psychiatric residency that was

20   focused on neuropsychiatry at the Pacific Medical Center in San

21   Francisco, and during that residency, we took extended

22   neurological courses as well as externships.         So we studied

23   movement disorders.     We did neurological examinations.         We

24   studied epilepsy.    We studied a number of things at Kaiser,

25   Kaiser Center in San Francisco, California.        I was chief


                                       1751
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 162 of 316



 1   resident by the last year, and at that point I did a fellowship

 2   in geriatric psychopharmacology, as I mentioned.

 3               The reason why I did that particular residency is

 4   because geriatric medicine, as we now know, the average person

 5   over 65 is on about eight or nine different medicines.            So you

 6   not only want to know the medication itself, but you want to

 7   know what interactions of the medication may be.         Does this

 8   medicine interact with another medicine?        In this case we'll

 9   see where certain medicines would increase the blood level of

10   other medications.    So that was really my training from a

11   clinical perspective.

12               In terms of forensics, I first started teaching at

13   the University of California, Davis in their Department of

14   Forensic Psychiatry.     I taught there from about 1990 to 1994.

15   From 2000 to 2012 I taught a course for second- and third-year

16   residents -- or third- and fourth-year residents in Atlanta at

17   Morehouse School of Medicine in the Department of Psychiatry,

18   and that course is called Clinical Aspects of Forensic

19   Psychiatry.   Once again, capturing that clinical piece that is

20   really felt to be important.

21               I currently teach at the University of California

22   Berkeley at Boalt Hall in the law school.        I teach a course on

23   law and mental health.     And I also have a webinar of Westlaw

24   called Where Mental Health Meets the Law, and these are courses

25   that are really designed to put together an understanding of


                                       1752
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 163 of 316



 1   the neurobehavioral aspect of psychiatry and the law.

 2               Currently I'm taking a sabbatical from Morehouse

 3   School of Medicine because currently I am president of the

 4   International Academy of Law and Mental Health.         So that's the

 5   forensic side.

 6               But on the clinical side much of my work is really

 7   aimed at looking at what we call neurodevelopmental disorders;

 8   fetal alcohol, Fragile X, and in that sense I'm associate

 9   editor of the Journal of Policy and Practice in Intellectual

10   Disabilities.    I'm also the co-chairman of the special interest

11   research group for the International Association for the

12   Specialized Study of Intellectual and Developmental

13   Disabilities.

14               I've worked for the World Health Organization in

15   Kenya and Italy and Zanzibar, and I'm currently working in

16   Malawi where I am working with local doctors learning about

17   their knowledge and their expertise in neurology and

18   neuropsychiatry and also teaching as well.

19   Q        Have you been recognized as an expert in the field of

20   neuropsychiatry?

21   A        Yes.

22   Q        State court?    Federal court?

23   A        State and federal court.

24   Q        And military court, I think?

25   A        That's correct.


                                       1753
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 164 of 316



 1   Q          Have you seen Exhibit -- Movant's Exhibit 22, a copy of

 2   your CV?

 3   A          Yes, I have.

 4   Q          You actually provided it to us?

 5   A          Yes.

 6   Q          And does it accurately reflect your background,

 7   accomplishments, teaching appointments, and publications?

 8   A          Yes.

 9                MS. HARWELL:       Your Honor, I believe Exhibit 22 is

10   already in evidence.

11   Q          (By Ms. Harwell)      I think, Dr. Woods, you were talking

12   about how clinical practice informs forensic practice and I

13   sort of backed up to get your qualifications to do that.

14   A          Sure.

15   Q          In Ms. Montgomery's treatment, did you see any

16   interplay of sort of clinical practice and how that works with

17   forensic practice?      I'm referring to sort of the treatment, the

18   longitudinal treatment of Ms. Montgomery that you've reviewed.

19   A          Yes.    I'm sorry.    I paused there for a minute because I

20   think the difficulty was there was not an interplay that

21   perhaps you would have liked.

22   Q          Okay.

23   A          What we really see -- if I may just summarize?

24   Q          Sure.

25   A          What we really see with Ms. Montgomery is that there


                                          1754
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 165 of 316



 1   was a significant period of clinical treatment where Ms.

 2   Montgomery was actually diagnosed with bipolar disorder and

 3   actually diagnosed with several subsets of bipolar disorder

 4   that are very important.

 5               She was diagnosed, for example, with a mixed phase,

 6   a rapid cycling, what we call a rapid cycling of bipolar

 7   disorder.   Rapid cycling bipolar disorder means that someone

 8   can have both elevations and depression at the same time.

 9               Rapid cycling is a type of bipolar disorder that is

10   commonly found -- more commonly found in women.         It is a type

11   of bipolar disorder that is most commonly found with the type

12   of cognitive impairments that we discussed quickly and I'll

13   talk more about this.

14               So early on she was -- the diagnosis of bipolar

15   disorder was made, and she was treated from 2005 actually until

16   today.   What we see in that ongoing treatment is, No. 1, her

17   clinicians actually treat her for mood disorder.         They treat

18   her with mood-stabilizing drugs.         They treat her with

19   antidepressant medications.      They do not treat her completely

20   because Ms. Montgomery also has a psychosis.         And -- I'm sorry.

21   Q        I was going to say, we're going to go more thoroughly

22   into your findings, but I wanted you to give sort of a brief

23   summary upfront.

24               MS. HARWELL:    Your Honor, I neglected to ask if the

25   Court would consider Dr. Woods' opinions as based on his


                                       1755
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 166 of 316



 1   expertise in the field of neuropsychiatry.

 2               MR. VALENTI:    No objection.

 3               THE COURT:    I will do so.

 4   Q        (By Ms. Harwell)    Dr. Woods, did we provide you

 5   referral questions as you began to look at the Lisa Montgomery

 6   case?

 7   A        Yes.

 8   Q        Did you prepare slides to help us walk quickly as

 9   possible through all of the information that you reviewed and

10   considered?

11   A        Yes.

12   Q        And the slides that we're going to go through for Your

13   Honor, for the Court, would you -- are they directed towards

14   that which was important to you in your assessment of Ms.

15   Montgomery?

16   A        That's correct.

17   Q        If we could talk, then, about your referral questions.

18   I believe we gave you seven referral questions.

19   A        I believe that's correct, yes.

20   Q        And if you could just succinctly -- I mean, the judge

21   is going to see them flash up on the screen, but if you could

22   tell him what you were looking at.

23   A        Sure.   First, the capacity to appreciate the

24   wrongfulness of her conduct or to conform her conduct to the

25   requirements of law significantly impaired, regardless of


                                       1756
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 167 of 316



 1   whether the capacity was so impaired as to constitute a defense

 2   to the charge.    That was first.

 3               To determine whether she was suffering under a

 4   severe mental or emotional disturbance at the time of the

 5   offense, and also to determine whether Ms. Montgomery's

 6   neurobehavioral history was an important component of her

 7   social history.

 8               To review prior assessments of Ms. Montgomery by

 9   both trial defense and government experts and to really look at

10   whether they accurately reflected Ms. Montgomery's

11   neurobehavioral history and also to discuss whether the

12   reliable psychiatric assessment of Ms. Montgomery should

13   include, must include consideration of her neuropsychological

14   deficits.

15               Did Ms. Montgomery's impairments and medications

16   affect her ability to rationally assist her counsel prior to

17   and during the trial?     And did her impairments and medications

18   inform her demeanor at trial?

19   Q        Did you prepare a report of your findings as to those

20   seven referral questions?

21   A        I did.

22   Q        And if I were to tell you that report has been marked

23   as Exhibit 20 -- let me hand it to you.        I'll ask you if that's

24   a copy of your report that you prepared?

25   A        Yes.


                                       1757
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 168 of 316



 1   Q          And then did you further prepare an addendum to that

 2   report earlier this year?

 3   A          Yes, I did.   I think it was 2013.    I just want to look.

 4   Yes.    Thank you.   Yes.

 5   Q          Is that a copy of the addendum you prepared in this

 6   case?

 7   A          That's correct.

 8   Q          And if you read into the record which exhibit number

 9   that is.

10   A          The addendum is Exhibit No. 21 and the initial report

11   is Exhibit No. 20.

12   Q          Do you need those to be able to testify?

13   A          I would appreciate it.

14   Q          I will leave them with you.

15   A          Thank you.

16   Q          And do those reports, both the one filed in 2013 and

17   then the supplement filed earlier this year, accurately reflect

18   your findings?

19   A          Yes.

20                MS. HARWELL:     And, Your Honor, I believe those are

21   already in evidence.

22   Q          (By Ms. Harwell)    Dr. Woods, I would like us to talk

23   now about the methodology you used in arriving at those

24   conclusions in your report.

25   A          Yes.   The methodology that I use is really to review


                                        1758
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 169 of 316



 1   the data as the slide shows.      I reviewed the data of the

 2   biopsychosocial history.     I must start out by saying that the

 3   biopsychosocial history is the most scientific component of any

 4   medical examination.

 5   Q          Why do you say that?

 6   A          Because testing is without context.     It's important

 7   that when you do neuropsychological testing, when you do

 8   neuroimaging, when you do psychometric like the MMPI-2, that

 9   you understand the context in which that testing was done and

10   you have a much better sense of who that person is if you have

11   some history.

12                We now know that genetics are very, very important.

13   Genetics are part of your biopsychosocial history because in

14   this case we know that family members share genetic disorders,

15   family members share mood disorders, and that's important to

16   know.   So that's really where you should start with a thorough,

17   comprehensive biopsychosocial history and your science is added

18   to that.

19   Q          Do you feel that you have a full comprehensive

20   biopsychosocial history in this matter?

21   A          Yes.   It was evolving over time, but that's certainly

22   why I wrote the addendum, but yes.

23   Q          In addition to reviewing the biopsychosocial history,

24   what else do you do in your methodology?

25   A          You really want to look at a clinical assessment.        You


                                       1759
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 170 of 316



 1   want to be able to do a thorough enough examination, not just

 2   an interview, but certainly like in this case where I did a

 3   neurological examination.      I also noted that Dr. Nadkarni did a

 4   neurological examination as well as a psychiatric examination.

 5               You want to be able to look at documents across the

 6   life span, educational records, social service records.           You

 7   certainly want to take into consideration other mental health

 8   evaluators.

 9   Q        I want to ask you about that.      In this case did you

10   work as part of that interdisciplinary team?

11   A        Yes.

12   Q        And were you working in consultation, then, with Dr.

13   Porterfield, Dr. Nadkarni, and Ms. Vogelsang?

14   A        Yes.

15   Q        And your work informed each other; is that fair to say?

16   A        Yes.    If I can just quickly?

17   Q        Sure.

18   A        When you go see a doctor and they make certain

19   decisions, they then send you to the lab to get lab work.

20   They'll send you to get a neuroimaging or an X ray.          That's the

21   kind of interplay, collaborative work that gives you a much

22   more informed understanding of what's going on.

23               So the reports of other mental health evaluators are

24   very important.    The clinical interviews are very important.

25   The neurological, neuropsychological, and neuroimaging are very


                                       1760
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 171 of 316



 1   important in understanding the evolution of the science of

 2   trauma and neurobiology is very important.

 3   Q        Can you tell the Court how you then weigh all this

 4   information?   It seems like you take a lot of data from a lot

 5   of different sources.     How do you begin to synthesize that

 6   information?

 7   A        You look for internal consistencies.        You look for

 8   information that's outside of the forensic setting as well as

 9   within the forensic setting.      For example, the social services

10   records from 2003 that notes that maybe delusional, bipolar

11   2003 was before the offense.

12               When you look at the medical records of Dr.

13   McCandless and Dr. Kempke, Dr. McCandless treated Ms.

14   Montgomery for years; and when you look at the consistent

15   treatment, Dr. McCandless' attempts to change medications and

16   to add medications, to really try to gain some control over

17   these symptoms, that's very, very important because it's

18   outside of the forensic setting.         It's someone that is really

19   being a treater.    Those can be very, very helpful to your

20   forensic conclusion.

21   Q        Was all of the data you reviewed equally relevant?

22   A        It's difficult to -- it's difficult to weigh.            What you

23   want to be able to do is to see if there are lines of thinking.

24   Are there lines of thought that are more important than others?

25   For example, in this case one of the lines of thought is that


                                       1761
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 172 of 316



 1   there is a family history of mood disorders, family history of

 2   bipolar disorders, so that becomes increasingly important.

 3   There's a family history of psychotic disorders.         There's a

 4   family history of sexual abuse.      Those become the lines you

 5   want to begin to start to follow more carefully.

 6   Q          Was some of the data you reviewed relevant to more than

 7   one of your referral questions?

 8   A          Yes.

 9   Q          After weighing the data, then what sort of guides you

10   in formulating your forensic assessment?

11   A          The question is, No. 1, are these mental diseases and

12   defects?    No. 2, of what significance are they?       Are they like

13   Tom Brokaw?       Nobody knows who Tom Brokaw is.    One of the

14   television news persons that had depression but still was able

15   to get up every day and come to work.       Or are these of such

16   great significance that they actually impaired someone's

17   ability to function?

18                So once you gather the data, you look at

19   functioning.      You gather the data, you determine the

20   significance of the data, and then you turn and you look and

21   say, How did that person function?       Does this data -- is this

22   data consistent with how this person was able to function?           And

23   that's where the forensic component becomes more relevant.

24   Q          As you're talking about the data, I have to ask, was

25   the data provided to you here, including the biopsychosocial


                                       1762
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 173 of 316



 1   history, did it give you an adequate basis to formulate

 2   conclusions within a reasonable degree of medical certainty?

 3   A         Yes.

 4   Q         By way of summary, can you provide a preview of your

 5   clinical findings first, then we'll move to the forensic

 6   findings?

 7   A         Yes.   First of all, Ms. Montgomery has brain impairment

 8   and this impairment is lifelong.         Her brain impairment is

 9   merely what we call multifocal.      It's in multiple areas.

10   Certainly it's in the back of the brain, the cerebellum.           It's

11   certainly in the right side of the brain, the right parietal

12   lobe, the right temporal -- frontal lobe, and we can talk more

13   about that.

14               There are early brain structures that are also

15   impaired, what we call the limbic system.        Now, the reason why

16   these early brain structures are important is because these are

17   the -- when a child is born, their brain is about 40 percent

18   formed.   A cat's brain is about 65 percent formed.        An ant's

19   brain is about 90 percent formed.         And it's thought that the

20   reason why a child's brain is only 40 percent formed is because

21   the environment plays such an important role in the development

22   of that child, much more so than in other species.         Those early

23   brain structures are what are there when that child is born;

24   the amygdala, the hippocampus.      These parts of the brain that

25   we call the limbic system.      Those are what a child is born


                                       1763
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 174 of 316



 1   with, and they are tremendously impacted with those early

 2   childhood experiences.     That's why we know now that those

 3   experiences, if they're traumatic, can change the brain.

 4   Q        Did you also see that there were behaviors present that

 5   indicated brain impairment?

 6   A        Yes.    Behaviors are symptoms.    It's important to keep

 7   that in mind that behaviors are symptoms.

 8   Q        I'm sorry.    I was going to say let's talk about Ms.

 9   Montgomery's brain impairments.

10   A        Sure.    Her academic functioning made her look better

11   than she was.     She was a good student, relatively good student.

12   We sort of saw a drop-off in high school.        However, day-to-day

13   life requires more than reading and writing.         You see these

14   little clues not being able to sequence her thinking.             She

15   treated lice on her children but did not treat lice on her own

16   body.   So, consequently, her children continued to get lice.

17   She could add but she couldn't go to the store and shop.            So

18   we're talking about that transition from mathematics to

19   functional academics.     What could she do with this academic

20   information?     She could read but she had difficulty

21   remembering.     She could not help her children with homework and

22   she had difficulty making a menu.

23   Q        Did you see other behaviors that you saw as symptoms of

24   brain impairment?

25   A        Yes.    She talked about when she first got -- when she


                                       1764
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 175 of 316



 1   finally got to prison at Carswell that it took her a month to

 2   learn to make her bed that specific way that was required in

 3   Carswell.

 4                We know that she hit her children.      They have

 5   described that in their declaration.       But at the same time when

 6   she wanted to be a good mother and put her children in that

 7   conflictual situation where they recognized her love but also

 8   didn't know what to do with her behavior.

 9                She would start a project and would be unable to

10   complete it.       And at times would actually just wipe the project

11   off.     She talked about knitting or tatting and just wipe it all

12   off.     She bought new tools each time she started a project.

13   Could I stop for a moment here?

14   Q          Sure.

15   A          Because the next point is a very important point.

16   These are sequencing issues.       These are not just someone who

17   gets frustrated and just throws things away.         These are

18   problems with the way that her brain works in terms of if I do

19   this, then I should do that and then I should do that.            When we

20   talked about making a menu, many of my clients that have

21   frontal lobe injuries cannot follow menus because menus are

22   sequencing.     You add these ingredients.     You put that on the

23   stove.     Then you add these ingredients.     Those are brain

24   problems.     And when you see someone who can't do those, your

25   first thought is what is going on with the way their brain is


                                       1765
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 176 of 316



 1   processing this information.

 2   Q          So these were clinical clues or symptoms that you saw

 3   sort of in reviewing Ms. Montgomery's biopsychosocial history?

 4   A          Exactly.   And that family and friends were completely

 5   aware of -- as her sister said, I knew there was something

 6   wrong with her but I didn't know -- I didn't think she was

 7   schizophrenic.

 8                These are -- these next two; bathing, changing

 9   clothes, and cleaning houses are, again, the kinds of behaviors

10   one sees with people that are significantly impaired.             We are

11   comparing this to someone who theoretically has a 120 IQ; and

12   even though we know there are problems with IQ and what that

13   really means, this is someone that in a situation -- in a

14   testing situation they could do very, very well, but they can't

15   translate that, what we call ecological validity.         They

16   couldn't take it to the streets.         So she could have a 120 IQ on

17   tests, but the things that should reflect on the streets she

18   couldn't do.

19   Q          You indicated there that she had a certain obsessive

20   quality.    What do you mean by that?

21   A          People that are obsessive can be obsessive in a number

22   of interesting ways.     That show on TV, Hoarders.      Right.     And

23   hoarding is now in the DSM-5.      Hoarding has become a subset of

24   obsessiveness.    Obsessive qualities doesn't mean you're

25   obsessively neat.     What it means is you can't stop the way you


                                       1766
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 177 of 316



 1   are because your anxiety overwhelms you, and she talks about

 2   not being able to clean, not being able to bathe because of

 3   this overwhelming anxiety that just kind of stopped her from

 4   that kind of behavior, and that's what we're talking about.

 5   Q         In addition to brain impairments, did you see clinical

 6   symptoms of other disabilities?

 7   A         Yes.

 8   Q         If you could outline those briefly.

 9   A         I think most of the prominent clinical symptoms were

10   the symptoms of her PTSD.      She had significant avoidance, and

11   this isn't an avoidance in that, I don't want to talk about

12   this or I don't want -- she was not able to talk about the

13   trauma that she had experienced to the degree that she had

14   experienced it, and that really speaks to not the Type 1 PTSD

15   that Dr. Dietz was talking about, the single act, but the

16   complex PTSD, the repetitive acts, the repetitive breaking of

17   spirit.   So it's my professional opinion, and I think Dr. Dietz

18   agreed, she had PTSD but it's much more severe PTSD.

19               Again, bipolar disorder.      Bipolar disorder is a mood

20   disorder.   It's a disorder of mood swings.       We normally think

21   of -- historically think of bipolar disorder as people that

22   have mania.      They think they're the king of England, then they

23   become depressed.     But that's not really true.

24               We know now that bipolar disorder most commonly

25   presents as irritability.      It presents as agitation.      Women sit


                                       1767
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 178 of 316



 1   in the depressed phase of bipolar disorder much more so than

 2   men.     They stay and they can't stay in that depressed phase.

 3                As I mentioned earlier, bipolar disorder can be

 4   mixed.    So that you have -- I don't know if you remember the

 5   two masks, the laughing mask and the crying mask and bipolar

 6   disorder, those two masks are mixed.       So a person may be

 7   experiencing both the depression as well as the agitation or

 8   irritability at the same time.      It's clearly what Dr.

 9   McCandless struggled with three or four years ago.

10                It's difficult to determine to really -- and there's

11   no reason to, to determine which of these symptoms are mood

12   based, bipolar based, and which are trauma based because

13   they're comorbidly interreactive and they're bipolar and PTSD.

14   When we talk about comorbid, I'd like for you to think about

15   mixing colors.     When you talk about a comorbid disorder, we're

16   talking about disorders that mix and become something that

17   often is even greater and more severe.

18                These brain impairments don't go away when we talk

19   about comorbidity.    The traumatic experiences undermine her

20   perception of the reality consistently, even more so than the

21   bipolar disorder, and we see that in her treatment.          Her

22   sisters described her as going away, spacing out, as well as

23   other family members, other people in the community.

24                Her bipolar disorder was not clinically controlled

25   until she received antipsychotic medication, and she describes


                                       1768
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 179 of 316



 1   this.   She describes while at CCA having some of her symptoms

 2   controlled with the valproic acid and some of the symptoms

 3   controlled with the other psychiatric medication, but really

 4   her thought process remained impaired, and it really didn't

 5   become better until she was tested with -- until she was

 6   started with Risperdal.     There's a type of -- in statistics

 7   there is a type of experiment that's called ipsative study.

 8   Q        And what's an ipsative study?

 9   A        It's i-p-s-a-t-i-v-e.     An ipsative study is a

10   one-person study where you -- we do the clinical studies often

11   where you may start someone on a medicine or start someone on a

12   mode of treatment and you then take them off of it and then you

13   start it back to see if it's really having the effect that it

14   did.

15               We see that happening with Ms. Montgomery in

16   March of 2009 when she has started for a very short time

17   on Risperdal.    She talks about being better.       I might say

18   Risperidone or Risperdal.      These are all the same medications.

19   She talks about clearing up.      She talks about her thoughts

20   being improved.    But she's taken off the medication in 2009 and

21   really struggles through the end of 2009 and 2010 until she is

22   put back on the antipsychotic.      She does very well and is on it

23   to today.

24   Q        Has Risperidone completely resolved all of Ms.

25   Montgomery's problems?


                                       1769
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 180 of 316



 1   A        She is certainly more organized.        She is able to

 2   compensate in ways that she was not able to compensate before.

 3   Q        Let's talk about what ways she's able to compensate

 4   now.

 5   A        Sure.   She can take notes.       She can write things down

 6   and follow through.     In fact, every day she writes down what

 7   she wants to do for the next day.         She can use a calendar

 8   effectively, and she describes these antipsychotics as making

 9   her able to take advantage of these compensatory mechanisms.

10   Q        How are these clinical findings relevant for your

11   forensic conclusions?

12   A        Well, Dr. McCandless treated Ms. Montgomery pretrial,

13   during the trial, and posttrial.         The CCA records are replete

14   with symptoms of bipolar disorder, one which may -- one period

15   of time she may not -- she gets two hours of sleep in an

16   eight-hour period.    The next day she sleeps for 20 hours.

17   She's described as irritable.      She's described as confused.

18   She's described as not being able to focus.        She's described

19   with having impaired concentration.

20                And, most importantly, you see Dr. McCandless

21   for -- from 2007 through 2009 -- 2006, actually, through 2009

22   treating Ms. Montgomery with medications for bipolar disorder.

23   Now -- and changing those medicines.        Not just treating but

24   she gives her Elavil because Elavil -- because she was having

25   some pain.    So she puts in Elavil which is a tricyclic


                                       1770
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 181 of 316



 1   antidepressant we'll talk more about later.        Ms. Montgomery has

 2   significant sedation problems with that Elavil.         She cuts it

 3   back.   Ms. Montgomery is a little better.       She cuts it back.

 4   Ms. Montgomery is a little better.       So you see a real clinical

 5   picture with Dr. McCandless during this period.

 6   Q        And how does that clinical picture that you saw

 7   beginning to emerge from Dr. McCandless' treatment of Ms.

 8   Montgomery, which I think we're going to sort of walk through

 9   here in a minute, how is that relevant, then, to the questions

10   we asked of you?

11   A        Well, they're relevant in that the clinical treatment

12   was not -- the depth of the clinical treatment was not taken

13   into consideration by many of the mental health providers both

14   on the defense side as well as on the prosecution side.

15   Q        So when you say they weren't adequately taken into

16   account, what do you mean by that?

17   A        Well, first of all, there was a limited social history

18   about the extent of mood disorders in the family.         If you knew

19   that, as we know now, that several of her brothers are on the

20   same medications that she's on; that people on both the

21   maternal side of the family as well as the paternal side of the

22   family carries diagnoses of mood disorders and specific

23   diagnoses of bipolar disorder; if you knew that there were

24   other family members that actually carry the same diagnosis, it

25   would inform your clinical opinion as to whether when in 2003


                                       1771
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 182 of 316



 1   the social worker said, Wow, Ms. Montgomery she has a little

 2   bipolar in here.    You would say, Wow, that makes sense.

 3                We also know that genetically mood disorders -- the

 4   incidents of mood disorders is about 4 percent of the

 5   population in the United States and about 3.8 percent of the

 6   population internationally.      If you have one nuclear family

 7   member that has a mood disorder or a bipolar disorder, that

 8   increases your potential of being bipolar twofold.         It doesn't

 9   mean that you may have all the symptoms but you may have some.

10   That's exactly what we see in her situation.

11                Dr. Fucetola's testing was not followed -- although

12   he recommended it, was not followed with the neurological

13   assessment and that isn't just the neuroimaging but also a

14   neurological examination that Dr. Nadkarni and I did perform.

15   Q          I think you've already addressed the fact that the

16   clinician in the jail provided a lot of information that was

17   not really looked at in a forensic setting; is that right?

18   A          That's right.   And the clinical presentation undermined

19   her ability to rationally assist her counsel, in my opinion.

20   Q          We've heard -- his Honor's heard last week and I think

21   you've been made aware of Ms. Montgomery's statement at the end

22   of trial after the verdict had been returned and after the

23   death verdict had been returned that she would now -- what can

24   she do to help now.     Did you take that into consideration in

25   any way?


                                       1772
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 183 of 316



 1   A         Yes.

 2   Q         What did that signify to you?

 3   A         It was -- it was consistent with impaired sequencing of

 4   the frontal lobes.

 5   Q         Can you say more of what you mean by that?

 6   A         I purposefully said that more technically than I should

 7   have.    One of the real things that the frontal lobes do is sort

 8   of what we call executive functioning and executive functioning

 9   helps you sequence.     It helps you put things in proper sequence

10   so they work.    This is too late.       She had been on trial for

11   weeks.    She had been in pretrial for years.      And so to make

12   this statement at this point, again, really reflects her

13   inability to rationally assist because of her brain impairment.

14   Q         What indicates to you that wasn't just withholding on

15   Ms. Montgomery's part?

16   A         Well, again, if you look at the clinical records,

17   you'll see that Ms. Montgomery had difficulty even before

18   that.    If you look to Dr. Kuncel's records, Patricia Kuncel,

19   she even -- Dr. Kuncel in 2007 is wondering whether Ms.

20   Montgomery can really keep it together during a trial.            She

21   sees her as delusional.     She sees her as fragile.      She's

22   concerned about her decompensating.         This is before the trial

23   even starts.

24             If you look at Dr. McCandless' records during the

25   trial, Ms. Montgomery describes having difficulty reading


                                       1773
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 184 of 316



 1   discovery because she can't concentrate.        She's having

 2   difficulty focusing.      And then you have this statement which,

 3   again, is an indication of very poor sequencing.

 4   Q          Is there any significance to the fact that Ms.

 5   Montgomery had no reason to not help her counsel or did she

 6   have a reason, in your opinion?

 7   A          No.   No.   I don't think that there's any significance

 8   to that.     You know, this is real.     The whole issue of

 9   normalization comes up and we'll talk about that.         Our

10   tendency, particularly with people who have brain impairment,

11   is to try to normalize their behavior.        Couldn't it be this?

12   Couldn't it be that?      And if Ms. Montgomery did not have the

13   clear brain impairments that we see, certainly that could be

14   taken into consideration, but she does.

15   Q          What effect did medication have on Ms. Montgomery's

16   appearance in the courtroom around the time that she made that

17   statement?

18   A          The medications and particularly the Elavil, but the

19   others as well, impaired her presentation to the jury.            They

20   created both sedation and somnolence.       These are two different

21   phenomenon.

22   Q          And I think we're going to delve more into that

23   deeply in a little bit.      I just wanted to sort of get to your

24   answer -- a summary of your answers to the referral questions

25   before we begin walking through all the data.


                                       1774
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 185 of 316



 1   A        I'm sorry.    I apologize.

 2   Q        That's okay.

 3   A        My summary is that, yes, she was under severe mental

 4   and emotional disturbance at the time of the offense and her

 5   capacity to appreciate and the ability to conform was impaired,

 6   that neurological and neuropsychological history is important.

 7   It was either not considered or erroneously presented.            It was

 8   incomplete and because it was incomplete, it was unreliable.

 9                It's my opinion that the medications affected both

10   her demeanor and her affect and it -- later I'll describe what

11   affect is.    It masked her symptoms and their severity and, in

12   my opinion, it impaired her ability to be competent to aid and

13   assist counsel.

14   Q        And do you hold all of those opinions to a reasonable

15   degree of medical certainty?

16   A        I do.

17   Q        Let's talk about your clinical and neurological

18   assessment of Ms. Montgomery, if we could.

19   A        Sure.

20   Q        When did you conduct clinical interviews and assessment

21   with Ms. Montgomery?

22   A        My first interview was January 17th, 2013.         My second

23   was February 8th, 2013.

24   Q        And then did you go two times again this year?

25   A        That's correct.


                                       1775
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 186 of 316



 1   Q          So fair to say the first two visits were before your

 2   initial report, the second two before the supplement?

 3   A          That's correct.

 4   Q          Let's just start basically with what do you mean by

 5   clinical interview?

 6   A          Well, a clinical interview is an ability to gain some

 7   understanding of this person's social history, of their medical

 8   history, of their neurological history, of the way they present

 9   to the world.

10                In my case the clinical interview or assessment also

11   includes a neurological examination, if at all possible.          So

12   that's what we did here.     I sat and I took her social history,

13   her family history, her medication history, her educational

14   history.    I talked to her about her various children, her

15   relationships.    I talked with her to some degree about her

16   sexual history and abuse, and I think it was on the second

17   interview that I did a neurological examination.

18   Q          And, Dr. Woods, we'll go more into detail in a moment

19   in terms of all of the information you had already reviewed

20   when you did those things, but fair to say you didn't walk in

21   and ask Ms. Montgomery those questions without any context or

22   sense of what was known and documented in her social history?

23   A          That's correct.   That's very different than -- that's

24   the difference between a clinical examination and a forensic

25   examination.


                                       1776
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 187 of 316



 1   Q          So what is a differential diagnosis?

 2   A          A differential diagnosis is the range of possible

 3   diagnoses that one finds based upon the symptoms, presentation,

 4   testing.     If I can give you an example?

 5   Q          Sure.

 6   A          You go into the doctor's office or you go into the

 7   emergency room and you say, I'm having chest pain, left-sided

 8   chest pain.       It's radiating to the arm and it's radiating to

 9   the back.     If your doctor only does an EKG and only looks for

10   enzymes that relate to a heart attack, they may have made a

11   mistake.     There are 52 different causes for left-sided chest

12   pain.   So a differential diagnosis takes into consideration all

13   the possible causes that one may have with the symptoms you

14   see.

15   Q          And is that your approach to arriving at ultimately a

16   diagnosis?

17   A          Yes.

18   Q          How many times do you tend to assess a patient?

19   A          I try to assess a patient a number of times, if

20   possible.     That's not always possible in the forensic setting,

21   but in this particular case I saw her four times over the

22   course of three years.

23   Q          And why is it fortunate to see someone multiple times?

24   A          Because people present differently at different times.

25   That's particularly true if you have someone that you think has


                                       1777
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 188 of 316



 1   a mood disorder like a bipolar disorder.         You might see them

 2   one time when they are depressed.         You might see them another

 3   time they may be more irritable or elevated.         You may see them

 4   another time and they look good.         So rather than an extended

 5   one-day or two-day examination, I try to catch people over the

 6   course of several weeks or several months, if possible.

 7   Q        And I'm going to ask a layperson question.         Would it

 8   not do the same thing to stay longer one time?

 9   A        No.

10   Q        And why not?

11   A        Because if you catch that person on that day, if you

12   catch them on that day, there's no indication that you will see

13   those other symptoms on that day.         Let me give you an example.

14   If you have someone that is traumatized, that you know has a

15   history of trauma and you sit there and you go for eight or ten

16   hours and you ask them about all of these symptoms of trauma

17   and did this happen to you and did that happen to you and how

18   did they do this and when did they do that, you are in fact

19   retraumatizing that person.      Because keep in mind that one of

20   the things that's most important about trauma is not having

21   them relive the trauma.     They try to avoid that.      So if you do

22   that over the course of time, you have an excellent chance of

23   creating symptoms, creating cognitive impairment that wasn't

24   there in the first place.      So I try to do it in bites over a

25   period of time to not create new symptoms.


                                       1778
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 189 of 316



 1   Q        Dr. Woods, I don't know if the Court knows but I went

 2   with you for your clinical assessment of Ms. Montgomery.          Would

 3   you tell the Court why that was important?

 4   A        Yes.    Ms. Montgomery is very -- afraid of men isn't

 5   quite the question.     She's in fear in a different way, in an

 6   avoidant way, in a traumatic way, and I felt it would be

 7   important for you as her counsel to be there.

 8   Q        When I went, did I interfere in any way?

 9   A        No.    No.   You sat away.   You sat away.    There was no

10   interaction at all.

11   Q        Did I do anything that indicated I was cueing her or

12   inserting myself?

13   A        No.

14   Q        Let's talk about when a traumatized person tries to

15   tell their story.     The Court's heard a lot about the

16   difficulties a traumatized person has in telling that story.

17   From a neuropsychiatric perspective, is that person's inability

18   to tell their story intentional or unintentional?

19   A        Well, it's hard for me to put it in terms of intent.

20   Q        Maybe I'm asking the wrong question.        Is it something

21   the person deliberately does?

22   A        Well, certainly what we see with people that are

23   traumatized is that it impairs their memory.         There are

24   three -- there are multiple types of memory, probably 15 types

25   of memory, but there are three main types of components of


                                       1779
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 190 of 316



 1   memory; registration, retention, and recall.         Registration is

 2   do you see it?    Do you get it in?      Retention is can you hold

 3   it?   And recall is can you pull it out when you need it?

 4            Trauma really impacts registration, whether it comes in

 5   or not, and that's exactly what happens in trauma.         A good

 6   example would be the literature on eyewitness situations.           For

 7   many, many years we thought this eyewitness testimony would be

 8   the best testimony because they were right there.         They saw it.

 9   That's exactly how it happened.      But when you are facing

10   something that's going on, you're not thinking, okay, he's got

11   a plaid shirt on.    It's got five buttons on it.       They've got

12   blue eyes.   It's the rare person that can do that.        And that's

13   why eyewitness testimony went out the window.         That's what

14   happens in trauma.

15   Q        What role -- or does Ms. Montgomery's mood disorder and

16   her cognitive impairments also play a role in her ability to

17   recount things separate and apart from the trauma?

18   A        Yes.

19   Q        And how so?

20   A        Ms. Montgomery has two particular neurological deficits

21   that impact her ability to recall.       The first one is she has

22   significant right brain -- I didn't bring my brain.          I can't

23   believe that.    I'm sorry.    I usually carry a brain.      Not

24   usually, but when I'm in court, I carry a brain where I can

25   kind of show these things.


                                       1780
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 191 of 316



 1               But the right parietal lobe is right here, right

 2   here on the right side of the brain and it's the part of the

 3   brain that allows you to get the big picture, right?          To put

 4   all the pieces together to really kind of figure out what it is

 5   that we're looking at and what we see not only from the

 6   neuroimaging but from the neuropsychological testing.             And from

 7   Dr. Nadkarni as well as by neurological exam, she has

 8   impairments of her right brain.      Her right frontal lobe doesn't

 9   allow her to pick up things as easily.        Her right motor strip

10   is reflected in poor -- she has some weakness on her left side.

11   So her ability to kind of get the big picture, to really hold

12   everything in place is impaired.

13               The other part is her cerebellum, the back of the

14   brain, again, cannot be tested through neuropsychological

15   testing; but, again, Dr. Nadkarni and my testing through really

16   physical examination showed that she has cerebellum injuries.

17   Again, the cerebellum is the fine tuning of executive

18   functioning.      The cerebellum is the part of the brain that

19   allows you to really fine tune that sequencing, et cetera.

20   Q         And I'm trying to translate what you said so I can ask

21   an intelligent question.      Does that mean Ms. Montgomery does

22   have or doesn't have complete memories of things that happened

23   to her?

24   A         It's not either/or.

25   Q         Okay.    Tell me.


                                       1781
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 192 of 316



 1   A        I apologize.    But it's not.    There may be things that

 2   she has complete memory.     We call it patchy memory.       Depending

 3   upon the degree of stress that she's under, the degree of chaos

 4   that's going on around her, she may catch less.         If she is in a

 5   testing situation, where none of that is going on and she's in

 6   a quiet room, she may get more.      So it depends upon what we

 7   call ecological validity.      What's going on in the environment

 8   around her?

 9   Q        And how can we assess her memory?

10   A        We can only tell about memories by trying to get the

11   information.     The biopsychosocial history really that's what it

12   does, it allows us to inform our interviews, and obviously that

13   was so terribly important in this case because David Kidwell's

14   declaration allowed us to move the ball further in terms of

15   understanding what really had occurred to her.

16   Q        When you reference David Kidwell's information, what do

17   you understand or what do you know about that?         Let's just

18   establish your baseline.

19   A        Sure.    David Kidwell knew Ms. -- knew Ms. Montgomery

20   when she was around 15 or 16 years old.        He would visit the

21   home.   She described to him the sexual abuse that was going on

22   in the home with the multiple persons, et cetera.

23   Q        Is it fair to say we provided you Mr. Kidwell's

24   declaration?

25   A        That's correct.


                                       1782
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 193 of 316



 1   Q        So you have those facts?

 2   A        That's correct.

 3   Q        Do you also have the facts of the declaration from Ms.

 4   Montgomery's ex-husband, Carl Boman?

 5   A        Yes.

 6   Q        And what do you understand to have happened, I mean the

 7   nature of the trauma?     We don't have to go into everything

 8   about it but what's salient for your opinions?

 9   A        What is salient is that Mr. Boman met Ms. Montgomery

10   around this same time, around the time she was 16.         He was a

11   bit older.   He was 21, I believe.       And she told him similar

12   stories of being abused by -- they called it the family secret.

13   Of being abused by multiple men, being raped by her stepdad, by

14   other associates of her stepdad in multiple different ways,

15   being physically abused.     So I won't go into it but I think

16   you've heard that.

17   Q        What did the fact that Ms. Montgomery's mother was

18   involved with this abuse signify to you?        How is that

19   significant in your psychiatric evaluation?

20   A        Well, her mother betrayed her.       Parents are there to

21   train their children and children will be trained regardless.

22   Particularly young children will run to slaps as well as hugs,

23   and what we see -- when we really talk about trafficking, we're

24   talking about Judy Shaughnessy, I believe.

25   Q        Shaughnessy, yes.


                                       1783
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 194 of 316



 1   A        Shaughnessy.    Who trafficked her child out to the

 2   plumber, to the electrician who told her it was necessary for

 3   her to do this in order to get the services.         So she developed

 4   a mindset of coping mechanisms that had already been groomed by

 5   her stepdad who had been bathing her naked, disciplining her

 6   naked as early as eight or nine years old.

 7   Q        You mentioned the role of parents and I think you

 8   talked about parents teaching coping mechanisms.         So we'll skip

 9   over this slide.    In your opinion, did Ms. Montgomery ever

10   become a complete integrated person?

11   A        She is better now than she's ever been.        She is with

12   the antipsychotic medication with the addition of Risperidone

13   and with the addition of that treatment for years now, not just

14   for months.   It takes years to train a brain.        She's better

15   now.   And then even now she says there are certain thoughts

16   that she can't entertain.      There are certain behaviors.       But

17   she's much better in functioning in the world.

18   Q        The way you discuss the role of parents and the way in

19   which parents are to teach coping mechanisms, does the absence

20   of those sort of coping mechanisms in Ms. Montgomery's history

21   explain why she followed her mother around for years and years?

22   A        Well, Ms. Harwell, you don't have an absence of coping

23   mechanisms.   You have a substitution of coping mechanisms.

24   Q        Help me understand the difference.

25   A        Right.    Children are going to cope.     Children are going


                                       1784
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 195 of 316



 1   to compensate.    And so the fact that she was not given

 2   appropriate coping mechanisms meant that was given

 3   inappropriate coping mechanisms.         She was given sexuality, for

 4   example.    She was given prostitution.       She was given, you know,

 5   being able to utilize her body in multiple different ways; and,

 6   frankly, there are times when she may have been sexual and it

 7   was in fact consensual.     She may have been hypersexual, but

 8   what we see really are the substitution of appropriate coping

 9   mechanisms for inappropriate coping mechanisms.

10   Q          I want to pause a moment there in the discussion of

11   sort of sexuality and ask you if in your -- both your opinion

12   as a clinician and then your opinion forensically, could Ms.

13   Montgomery as a 12-, 13-, 14-year-old girl consent to the

14   sexual abuse by her stepfather and his friends?

15   A          I thought about this a lot and I don't want to get

16   semantic about it, but there's a difference between agree and

17   consent.

18   Q          Say more.

19   A          Consent has a certain legal understanding.       Consent

20   implies that you are able to weigh and deliberate.         You're able

21   to think about your decision and you agree.        When you just

22   agree to something, that's what we see children do.          That

23   doesn't necessarily mean that they understand all of the

24   implications.    So the idea that a -- I'm just talking about

25   that 11 to 12 -- 11- to 16-year-old period that somehow her


                                       1785
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 196 of 316



 1   going along with something was the same as her consenting.        We

 2   have laws against that.

 3   Q         Is there a distinction between sort of compliance or

 4   acquiescence agreement or using agreement to sort of mean

 5   acquiescence?

 6   A         The term for the trauma in respect is this learned

 7   helplessness.

 8   Q         What does that mean?

 9   A         It means that over time you give up yourself and you

10   acquiesce to what's been done and what you know that is coming.

11   You know, one of the things we haven't talked about a lot is

12   that anticipatory anxiety.      Now we know that Ms. Montgomery

13   could anticipate being raped because it happened so many times.

14   She could anticipate these things that were going to -- so that

15   anticipatory anxiety was every bit as overwhelming in the long

16   run as the act itself.

17   Q         How can that be?

18   A         Because anticipatory anxiety erodes your ability to

19   concentrate.    It erodes your ability to function.       The

20   anticipatory anxiety is what is described by family members

21   when they talk about, well, she was always kind of ditzy.         She

22   was always out to lunch.     She really couldn't quite pick

23   things.   It occurred at an early age and it occurred so

24   frequently that it became a part of her, and you certainly see

25   that when you try to interview her.


                                       1786
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 197 of 316



 1   Q        Dr. Woods, I'd like to turn for a little bit to that

 2   which you found relevant in the biopsychosocial history.

 3   A        Sure.

 4   Q        How that factored into your assessment.        And the Court

 5   heard quite a bit of our biopsychosocial assessment, and I

 6   think I've made you aware that the government stipulated to the

 7   fact that Ms. Vogelsang's report was well sourced and

 8   authoritative in many regards.      So I don't want to get into too

 9   much detail here but if we could look at that which was

10   important to you specifically in making your determination.           If

11   you could highlight for Court the things you saw in the

12   biopsychosocial history that most informed your opinions.

13   A        Well, if you could go with the first bullet point, the

14   third bullet point, and the fifth bullet point.         The first

15   bullet point, maternal and paternal history of neglect,

16   abandonment, and sexual dysfunction.       That should be -- for any

17   clinician that should be a clue in your differential as to

18   whether there is a mood disorder in the family.         Mood disorders

19   manifest themselves with these kinds of behaviors.         People that

20   have severe mood disorders have these kinds of behaviors.           That

21   doesn't mean that you say, Well, I'm not saying they're bad

22   people, but you want to look and see.

23                No. 3, the maternal and paternal history of mood

24   disorders.    This is what's call an affectively latent family.

25   Q        What do you mean by that?


                                       1787
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 198 of 316



 1   A        In fact, I'll give you an example.       Psychiatric

 2   disorders -- and this is not totally genetically accurate, but

 3   psychiatric disorders are distributed in very much the same way

 4   that diabetes is distributed.      These are heterogeneous

 5   illnesses and what that means is if it's in a family, you've

 6   got a higher chance of getting it.       It may not show up the same

 7   in every family member.     Some people may get -- like myself,

 8   you get late onset diabetes.      You may get early onset diabetes.

 9               So it's the same thing with mood disorders.           When

10   you see mood disorders early in life, there's a greater chance

11   of those mood disorders have a strong genetic component, but

12   what we do know is that mood disorders run in families.

13               What we have here is something that is really rare

14   in my experience, and that is a family history where you have

15   not only diagnosed mood disorders, diagnosed bipolar disorders,

16   but family members that at this point in history are actually

17   using the same medicines, that are on Risperidone, that are on

18   Depakote.   They're actually using the same medicines that has

19   made Ms. Montgomery so much more better.        So much more better?

20   So much better.

21   Q        You also indicated that the fifth of those bullet

22   points regarding cognitive impairments throughout the

23   generations was important to you?

24   A        Right.   Again, this is what really kind of threw me at

25   first is we see cognitive impairments, intellectual disability,


                                       1788
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 199 of 316



 1   other autism, other types of brain-based impairments not only

 2   before Ms. Montgomery, but we're now seeing these impairments

 3   in the children as well and the children of her children.

 4   Q        And, Dr. Woods, I think you talked some about the

 5   physical trauma and sexual trauma, but what else did you think

 6   was important in the biopsychosocial history for arriving at

 7   your conclusions?

 8   A        The multigenerational history of alcoholism, the severe

 9   sexual and physical trauma that clearly is power oriented,

10   sexual trauma issues.     Power oriented, not sexually oriented.

11   Exposure to alcohol in utero.      We know that her mother

12   acknowledged heavy drinking.      We also -- other family members

13   acknowledged -- acknowledged her mother drinking during her

14   pregnancy.   We know there are multiple head traumas.         And

15   obviously the sex trafficking by her mother and stepfather.

16   Q        Did the biopsychosocial history provide you with

17   symptoms that were consistent across Ms. Montgomery's life?

18   A        Yes.

19   Q        And what were some of those?      I mean, the Court can

20   read our slide but just to highlight the ones that were most

21   significant to you.

22   A        Well, I think the ones most significant were the loss

23   of contact with reality.

24   Q        That sounds a little bit like a term of art.         I mean,

25   it is and it isn't.     Tell us what you mean by that.


                                       1789
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 200 of 316



 1   A        It's someone who can't maintain good contact with

 2   what's occurring around them.      It doesn't mean they go off into

 3   their own world necessarily, but it means that they -- it's

 4   like hearing something far away and not being able to quite

 5   catch it.    You can barely hear.    Sometimes it's closer and

 6   sometimes it's further away, and that's exactly how people

 7   describe Ms. Montgomery outside of the forensic setting,

 8   growing up, in marriage, as a parent, as a sister.         They

 9   consistently describe her as not being able to stay connected,

10   not being able to -- I think it was her sister who said

11   sometimes we would have to yell at her in order to kind of

12   bring her back.

13                I think the other part that I think is important is

14   the psychosis.     Her sister said, you know, She's crazy but I

15   don't think she's crazy like schizophrenia.        The social worker

16   in 2003 said, Wow, I'm wondering if she may be somewhat

17   delusional.     Dr. Kuncel said, you know, again, She sounds

18   delusional.     Dr. Hutchinson says, I think you need to look at

19   her thought disorder.     You know, Dr. Vogelsang says, Wow, she's

20   psychotic.    And then what do we see?     We see the antipsychotic

21   being the treatment that makes the most difference.          So those

22   are the two that I think are really the most important.

23   Q        Did you assess Ms. Montgomery's neurological history?

24   A        Yes.

25   Q        And what did you find out about her activities of daily


                                       1790
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 201 of 316



 1   living?

 2   A         That she had difficulty performing simple tasks.           She

 3   had difficulty finishing tasks.      She had real difficulty, as I

 4   talk about, sequencing, being able to really take stock and

 5   say, okay, I need a loaf of bread.       I need some milk.        I've got

 6   four kids.    I got to do this, that, and the other.       She had

 7   difficulty budgeting.     She had problems braiding and brushing

 8   her hair.    I put that there specifically because braiding and

 9   brushing is a sequential phenomenon.

10                You have to -- there's a neurological test that Dr.

11   Nadkarni did that is consistent with her problems in braiding

12   and brushing, and I'll talk about that.        She had difficulty

13   planning meals.    These are all cognitive tasks that we tend to

14   do fairly easily, but with someone that has the trauma history

15   and the brain impairments that she has would be problematic.

16   Q         And the information outlined in this slide, is this

17   what you mean by ecological validity?

18   A         Yes.

19   Q         And that's to say these are signs of the impairments in

20   terms of functioning in real life?

21   A         That's correct.

22   Q         Can you tell us what your actual findings in a clinical

23   sense were from your neurological assessment?

24   A         Yes.   I did a neurological examination and I think the

25   most -- most significant part of my neurological examination


                                       1791
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 202 of 316



 1   were three tests.    One of them is skipping.      Skipping may not

 2   sound like a test.

 3   Q        It really doesn't.

 4   A        But skipping is actually a neurological function.        It

 5   requires the cerebellum in order to -- even if you work with

 6   children, you know that early on in preschool they look to see

 7   if kids can skip.    And what they're doing is looking to see how

 8   their cerebellum is functioning.

 9               The second test -- she could not skip.        The second

10   test is a test of what we call tandem walking, and most of you

11   may be familiar with tandem walking in terms of a field

12   sobriety test.    With people below 60, you don't allow them to

13   put their hands out.     You have them put their hands at their

14   side and you have them walk heel toe, heel toe, heel toe.

15   That, again, is a test of cerebellar functioning.         She could

16   not do that.

17               I also did what's called the Luria test, which is a

18   similar test that Dr. Nadkarni did, and this is a test where

19   you have someone hit their palm, the side of their hand, and

20   their fist.    Palm, side, fist.    Palm, side, fist.     And you have

21   them do this rapidly.     This is actually a test of brain

22   functioning and primarily a test of frontal lobe functioning.

23   And she could not do this.

24               So what we really see are neurological functions

25   that are impaired.    Impaired motor control, impaired cognitive


                                       1792
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 203 of 316



 1   functions.     She had problems with attention and language, and

 2   she had problems regulating fears as well as pleasure.

 3   Q        Let me ask you, does cerebellar function show up on

 4   neurological testing?

 5   A        No.

 6   Q        What are the effects of cerebellar dysfunction?          I

 7   mean, what is the ecological significance?

 8   A        Cerebellar -- if I can take a moment.        Up until 1998

 9   when Dr. Jeremy Schmahmann started doing really pioneering

10   work -- he started in 1984, but he published it in 1998 -- on

11   the cerebellum, we just thought the cerebellum was a part of

12   the brain that just controlled motor functioning; standing,

13   walking, et cetera.     Dr. Schmahmann, a neurologist at Harvard,

14   really began to pull out what he called the cerebellar

15   affective syndrome, and these are the symptoms that one sees;

16   distractibility, when one becomes distracted, hyperactivity,

17   impulsivity, disinhibition, not able to control one's anxiety,

18   irritability, rumination, thinking things over and over and

19   over, not being able to let go, over and over, obsessive

20   behaviors, dysphoria.

21   Q        What is dysphoria?

22   A        It's a sad mood.    Depression, again, tactical

23   defensiveness.     You can't stand being touched.      You have

24   problems being touched.     Sensory overload, which is also called

25   the gating mechanism, too much overwhelms you.         She talked


                                       1793
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 204 of 316



 1   consistently about having to be away from her kids because --

 2   although any of us who have kids think this, but sometimes you

 3   just can't be there.     You just can't be with them.      But that's

 4   not the same as not being able to take care of their lives, et

 5   cetera, apathy and childlike behavior.        These are all examples

 6   of cerebellar dysfunction.

 7               We now know that the cerebellum has connections to

 8   the frontal lobe, and the frontal lobe is kind of the gross

 9   executive functioning, but the cerebellum is kind of the fine

10   tuning of that executive functioning.       And clearly she has

11   difficulty.     And these are the kinds of dysfunctions that one

12   would see in someone with a history of drinking, their mother

13   drinking.

14   Q        You also conducted -- we referenced briefly earlier a

15   third and fourth interview this year with Ms. Montgomery?

16   A        Yes.

17   Q        What was the purpose of those interviews?

18   A        The purpose of the third and fourth interview was to do

19   two things, to talk with Ms. Montgomery about Mr. Kidwell's

20   revelations, but also I did a Barkley Deficits in Executive

21   Functioning Scale.     The Barkley is an interview.      It's actually

22   not a test.     It's an interview that Russell Barkley at the

23   University of South Carolina developed that looks at real life

24   executive functioning, this kind of functioning in the real

25   world.


                                       1794
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 205 of 316



 1   Q        I want us to focus for a moment on your attempts to

 2   interview Ms. Montgomery around the issues of trauma.             I think

 3   you've already sort of set out most of the things in this slide

 4   in terms that which you knew about the trauma before you began

 5   interviewing her about it.      I do want to ask you since this

 6   slide talks about the trauma moving Ms. Montgomery to

 7   dissociative states, I want to ask you for clarification.              Is

 8   dissociation volitional?

 9   A        Dissociation is purposeful but it's not volitional in

10   the sense of you weigh it, you think about it.         There's

11   purposeful behavior, then there's intentional behavior.

12   Purposeful behavior is like driving a car.        When you're driving

13   a car, you do about 10,000 -- you do about 10,000 things in a

14   four-block area.    You turn on the radio.      You see if there's a

15   person standing there.     You turn the corner.      Hopefully you

16   don't text.   That's purposeful behavior.       You're not weighing

17   each and every one of those situations.        That's purposeful

18   behavior.   But it's not intentional behavior.        That's what you

19   really see with dissociation is that it's purposeful.             It

20   serves a purpose, but not every time someone dissociates is in

21   fact intentional.

22   Q        Let's talk about Ms. Montgomery's clinical presentation

23   before you began introducing the subject of the sexual trauma.

24   A        Sure.

25   Q        Just briefly, succinctly, how was the interviewing


                                       1795
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 206 of 316



 1   going before you brought that up?

 2   A        She was guarded.       She was pleasant.   She appeared to be

 3   cognitively attached.     She could hold a conversation.          She

 4   likes to read.     I like to read.    So we talked about that.          We

 5   spent some time talking about her daily activities.          We spent

 6   some time talking about the projects.       These are primarily

 7   crafts that she's involved in, and yet -- and this goes back to

 8   mood and affect.     Her mood, the feeling that she imparted to

 9   the environment was one of fragility and anticipation.

10   Q        What did you observe clinically about Ms. Montgomery

11   when she confirmed the things that Mr. Kidwell told about the

12   trafficking?

13   A        She physically flushed.       Her cheeks became red.       Her

14   answers became delayed, and as we go, we'll talk about delayed

15   reaction time.     I saw delayed reaction time.      She was unable to

16   elaborate.     This is one of the things that Dr. Nadkarni talks

17   about when he talks about her finding it difficult to initiate

18   abulia, a-b-u-l-i-a, difficulty to initiate a conversation, and

19   she became dissociative.     In fact, she would not talk about it.

20   If you don't mind me continuing?

21   Q        No.    Go on.

22   A        She would not talk about it, and I was like, What would

23   happen if we talked about it?       And she said, I just can't.         I

24   just can't.     I don't know.    I don't know.

25   Q        Were you able to talk around it a bit?


                                        1796
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 207 of 316



 1   A         I was able to ask her if what Mr. Kidwell said was

 2   accurate.    She said that it was.

 3   Q         During your third meeting with Ms. Montgomery, you

 4   talked quite a bit with her about her medication regimen?

 5   A         Yes.

 6   Q         What was she able to tell you or reflect to you about

 7   the way her medication affects her functioning?

 8   A         Well, first of all, Ms. Montgomery was started in 2010,

 9   so I guess it's been six years now she's been -- was started on

10   Risperdal or Risperidone.      She's been treated with it once

11   before briefly in 2009 and did well but was taken off of it.

12   Then she was placed on it again in 2010.        She's done extremely

13   well.   There never has been a question by her treating

14   psychiatrist or treating people at Carswell about taking her

15   off of it.    They have monitored her dose.      They actually have

16   taken her off other psychiatric medications, and she says that

17   it allows -- it helps her recognize what is real and what is

18   not real.    She says it allows her to plan, organize, and carry

19   out activities.

20                I might add she doesn't say that she's at the top of

21   her game.    She says it's better than she used to be but she

22   does it with compensatory mechanisms.       She's able to read and

23   remember what she has read, which was a real problem for her

24   before.   She can focus, pay attention, and concentrate much

25   better, and she was able to disclose certain details of trauma


                                       1797
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 208 of 316



 1   as it relates to perhaps her husband or her stepfather to some

 2   degree but not to the complete degree.

 3   Q        And you were aware that ultimately she was able to

 4   disclose more than she could to you to Dr. Porterfield?

 5   A        That's correct.

 6   Q        I think you've already covered to some extent the

 7   difference in the medication during trial and after trial.

 8   Fair to say the main difference is the introduction of the

 9   Risperidone?

10   A        Yes.

11   Q        Is it important to know, I think you mentioned earlier,

12   about other family members being on the medications that Ms.

13   Montgomery is on?

14   A        Yes.   I'd like to go through this quickly if I could?

15   Q        Let's do.

16   A        Because I think it's so relevant.       These are the family

17   members and medications, and what we see -- and this is part of

18   why the biopsychosocial history is so important.         What we see

19   is that certain medications were given to this family across

20   generations.    So at this point her brother, Tommy, has been on

21   Paxil, an antidepressant; Lithium, whose only indication is

22   bipolar disorder; Depakote, which is a primary medicine for

23   bipolar disorder, which she was on and completely; and

24   Risperidone.    He's now on Risperidone.

25               Her brother, Teddy, took Geodon -- I'm sorry.


                                       1798
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 209 of 316



 1   That's misspelled.    And Zyprexa, again medication,

 2   antipsychotics that are used in bipolar disorder.

 3               Her cousin, Kenny, took Haldol, an antipsychotic;

 4   Lithium, again, for mood disorder; and Depakote, again, for

 5   mood disorder.    Again, we're seeing in this family the

 6   significant psychiatric history.

 7   Q        You mentioned earlier that in your fourth visit with

 8   Ms. Montgomery you administered the Barkley test regarding

 9   deficits?

10   A        Yes.

11   Q        Could you discuss very succinctly what that showed you?

12   A        Sure.   The Barkley is a test of measured executive

13   functioning deficits over time.      You ask a person at a certain

14   period of time, not currently, but six months ago or a year

15   ago.   So obviously my reference was before you came into the

16   correctional system, and it's arranged in five different

17   sections; self-organization, self-restraint, self-motivation,

18   self-regulation of emotion, self-management to time.

19   Q        And what does this -- the Barkley measure?

20   A        The Barkley really looks at attention.        You can't

21   remember if you can't attend.      I think that's what her problem

22   was with reading was because she couldn't attend.         She could

23   read the words but she couldn't hold them.        She couldn't hold

24   on to them; alertness; visual-spatial functions.         What I mean

25   by visual-spatial functions is being able to look at all of the


                                       1799
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 210 of 316



 1   situations, being able to see the big picture, a right parietal

 2   lobe function, being able to see the big picture.         Autonomic

 3   emotional function, being able to cry.        Her blushing was an

 4   autonomic function.     Memory; sensory/perceptual functioning.

 5   That's like being able to -- when she talks about not like

 6   being touched; problems with language; motor functions;

 7   cognition, being able to think; and self-awareness.

 8   Q        Let's talk very in a sort of summary manner about her

 9   scores on the Barkley.     Fair to say from this slide that Ms.

10   Montgomery was markedly deficient in several areas?

11   A        Yes.   She was markedly deficient in her time

12   organization, time management.      She was markedly deficient in

13   her organization.    She was markedly deficient in her ability to

14   restrain.   She was markedly deficient in her motivation.         She

15   told actually a story about leaving jobs without even picking

16   up a check.

17   Q        And so what do these scores tell us about Ms.

18   Montgomery's functioning in the world?

19   A        That before she was -- that before she was adequately

20   treated she had impaired functioning in being able to be

21   independent, in being purposive and organized, and her own

22   self-serving behavior.     We note stories of her being very, very

23   dirty, smelling terribly even at the Wendy's where they would

24   have to put her in a separate area so that the customers would

25   not have to smell her.


                                       1800
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 211 of 316



 1   Q        I want to talk now about some of the other sources of

 2   data that you considered in forming your opinions, if I could.

 3   A        Sure.

 4   Q        In addition to your interview and assessment of Ms.

 5   Montgomery, did you take into consideration observations of lay

 6   witnesses, people like attorneys, paralegals, mitigation

 7   specialists in reaching your opinion?

 8   A        Sure.

 9   Q        How do you weigh those reports of people who are lay

10   witnesses?

11   A        Well, you just try to gather the data.        You try to get

12   some understanding of what their expertise is.         That can often

13   be problematic with someone to say -- I had attorneys that say

14   I have a family member who is mentally ill so I know this about

15   mental illness, but you just try to gather that data.             Yet it's

16   very, very important if they don't normalize.

17   Q        What do you mean by normalize?

18   A        Normalizing is when someone attributes certain behavior

19   to, oh, well, everybody does that or she always did that or it

20   didn't really mean -- they didn't really mean it that way

21   without really having an understanding of what that behavior

22   means.   Sometimes, as I said earlier today, behaviors are

23   symptoms; and if you don't look at those behaviors as symptoms,

24   you may miss important telltale signs.

25   Q        Are you saying that there are no behaviors that are


                                       1801
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 212 of 316



 1   ever just normal?

 2   A          No.    Most behaviors are absolutely normal, but you

 3   really want to make sure that you don't overread something

 4   either culturally or neurologically.

 5   Q          So what causes people to normalize symptoms?

 6   A          Wow.    Most times we don't have a range of understanding

 7   of what a symptom means and, therefore, we just think of it as

 8   a behavior.       And I'm sorry.   If I could give you another

 9   example?

10   Q          Sure.

11   A          This is really not normalizing but it's what tends to

12   happen.    One of the things you see so commonly in the United

13   States particularly is eye contact, right, where a mental

14   health professional will say, This person did not make eye

15   contact with me.       Okay.   And they will read that as something

16   being wrong with that person; paranoid, they're avoiding them,

17   you know.    But you don't really know the culture that person

18   came from.       You can't really know the context of that eye

19   contact.

20                Here we're talking about a very impaired family

21   where multiple sexual behaviors are going on and the mother

22   says, Well, I think that she was trying to take my husband,

23   right?    I think she was trying to have -- that's kind of a

24   normalization.       This is very, very bizarre, you know, behavior.

25   So that's normalization where they're trying to attach it and


                                        1802
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 213 of 316



 1   that's an example.

 2   Q        Do you see even professionals normalizing symptomatic

 3   behavior?   I think you've worked a lot with legal teams.         Do

 4   you see lawyers do it?

 5   A        Oh, absolutely, and mental health providers and myself.

 6   Q        And did our team provide you with a copy of Fred

 7   Duchardt's declaration in this case?

 8   A        Yes.

 9   Q        Did you find examples of Mr. Duchardt normalizing

10   behaviors that he saw in Ms. Montgomery?

11   A        In my opinion, yes.

12   Q        If we could look at the things you pulled out of Mr.

13   Duchardt's declaration.     What did you see as Mr. Duchardt's

14   inadvertent -- let's give him the benefit and call them

15   inadvertent normalization.

16   A        Mr. Duchardt noted that she never appeared mentally ill

17   as postulating in my report; that she was able to engage in

18   conversation; that she never had trouble understanding

19   proceedings; she never had problems asking questions; she never

20   had problems understanding why attorneys were asking her the

21   questions they were asking her; and she let down her protective

22   shield and was able to answer questions.

23   Q        Why do you call those sorts of conclusions by Mr.

24   Duchardt normalizing?

25   A        Well, because at the same time, at the very same time


                                       1803
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 214 of 316



 1   that Mr. Duchardt was observing this, she was being treated

 2   with multiple medications for her bipolar disorder.          She was

 3   having symptoms where they were describing her as irritable,

 4   mood disorders, depressed, impaired concentration.         I'm not

 5   sure whether Mr. Duchardt had the opportunity to review the

 6   medical records of Dr. McCandless, but she was being treated

 7   for psychiatric disorders during this entire period from 2006

 8   through 2009.    And there was -- and this was unusual.           There

 9   was never a period in there where she was not being treated.

10   So you'll often see someone come in and they'll go, Well, is

11   she malingering?    They'll take her off the medications or it's

12   situational.    It's because she's gotten in trouble and,

13   therefore, now we can take -- she was treated with very strong

14   multiple mood stabilizers specific for bipolar disorder from

15   2006 through 2009.    So at the time that he's describing these,

16   she's being treated for a significant psychiatric disorder.

17   Q          What consideration did you give to Mr. Duchardt's

18   observations?

19   A          Well, Mr. Duchardt is not a psychiatrist, and so I

20   can't anticipate that he would be able to look at her or anyone

21   else be able to look at her and say, Oh, that's just a bipolar

22   symptom.    He certainly did not take into consideration the

23   mental illness as it was described by Dr. McCandless in her

24   records over the course of years.        He certainly didn't take

25   into consideration that she was being treated with Depakote,


                                       1804
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 215 of 316



 1   she was being treated with valproic acid, she was being treated

 2   with Wellbutrin, an antidepressant.       An antidepressant that in

 3   fact was developed for bipolar depression.

 4   Q        Fair to say, then, that Mr. Duchardt's conclusions or

 5   the way he expressed himself about his observations of Ms.

 6   Montgomery conflicted with your observation?

 7   A        Well, no, no.    They conflicted with the treatment she

 8   was getting.    It wasn't my observations.      I did not observe

 9   this.   I read the records, and in the records you see that

10   she's being treated daily with mood stabilizers and

11   medications.

12   Q        And let me ask the question another way.        Do they also

13   conflict with your conclusions both clinically and

14   forensically?

15   A        That's correct.

16   Q        Let's pause for a moment here, Dr. Woods.        I've made

17   you aware of some criticism of you by Mr. Duchardt in his

18   declaration.    If we might talk for a moment about Mr.

19   Duchardt's claim that you've developed an unfortunate

20   reputation.     I believe Mr. Duchardt cited a book written by a

21   man named Blecker.    Have you had a chance to review that book?

22   A        I have had the opportunity to review the chapters that

23   relate to me.    It's a very small part of the book.

24   Q        If you could just orient the Court, what do you

25   understand from the blurb on the back of the book who is Mr.


                                       1805
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 216 of 316



 1   Blecker?

 2   A          Mr. Blecker is a professor at New York University.

 3   He's a strong advocate for the death penalty.

 4   Q          Is he a mental health professional?

 5   A          Huh?

 6   Q          Is he a mental health professional?

 7   A          No, he's not.

 8   Q          What does he teach?

 9   A          He teaches law.

10   Q          And what was Mr. Blecker's beef with you?

11   A          Well, I'm not sure he has a beef with me.      In kind of

12   looking through his research, it's a little bit unclear.          First

13   of all, he says I'm a psychologist.       I'm not a psychologist.

14   I've never been a psychologist.      So that -- it's pretty easy to

15   find out I am a psychiatrist.

16                Secondly, he describes my examination in this one

17   particular case, and it appears as though he's saying that

18   because this person committed a horrific offense, which in fact

19   he did, that he couldn't have been incompetent; but, I mean, my

20   understanding is that's not the standard.        The quality of the

21   offense is not the standard as to whether someone is

22   incompetent or not.

23   Q          Well, and to just sort of track back to those little

24   clumps we just traipsed you over, Mr. Duchardt cited Mr.

25   Blecker's book for the proposition you have an unfortunate


                                       1806
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 217 of 316



 1   reputation?

 2   A          Right.

 3   Q          But Mr. Blecker cited your opinion in one case?

 4   A          That's correct.

 5   Q          And, in fact, I think you and I checked the footnotes

 6   there and he actually cited to the state's expert?

 7   A          Dr. Sedler (ph) right.

 8   Q          So really Mr. Duchardt is through many modalities

 9   almost citing to an opposing expert in one case?

10   A          That's correct.

11   Q          So not a fair representation, I think, to say that you

12   have this reputation across the country?

13   A          Well, certainly not in that situation, that's correct.

14   Q          And Mr. Duchardt also dropped a footnote regarding he

15   said a sanction that you received from the medical board.           If

16   you could just clear that up for us.

17   A          Sure.    Mr. Duchardt said that my license had been

18   suspended.

19   Q          Is that true?

20   A          No.   My license has never been suspended.     In 1990 --

21   between 1990 and 1993 I was involved in a medical board action.

22   The findings were that I had not written a discharge diagnosis

23   of alcoholism on a client and that I had prescribed her three

24   refills.     There was no action taken on my license.        There has

25   never been an action taken on my license.        The judge


                                       1807
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 218 of 316



 1   actually -- administrative law judge in that case also said

 2   that there was no action taken on my license.         So I've never

 3   had my license impacted in any way.

 4   Q        Thank you for clearing that up for us.

 5               Let's move now from your clinical assessment and

 6   review of the records and then move more into your

 7   understanding of and how you considered the reports of other

 8   professionals who looked at Ms. Montgomery.

 9   A        Sure.

10   Q        You talked some about how you strongly considered the

11   fact that Ms. Montgomery was medicated for a long period of

12   time, but let's kind of move in chronological order through the

13   various assessments, if we can.

14   A        Sure.

15   Q        Let's start with Marilyn Hutchinson.        Do you recall

16   that Marilyn Hutchinson saw Ms. Montgomery on three different

17   dates early in 2005 shortly after Ms. Montgomery's arrest?

18   A        That's correct.

19   Q        What about Marilyn Hutchinson's findings did you find

20   most significant?    And, again, his Honor can read the whole

21   slide, but if you will sort of highlight for us that which was

22   important to you.

23   A        Dr. Hutchinson is a very good psychologist here in

24   town.   She picked up when you look at her --

25               MR. VALENTI:    Your Honor, at this time as we get


                                       1808
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 219 of 316



 1   into this PowerPoint, I was just given this, as you know, right

 2   before lunch.    This gets into a fairly summary testimony of

 3   every witness you've heard the last seven days, and I don't

 4   think we need to hear it again what Dr. Hutchinson had to say

 5   as she testified or the other doctors that have testified.

 6   Certainly as it relates to Dr. Bradford, we agreed we could go

 7   into that, and I think there's some 24 slides related to Dr.

 8   Bradford and since she's passed.         But to go over testimony that

 9   is already before the Court on numerous occasions seems

10   cumulative and unnecessary, in my opinion.

11                THE COURT:   I've heard these witnesses and so if you

12   can just --

13                MS. HARWELL:   I was trying to direct Dr. Woods

14   towards that which was significant to his findings.

15                THE COURT:   Doctor, you understand I've heard the

16   testimony of these experts, so if you can just kind of skip

17   over specifically what was said and have the slides up and the

18   slides are before me and Dr. Woods can give his conclusions

19   from that.

20                MS. HARWELL:   And that's what I was trying to do.

21   We do have the data here for the Court.        At some point I'll ask

22   to make that an exhibit.     I'm going to ask -- try to focus Dr.

23   Woods' testimony on that which was important for his opinions.

24   Q        (By Ms. Harwell)    So if we could talk about Dr.

25   Hutchinson, who, I believe you worked with in the past?


                                       1809
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 220 of 316



 1   A        Yes.

 2   Q        If we could focus on that which she saw that was of

 3   clinical and forensic significance in your opinions.

 4   A        Dr. Hutchinson saw symptoms consistent with a bipolar

 5   disorder and consistent with trauma.       That's elevated mood, the

 6   mood changes, and the dissociation.

 7   Q        If we could then talk about Dr. Logan, who I believe --

 8   A        One thing on Dr. Hutchinson.      Dr. Hutchinson also

 9   suggested that she be looked at for a thought disorder,

10   psychosis.    That's really all I wanted to add.

11   Q        And Dr. Hutchinson's indication of psychosis was

12   important to you why?

13   A        Because we now know that her psychosis is being treated

14   and she's doing much, much better.

15   Q        Let's talk, then, briefly about Dr. Logan.           What was

16   important to you about Dr. Logan's observations of Ms.

17   Montgomery?

18   A        Dr. Logan noted symptoms of psychosis.        Dr. Logan did

19   not have a biopsychosocial history.

20   Q        Then turning to Dr. Fucetola.

21   A        Dr. Fucetola recommended neuroimaging.        He realized the

22   difficulty that the 29-point difference between performance IQ

23   and verbal IQ was important and the conclusions.         He

24   recommended neuroimaging because he recognized the limitations

25   of neuropsychological testing.


                                       1810
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 221 of 316



 1   Q        What about Linda McCandless, the doctor who

 2   prescribed -- you referred many times, I think, essentially

 3   to her work in talking about the medications at CCA.          Is there

 4   something you would like to add in terms of what Dr. McCandless

 5   gave to you in performing your assessment?

 6   A        Well, Dr. McCandless has what I rarely see and that's a

 7   long-term treatment of someone that's in this particular

 8   situation within the setting of the trial; pretrial, trial, and

 9   posttrial.   She diagnosed her with bipolar disorder.         She

10   called it rapid cycling.     She saw symptoms of psychosis and

11   diagnosed her with a brief reactive psychosis.         She treated her

12   with mood stabilizers, valproic acid, Depakote.         She treated

13   her with Elavil for actually pain but realized that the Elavil

14   made her sedated and documented that she was sedated.             More

15   importantly, she documented that as the Elavil was decreased,

16   Ms. Montgomery said she felt better.       So there was kinds of --

17   Q        Why would a decrease in a medication be significant to

18   you?

19   A        Because the symptoms that Ms. Montgomery was

20   manifesting in court; the flat face, the flat affect, are

21   symptoms of medication.

22   Q        Did you also take into account information from Ruben

23   Gur?

24   A        Yes.

25   Q        Could you tell the Court -- the Court actually hasn't


                                       1811
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 222 of 316



 1   heard from Dr. Gur yet, but what about the reports that we

 2   provided to you from Dr. Gur was of significance to you?

 3   A         Overall the importance of Dr. Gur's testing is that Dr.

 4   Gur was able to give us information about parts of the brain

 5   that cannot be tested from a neuroimaging point of view -- I

 6   mean from a neuropsychological point of view.         So he's giving

 7   us information about that new brain -- I'm sorry -- moving too

 8   fast.    About that old brain, about that brain, limbic system,

 9   the amygdala.    He's able to give us information about parts of

10   the brain the neuropsychological testing doesn't get to.

11                He's also able to give us information about changes

12   in the brain.    When he talks about in the first two sentences

13   enlarged ventricles, loss of tissue around midline or tissue

14   never present, the reason your ventricles are enlarged is

15   because your brain is shrinking.         It's really just like a

16   shore.    If you look at a shore at a lake and over time as that

17   shore recedes, the lake gets bigger.        That's exactly what Dr.

18   Gur's describing here.     These are aspects of neuropsychological

19   and neurological functioning that cannot be picked up in a

20   neuropsychological test.

21   Q         Just for clarity for the record, did you also review

22   the reports of Dr. Daviztikos and Dr. Newberg who worked with

23   Ruben Gur?

24   A         Yes, I did.

25   Q         Let's talk now about Ruth Kuncel who I believe saw Ms.


                                       1812
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 223 of 316



 1   Montgomery in April of 2007.      What was significant to you about

 2   Dr. Kuncel's work?

 3   A        Dr. Kuncel picked up significant head injuries, the

 4   multiple head injuries, I believe there were three, with the

 5   automobiles as well as the trampoline in 1993 and 1992.           One in

 6   1993, two in 1998.    I think the trampoline was 1999.        The fact

 7   that her mother drank heavily during pregnancy, and the fact

 8   that she does have signs putting her somewhere on the fetal

 9   alcohol spectrum; wide-set eyes, slight rotation and deformity

10   of the spine.    These are all what we call midline features.

11   These are features that develop in the middle of the body and

12   are all consistent with prenatal alcohol use.

13   Q        I believe that Dr. Kuncel's materials also reflected

14   the work of a social worker, Rhonda Gales.        Do you remember

15   reviewing --

16   A        Yes, 2003.

17   Q        And what was significant to you about Rhonda Gales?

18   A        Ms. Gales -- this is 2003, two years before the

19   occurrence, found Ms. Montgomery to be mentally unstable, very

20   moody, a little delusional, maybe bipolar.        She noted that two

21   cousins had been psychiatrically hospitalized.         She documented

22   the stepfather physically and sexually abusing Ms. Montgomery

23   from 11 to 12 to 16.     So what we really see here is a mental

24   health provider seeing the instability, seeing the mood

25   disorder, seeing the psychosis, the delusion, seeing the


                                       1813
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 224 of 316



 1   family, and seeing the bipolar disorder.

 2   Q          All before the crime?

 3   A          All before the crime.

 4   Q          Turning back then to Dr. Kuncel -- and like the Court

 5   said, we shouldn't summarize everything Dr. Kuncel saw, but why

 6   was it significant to you that Dr. Kuncel noted the midline

 7   defects?    Did that correspond with your observations?

 8   A          Yes.    It certainly corresponded with the cerebellar

 9   problem that you see.      If we could just hold this up for a

10   minute with Dr. Kuncel really quickly.        Again, we're seeing

11   symptoms of bipolar, sleep disturbance, eat too much, eat too

12   little, what are called neurovegetative signs, tangential

13   thinking, pressured speech.      Pressured speech is a type of

14   speech that is specific to bipolar disorder.         It's a rapid type

15   of speech, not just rapid speech, but a special type of

16   repetitive.       It's a term of art.

17   Q          And certainly Dr. Kuncel was qualified to recognize

18   that symptom?

19   A          That's correct.

20   Q          In a way that a layperson wouldn't necessarily?

21   A          That's correct.

22   Q          What else was -- I don't want to cut you off from

23   anything else that you thought was really significant about Dr.

24   Kuncel's observations that was important for your evaluation.

25   A          No.    No.


                                        1814
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 225 of 316



 1   Q         We have, as it's noted actually on the slide before

 2   you, many sources talking about Ms. Montgomery saying she's not

 3   sure what's real or not real?

 4   A         Correct.

 5   Q         In a neuropsychiatric sense, what does than signify?

 6   A         It signifies cognitive dissociation, this inability to

 7   really perceive the world accurately.       It's not constantly

 8   there but in Ms. Montgomery's case because of the tremendous

 9   overwhelming trauma that she experienced, you would see -- it

10   would be a state that she could slip into fairly quickly.

11   Q         Do you recall whether Dr. Kuncel noted that Ms.

12   Montgomery experienced auditory hallucinations?

13   A         Yes.

14   Q         I'm going to ask you now about the government's expert,

15   Dr. Dietz.   Was there anything of significance to you, not

16   outlining Dr. Dietz' testimony, but anything that was

17   significant to you in terms of either your clinical or forensic

18   conclusions in this case?

19   A         Certainly.   Well, certainly Ms. Montgomery denied to

20   Dr. Dietz the observations of her behavior by family and

21   others.

22   Q         I'm not sure what you mean by that.

23   A         Ms. Montgomery described herself as a good mother.

24   That's one example, right?      Where family members, her children,

25   her husbands all described her as a loving mother but not a


                                       1815
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 226 of 316



 1   good mother.   So that certainly was inconsistent.

 2               Dr. Dietz said there was no evidence of psychosis

 3   and yet in the records in 2003 the social worker who was not

 4   involved in the forensic case who described her as being

 5   slightly somewhat delusional.      Certainly we see Dr. McCandless

 6   describing her as having a brief reactive psychosis as well,

 7   and we see other people describing her with auditory

 8   hallucinations, et cetera.

 9               Dr. Dietz notes that she does not have bipolar

10   because he did not see mania.      But, again, when you go through

11   the medical records, you see irritability.        You see agitation.

12   Dr. Hutchinson described this elevated mood and this

13   unreasonably elevated mood, which is what mania is.          And the

14   really difficult part, of course, is that she's being treated

15   for bipolar during this entire time.

16   Q        So when you are -- I'm hearing some criticism of these

17   things you're talking about with Dr. Dietz; fair to say?

18   A        I'm concerned just because I think there are -- there's

19   information in the records that are inconsistent with his

20   findings.

21   Q        That's what I was going to ask.       Is this just a matter

22   of a battle of experts or you just have different opinions?

23   A        Well, we obviously have different opinions.         I also

24   think if you look at the medical records, if you look at the

25   current medical records, if you look at Dr. Kuncel, if you look


                                       1816
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 227 of 316



 1   at the social history, there's an internal inconsistency that

 2   is hard to ignore.

 3   Q        You addressed briefly earlier Dr. Dietz' treatment of

 4   disputed sexual claims?

 5   A        Yes.

 6   Q        And that you found that inappropriate?

 7   A        Yes.

 8   Q        Wouldn't you agree, Dr. Woods, there are cultures in

 9   which children that young engage in sexual conduct?

10   A        Well, not this culture.      We, in fact, have laws that

11   say a 12- to 16-year-old cannot have sex with a 56-year-old

12   whether they choose to have sex or not and it goes back to your

13   question of what is consensual versus what may be agreeing.

14   I'm not even sure there's agreement.       But the whole idea to

15   debate whether this was willing or not, whether this sexual

16   contact is willing or not is really a red herring.         This is

17   inappropriate sexual behavior.      This is a child.     This is

18   someone that is a teenager, in their early teens.         That type of

19   behavior cannot be justified.      And it certainly cannot be

20   justified clinically.     My big concern is that to be able to

21   debate this is to ignore all we know about developmental

22   psychology and how children develop, how sexuality develops.

23   Q        Is it fair to say that as a forensic expert, it matters

24   to you that the behavior that Dr. Dietz was sort of willing to

25   equivocate on is illegal behavior?


                                       1817
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 228 of 316



 1   A        That's correct.

 2   Q        Let's talk briefly about Dr. Martell.           What did you

 3   find significant in Dr. Martell's findings?

 4   A        Dr. Martell did capture again these terms of art

 5   "emotionally labile."     He talked about the MMPI being invalid

 6   due to symptom exaggeration.      However, Dr. Martell did not talk

 7   about the differential diagnosis of an elevated MMPI, that a

 8   person may not be able to read very well or that a person may

 9   be crying for help, and what is not reported, if I recall

10   correctly in Dr. Martell's report, is that there is no

11   discussion of the fact that at the time she took this MMPI she

12   was actually being treated for bipolar disorder.           She was on

13   medications for bipolar disorder.

14   Q        And you find that omission to be very significant?

15   A        It's very significant because she was also being

16   incompletely treated.     It wasn't as though those symptoms were

17   completely under control.

18   Q        Let's talk very briefly about --

19   A        One more thing about Dr. Martell.

20   Q        Sure.

21   A        And this really goes back to something I said in my

22   report in terms of Dr. Fucetola.         When you do a

23   neuropsychological examination, it's important to also do a

24   neurological examination because we know that the -- that

25   neuropsychological testing really only tests 2 to 5 percent


                                       1818
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 229 of 316



 1   of the brain.     So if you are able to do a neurological

 2   examination -- so when Dr. Martell says there's no -- or

 3   conditionally he's relying completely on his neuropsychological

 4   testing.    He didn't do any neurological testing, which may have

 5   given him other findings.

 6   Q          Let's speak briefly about Dr. Ramachandran.       You're

 7   aware that Dr. Ramachandran diagnosed Ms. Montgomery with

 8   pseudocyesis?

 9   A          Yes.

10   Q          And we've provided you with a copy of Dr.

11   Ramachandran's 2016 deposition?

12   A          Yes.

13   Q          Was one of the things striking about the deposition is

14   that Dr. Ramachandran admitted he doesn't have a medical

15   license to practice in the United States?

16   A          That's correct.

17   Q          Why is that important to you?

18   A          Well, he does not diagnose.    He does not treat.      And

19   so, consequently, he doesn't have the methodology that one

20   would normally expect either clinically or forensically.

21   Q          Is it not also true that in that deposition he admitted

22   that he didn't know the legal standard for NGRI?

23   A          That's correct.

24   Q          That was important to you as well?

25   A          That's correct.


                                       1819
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 230 of 316



 1   Q         Let's talk just a little bit about the mental health

 2   evaluations that occurred after trial and what was -- I think

 3   you've -- I'm sorry.     Let's talk about Dr. Nadkarni for a

 4   moment.   What did you find of importance in Dr. Nadkarni's

 5   report?

 6   A         Dr. Nadkarni did some neurological testing I didn't do.

 7   He did a smell test.     Olfactory -- the first cranial nerve is

 8   the olfactory nerve.     It comes out of the nose into the bottom

 9   of the frontal lobe; and when people have olfactory

10   hallucinations of being a bad smell or et cetera, that's

11   evidence of a frontal lobe dysfunction.

12               So at this point we've got frontal lobe dysfunction

13   because of the cerebellum.      We've got it from motor

14   perspective, the Nebraska-Luria test.       We've got it from

15   functional perspective, bad smells.        We've got it from

16   executive perspective, not being able to sequence.         We know

17   she's got a bad frontal lobe.      Okay.

18               We have episodes of lost time, memory experiences

19   that she is not really -- she's not sure what occurred.           Word

20   finding problems.    Word finding problems, again, is a right

21   parietal functioning.     So we, again, shall see where other

22   evidence that the right -- that's consistent with Dr. Gur that

23   the right side of her brain does not work very well.

24   Q         I'm hearing you say that you considered Dr. Nadkarni's

25   findings to be not just consistent with yours but further


                                       1820
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 231 of 316



 1   confirmation of your opinions?

 2   A        And further social history.

 3   Q        I apparently passed over a slide.       Let me -- let's talk

 4   about Camille Kempke very briefly.       I think you have pretty

 5   much talked about her in terms of the Risperdal that was

 6   prescribed in the BOP?

 7   A        Yes.   Just quickly.    Dr. Kempke, after experimenting

 8   with other medications, tried Risperdal.        Again, Ms. -- I might

 9   add that these are extremely powerful medications.         When I was

10   in medical school at the University of Utah, Louis Goodman

11   required that we take antipsychotic medications, that we

12   actually wanted to have any specialization, he would give us

13   just a small -- these are extraordinarily powerful medications.

14   If you're not psychotic, you're not going to be taking

15   Risperdal.    You're not going to be taking Haldol.

16                Dr. Kempke noted that Ms. Montgomery did extremely

17   well almost immediately on the Risperdal, put her on a regimen

18   of Risperdal, took other medications off.        Took the Depakote

19   off, and now I think she's also on Prozac, but it's now been

20   six years that Ms. Montgomery has been on Risperdal.          She's

21   done extremely well.

22   Q        And by your repeated references back to that, I'm

23   hearing you say that is, again, confirmatory information?

24   A        That's exactly right.

25   Q        Let's talk briefly about Dr. Porterfield.        What was of


                                       1821
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 232 of 316



 1   significance to the formation of your opinions or confirmatory

 2   of your opinions contained in the reports of Dr. Porterfield?

 3   A        Dr. Porterfield is well known, well respected in the

 4   field of trauma and complex trauma, torture.         She recognized --

 5   she said massive and pervasive impairments that come with the

 6   type of trauma, ongoing trauma and made the diagnosis of

 7   complex PTSD.

 8   Q        Let's talk then about Charles Sanislow.

 9               THE COURT:    Ms. Harwell, I was hoping to get to the

10   point where you were finished with Dr. Woods before we take a

11   break, but I think we'll go ahead and take a break now.

12               MS. HARWELL:    I'm glad to sit down.

13               THE WITNESS:    I'm glad too.

14               THE COURT:    That makes it unanimous then.       I'll be

15   back at 3:20.

16               THE WITNESS:    Thank you, Your Honor.

17               (Recess taken at 3:05 p.m.)

18               THE COURT:    Thank you.     You can all be seated.

19               Ms. Harwell.

20               MS. HARWELL:    Yes, Your Honor.     Thank you.

21   GEORGE WASHINGTON WOODS, JR. resumed the stand and testified:

22   DIRECT EXAMINATION (continued) BY MS. HARWELL:

23   Q        Dr. Woods, I think in our speed round of final Jeopardy

24   here we were approaching a discussion of what you found

25   important in the report of Dr. Sanislow, and I would remind you


                                       1822
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 233 of 316



 1   the Court heard from Dr. Sanislow at some length yesterday.         So

 2   if you'd just tell us what was important to you as you were

 3   looking at Ms. Montgomery's clinical and forensic picture.

 4   A        Bullet point 4 and 5, "Comorbid disorders create

 5   atypical symptoms."     We've got complex PTSD.      We've got bipolar

 6   disorder.     We've got brain impairment.     When you mix those

 7   together, they create more severe and more atypical symptoms,

 8   and those comorbid disorders show up as multiple profiles on

 9   the MMPI-2.

10   Q        If we might now kind of take a step back from our rapid

11   march through all those experts, I believe you said that you

12   knew Dr. DiAnne Bradford; is that correct?

13   A        Yes.

14   Q        And you heard me make representations to the Court

15   earlier that Dr. Bradford died just last month?

16   A        I think that's correct.

17   Q        How did you know Dr. Bradford?

18   A        Dr. Bradford was a professor at Morehouse School of

19   Medicine when I first started teaching there in 2002.

20   Q        Is that how you came into contact with her?

21   A        Yes.    She had been teaching there for about five years

22   at that time.

23   Q        Are you familiar both with Dr. Bradford's

24   qualifications and then also with her opinions in this case?

25   A        Yes.


                                       1823
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 234 of 316



 1   Q        I'm going to ask you some fairly extensive questions

 2   about that.

 3                MS. HARWELL:   If someone might pull Dr. Bradford's

 4   CV for me.

 5   Q        (By Ms. Harwell)    While we're pulling that CV, and I

 6   apologize for not having it ready, if you might just explain,

 7   Dr. Woods, what you know about Dr. Bradford's professional

 8   career, hit the highlights.

 9   A        Dr. Bradford spent her entire professional career until

10   she came back teaching -- well, that's not true.         She started

11   teaching at Johns Hopkins.      She then went to Europe and

12   developed -- was the director of a large pharmaceutical

13   company, Solvay, S-o-l-v-a-y, where the next 20 to 25 years she

14   developed psychiatric medications.

15                She was the principal researcher for about 72

16   research projects over time and was a brilliant, brilliant

17   psychopharmacologist.

18                She also had -- at the end of her career she was a

19   principal investigator for research also here with National

20   Institutes of Health.

21                MS. HARWELL:   I'm going to ask to approach the

22   witness, Your Honor, and show him what's been marked as

23   Exhibit 25

24   Q        (By Ms. Harwell)    Dr. Woods, I'll ask if you're

25   familiar with this document as the CV of DiAnne Bradford?


                                       1824
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 235 of 316



 1   A        Yes.

 2   Q        And I'm going to ask you if you would look at

 3   Exhibit 24 and see if you recognize that as the report of Dr.

 4   DiAnne Bradford that you previously reviewed?

 5   A        That's correct.

 6               MS. HARWELL:    Your Honor, again, just to remind the

 7   Court that the parties have stipulated that Dr. Woods will

 8   testify essentially in Dr. Bradford's stead.

 9   Q        (By Ms. Harwell)    Dr. Woods, if we could review quickly

10   the referral questions our team posed to Dr. Bradford, please.

11   A        Yes.   "Did Ms. Montgomery's medication regimen at the

12   time of the trial affect her outward behavior, manner,

13   appearance, interfere with her ability to respond appropriately

14   to her external environment?

15               "How can genetics and stressful life events have

16   played a role in her disorders?

17               "Based on her consensus diagnosis, Dr. McCandless,

18   Dr. Woods, Dr. Kempke, was she receiving appropriate

19   medications for her diagnosis and presenting symptoms at the

20   time of the trial?"

21   Q        Does Dr. Bradford in her report set out the list of

22   materials that she reviewed in order to arrive at her

23   conclusions?

24   A        Yes, she does.

25   Q        And what medications did Dr. Bradford report that Ms.


                                       1825
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 236 of 316



 1   Montgomery took -- I'm sorry.      Just briefly.     The Court can see

 2   there Dr. Bradford reviewed CCA medical records, BOP medical

 3   records, and then the reports of all the experts that we've

 4   proffered in this case; is that right?

 5   A          That's correct.

 6   Q          Did she also review the social history documentation?

 7   A          Yes.

 8   Q          What medications did Dr. Bradford report Ms. Montgomery

 9   took during her trial?

10   A          She took valproic acid.    She took bupropion.     She took

11   amitriptyline.    She took ranitidine.     Ranitidine is a

12   medication that is used for -- to help with the stomach, help

13   control your stomach because valproic acid can upset your

14   stomach.

15   Q          What can you tell us in Dr. Bradford's stead about the

16   medications in that chart?

17   A          Well, the valproic acid is an antiseizure medicine.         It

18   started out as an antiseizure medicine in the 1980s.          It was

19   found to be very, very helpful in bipolar disorder.

20   Q          Do we need to get you some water?

21                THE COURT:   Do you have some water?

22                THE WITNESS:    I do have some water but I don't want

23   to drink too much of it.

24                THE COURT:   We never know when Ms. Harwell is going

25   to be done.


                                       1826
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 237 of 316



 1                MS. HARWELL:     Well, Judge Fenner, I have to point

 2   out this is the first time I've ever in my experience had a

 3   witness, especially an expert witness, take the stand and admit

 4   he forgot his brain.      That sort of took me aback as we were

 5   getting kind of started here that the witness forgot his brain.

 6                THE COURT:   Maybe it was a good thing there was no

 7   jury here.

 8   Q          (By Ms. Harwell)    Okay.   I'm sorry.

 9   A          Bupropion is a second-generation antidepressant.       As I

10   mentioned earlier, bupropion was actually developed for bipolar

11   disorder because most antidepressants are -- they cause

12   problems with bipolar disorder.        They flip people into what's

13   called -- they flip people into mania, called the manic switch.

14   So bupropion was actually developed for bipolar disorder,

15   depression and bipolar disorder.

16                Elavil is an older tricyclic antidepressant used for

17   pain, and some of you may be familiar with Elavil being used

18   for diabetic pain, which is neuropathic pain, pains of the

19   nerve.   And ranitidine, as I said, is for the stomach, an acid

20   reducer.

21   Q          And I realized that we went ahead and qualified you

22   earlier as a specialist in this field as well, but what were

23   Dr. Bradford's findings in regards to the side effects created

24   by these drugs?

25   A          Each of these -- each of the drugs that we just


                                        1827
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 238 of 316



 1   described have sedation and somnolence as side effects.           They

 2   also have motor sedation because you can have cognitive

 3   sedation.    Your brain kind of slows down.      You get kind of

 4   foggy.   We can have motor sedation where you don't respond so

 5   quickly.    You have problems driving.      You know, how many

 6   medicines will say, Don't drive until you figure this out.

 7   That's motor sedation.

 8                So a combination of these drugs goes back to exactly

 9   what we talked about in terms of comorbid diseases.          When

10   diseases are comorbid, they have greater effects.         When drugs

11   are comorbid, they interact and they create greater effects.

12   Now, as it turns out, there is a relationship between

13   amitriptyline, which is the Elavil, and valproic acid.            If I

14   can explain that quickly.

15   Q          Yes, please.

16   A          Both of these drugs compete for sites in the liver.

17   Usually valproic acid wins.      When valproic acid wins, greater

18   amounts of Elavil get backed up.         So you get higher amounts of

19   Elavil in your blood system than you normally would.

20   Q          What's the behavioral effect or the physiological

21   symptoms of that?

22   A          You have much greater somnolence.      You have much

23   greater sedation than you would without the valproic acid.           So,

24   as I said -- and also with head trauma sedation and somnolence

25   are side effects.    They're often exaggerated when people suffer


                                       1828
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 239 of 316



 1   from head trauma.

 2   Q          What does Dr. Bradford's chart reflected here in our

 3   slide indicate for you?     I know this was included in her

 4   report.

 5   A          This slide separates out sedation and somnolence.

 6   Q          And what are the distinctions between the two?

 7   A          Sedation actually affects how your brain works.

 8   Sedation affects cognitive functioning.        It affects your

 9   attention.    I think you may recall that one of the things that

10   we saw in the medical records was that Ms. McCandless would be

11   trying to read discovery -- I mean Ms. Montgomery would be

12   trying to read the discovery and she couldn't stay focused.

13   She couldn't concentrate.      It affects your coordination, your

14   physical coordination.     It affects your psychomotor activities

15   like driving, et cetera.

16                Somnolence, on the other hand, makes you sleepy,

17   makes you drowsy.    It doesn't necessarily affect your thinking

18   as much.     So when you have sedation and somnolence, they can be

19   very problematic.

20   Q          Then let's talk about the other chart that appeared in

21   Dr. Bradford's report.     What does this chart represent?

22   A          This chart is a chart that we normally use, and these

23   are all first-generation antidepressant medications, and what

24   you really want to look at here is how much sedation do they

25   have.   Now, you see anticholinergic, the second.        That also


                                       1829
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 240 of 316



 1   causes sedation and cardiac effects.       So you really see the

 2   Elavil, very sedative, very anticholinergic.         It causes bad

 3   heart effects.

 4   Q          What other negative effects are there with

 5   amitriptyline?

 6   A          I'm just going to read No. 1.     I can do No. 2 and 3 if

 7   you'd like me to or the judge would like me to.         I'm more than

 8   willing to.    The ones that are most relevant here are the

 9   moderately severe sedation.      So we're talking about brain

10   impairment.    And the somnolence, we're talking about

11   sleepiness.

12   Q          Do we know if 25 milligrams of Elavil is sufficient to

13   produce this effect of sedation or somnolence the next day?

14   A          These amitriptyline, particularly Elavil, is not dose

15   related.    So the sedation of Elavil is not a dose-related

16   phenomenon.    It doesn't matter, the dose.      It matters how the

17   person responds to it.     There are others.     Trazodone is another

18   one that's dose related.

19                So regardless of the dose, depending upon the

20   person, you would look at these kinds of symptoms, and what you

21   see even at this dose, it can create -- decreases -- it

22   increases reaction time, meaning it takes it longer for you to

23   respond.    It diminishes accuracy.      Driving is not relevant

24   here.

25   Q          Dr. Bradford in her report, as reflected in the slide,


                                       1830
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 241 of 316



 1   talks about tolerance?

 2   A         Yes.

 3   Q         What does that concept have to do with amitriptyline in

 4   this setting?

 5   A         Okay.   Tolerance works like this.     Your liver is the

 6   organ that breaks down, what we call metabolizes, most drugs

 7   and it has these enzymes in the liver.        If you think of these

 8   little enzymes like Pacman, you know that Pacman, chop, chop,

 9   chop, chop, chop.    So what really happens is when you give a

10   drug, those enzymes come and they break that drug down.            Now,

11   if you give that drug again, those enzymes say, Oh, here it is

12   again.    We need more support.    We need more reinforcements.            So

13   the second or third time you take that drug, it may not last as

14   long.    By the fourth time it may not be as effective.           So you

15   end up having to take more of the drug.        On the streets when

16   people are using drugs, it's called going on a mission.            You

17   can't get back to that same high.        That's what tolerance is.

18   Q         Does Dr. Bradford in her report and then as reflected

19   in the slide indicate that actually with amitriptyline there

20   isn't a tolerance?

21   A         That's right.

22   Q         That is to say it's still just as potent even after

23   taking it a long time?

24   A         You can take it for years, the same dose and you would

25   not have the same -- and you would have the same effects.


                                       1831
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 242 of 316



 1   Q        And Dr. Bradford concluded that even at the 25

 2   milligram dose the amitriptyline was sufficient to produce both

 3   sedation and somnolence during the day?

 4   A        That's correct.

 5   Q        Does that correspond with your opinion, since you're

 6   trained in psychopharmacology?

 7   A        Well, it corresponds with my opinion clinically, but I

 8   think more relevant it corresponds to the records, and what we

 9   see in the records -- and perhaps I'm jumping ahead.          What we

10   see in the records is that Dr. McCandless has to decrease the

11   amitriptyline because Ms. Montgomery is becoming so sedated.

12   Dr. McCandless actually uses the word "sedated."         She's

13   becoming sedated at 50 milligrams of the Elavil.         She drops

14   that to 25 milligrams and Ms. Montgomery feels better.            And so,

15   again, you see these kind of ipsative steps.         She eventually

16   eliminates the Elavil and Ms. Montgomery is doing better.

17   Q        What do we know about the -- and I'm probably going to

18   get the drug wrong -- the valproic tablets that are extended

19   release --

20   A        Right.

21   Q        -- that Ms. Montgomery was taking during and after

22   trial?

23   A        Valproic is an acid.     Extended release means that it

24   lasts longer in the body.      The same dose lasts longer because

25   it's constructed -- the actual molecule is constructed


                                       1832
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 243 of 316



 1   differently so it breaks down differently; and because they

 2   were having difficulty getting control of Ms. Montgomery's

 3   symptoms, they decided to go with an extended-release drug.

 4   They couldn't use -- they just couldn't increase her

 5   medications because she was having such bad stomach problems on

 6   the medication.    So they wanted to go with the same dose but

 7   give an extended release which is an artificial way of

 8   elevating the dose.

 9   Q        And what does this chart show about the effects of the

10   valproic acid in terms of the way it affects someone, how they

11   feel?

12   A        When you elevate the dose, you have more problems,

13   right?   And that's what we see here.      It's d-y-s-p-e-p-s-i-a,

14   dyspepsia; and if you, again, go through the records, you'll

15   see that all the time that Ms. Montgomery was being treated,

16   she was also on some medicine to try to control her stomach

17   problems secondary to the treatment.

18   Q        But more important for sort of the forensic evaluation

19   here in terms of Ms. Montgomery's competency at trial and her

20   appearance in front of the jury, would you agree that this

21   table shows also the high degree of somnolence?

22   A        Absolutely.

23   Q        What effect does valproic acids have on amitriptyline?

24   A        Valproic acid, as I said, increases the amount of

25   amitriptyline in the system.


                                       1833
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 244 of 316



 1   Q        And what are the sedative effects with ranitidine?

 2   A        Right.   Ranitidine.

 3   Q        I'm sorry.

 4   A        It really is another sedating medication.        It is an

 5   antihistamine.    It's the kind of thing that if you were to

 6   separate out, the kind of thing that you would use if you got

 7   poison ivy, right, or if you got the hives.        They would give

 8   you this antihistamine to kind of sedate you to kind of make

 9   that go away.

10               So during most of her treatment -- I mean during

11   most of her trial, pretrial, trial, posttrial, she was treated

12   with one type or another.      Before this she was treated with

13   Phenylgesic.    Then she was treated with ranitidine.        She was on

14   valproic acid.    She was also on Elavil.      So she was on multiple

15   drugs that cause sedation.

16   Q        So at the time of the trial I'm hearing you that at

17   least three drugs on board that cause sedation?

18   A        At least.

19   Q        Is there information in Dr. Bradford's report about the

20   genetic history of Ms. Montgomery's family and how that

21   interplayed with the drugs, psychopharmacology?

22   A        Again, you see that Dr. Bradford had documented bipolar

23   disorder, bipolar disorder with psychotic features being both

24   maternal and paternal family, a half sibling, her brothers with

25   the same problem.     There's a question about her grandmother and


                                       1834
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 245 of 316



 1   other family members; but we certainly know that there are,

 2   again, older family members and then there are younger family

 3   members that suffer from these mood disorders and other

 4   cognitive impairments.

 5   Q        Did Dr. Bradford consider and then analyze in her

 6   report the symptoms of psychosis that were reported in Ms.

 7   Montgomery's records?

 8   A        She noted, again, gross impairment in reality testing,

 9   delusions and hallucinations.      We talked today about the

10   olfactory hallucinations, lack of insight, grossly disorganized

11   behavior, the flat affect, and difficulty in initiating

12   important activities.

13   Q        And then in Dr. Bradford's opinion and in yours were

14   these psychotic symptoms being treated effectively at the time

15   of trial?

16   A        I'm glad you said that.      I actually kind of not thought

17   about that point for a moment.      Even though Ms. Montgomery was

18   being treated continuously, Dr. McCandless was struggling

19   because she was still symptomatic.       Even though Ms. Montgomery

20   was being treated during the entire three years, Dr. McCandless

21   could not get control over her delusions, could not get control

22   over her agitation, could not get control over her anxiety,

23   could not get control over her organization, and she tried --

24   she actually added another medicine.       I think it was Tegretol

25   to the regimen.    So at one point she was on Elavil, Wellbutrin,


                                       1835
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 246 of 316



 1   and two mood stabilizers trying to control her symptoms.

 2               Dr. McCandless never backed off of trying to control

 3   her symptoms but was not totally successful, and so she was

 4   symptomatic through the pretrial, trial, and posttrial until

 5   the Risperidone.

 6   Q        Does Elavil impair facial muscle movement?

 7   A        Any sedation but certainly Elavil impairs facial

 8   movement because it has a motor function.        If you recall where

 9   it said there was a motor sedation as well as a cognitive

10   sedation.   A motor sedation is a relaxing of a smooth muscle.

11   That's why you give it when someone -- so that relaxing of the

12   smooth muscle is what's called masked facies, f-a-c-i-e-s, and

13   that masked facies can often look like someone is not

14   interested or has no facial expression.

15   Q        If the Court heard last week descriptions from people

16   who were at counsel table talking about Ms. Montgomery just

17   sitting slumped and looking flat, looking not present, would

18   that jive, for lack of a better word, with the descriptions

19   you're talking about the effects of the Elavil?

20   A        That would be consistent, yes.

21   Q        Were Dr. Bradford's conclusion that -- did Dr.

22   Bradford, like you, conclude that Ms. Montgomery's history of

23   psychosis and her mental illness was not adequately treated at

24   the time of trial?

25   A        That's correct.


                                       1836
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 247 of 316



 1   Q        Were Dr. Bradford's conclusions -- and let's see if I

 2   can ask it a better way.     You are also a psychopharmacologist.

 3   Why was it important to you to also have Dr. Bradford's input?

 4   A        Say that again.

 5   Q        Why was it important to you to have Dr. Bradford's

 6   expertise and input?

 7   A        Dr. Bradford was probably one of the top five

 8   psychopharmacologists in the world.       She had practiced

 9   internationally.    She knows more about medications than -- she

10   knew more about medications than anybody, and there's little

11   subtle differences like between motor sedation and cognitive

12   sedation that has to be made.

13   Q        Do you know if Dr. Bradford has been declared to be an

14   expert witness in other courts of law?

15   A        Yes, she has.

16               MS. HARWELL:    And, Your Honor, were Dr. Bradford

17   here, I would, of course, ask you to consider her expert

18   opinions, and I believe the government didn't have any

19   objection to that.

20               MR. VALENTI:    Do not.

21   Q        (By Ms. Harwell)    Let's talk, Dr. Woods, then about Dr.

22   Bradford's conclusions.     What did Dr. Bradford conclude and

23   then I'll ask you to say whether you agree or disagree?

24   A        Sure.   Dr. Bradford concluded that the combination of

25   these drugs had cumulative effects that affected her outward


                                       1837
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 248 of 316



 1   appearance and that it reduced her ability to react to

 2   appropriate external cues.

 3   Q         And was that across all of the time period of pretrial

 4   and trial?

 5   A         Yes.

 6   Q         I'm sorry.   I interrupted.

 7   A         That the medications caused a dulling of the senses,

 8   caused increased reaction time, which meant -- that's kind of

 9   an oxymoron.     It takes longer to react.     Decreased accuracy and

10   unresponsiveness to external stimuli, caused flat affect, which

11   is undistinguishable from the flat affect that is also seen in

12   psychosis.

13   Q         And, Dr. Woods, just very briefly, affect?

14   A         Affect is the external expression that one presents to

15   the world, smile, frown, when someone tells a joke, you laugh.

16   Affect is measured by range.      There's ranges of affect.

17   Depression, blunted affect; psychosis, flattened affect.

18   Q         What's the difference in blunted affect and a flattened

19   affect?

20   A         Blunted affect means someone tells a joke, everybody

21   else is just guffawing and that person is just kind of smiling

22   a little bit.     Flat affect means your face looks frozen.       You

23   literally have difficult moving.         It's like Botox.   Your face

24   is literally frozen.

25   Q         Thank you for that clarification.


                                       1838
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 249 of 316



 1                Dr. Bradford, as you were reading, concluded that

 2   there was flat affect from the medication?

 3   A          That's correct.

 4   Q          You seem to be suggesting that it could also be present

 5   from psychosis?

 6   A          That's correct.   As she said -- it's, again, what we

 7   have here, Ms. Harwell, are multiple cumulative effects.

 8   Cumulative effects from the medication.        Cumulative effects

 9   from the disorders themselves.       We have multiple cumulative

10   effects.

11   Q          Did Dr. Bradford offer an opinion about the role of

12   genetics and the stressful traumatic life events in Ms.

13   Montgomery's disorders?

14   A          Yes.

15   Q          And what did she say?

16   A          That she had a moderately high risk genetically for

17   bipolar disorder; that the childhood maltreatment contributed

18   to her mental illness, as I talked about earlier; that the

19   severe trauma contributed to her psychotic symptoms.          In DSM-5,

20   2013 it was acknowledged that trauma can create psychosis, and

21   that her genetic makeup plus traumatic childhood contributed to

22   bipolar disorder with psychotic features.

23   Q          What was Dr. Bradford's conclusion about Ms.

24   Montgomery's medications at trial?

25   A          No. 1, that she had no treatment for psychotic


                                        1839
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 250 of 316



 1   symptoms; that she had therapeutic levels of valproic acid and

 2   Wellbutrin.    And I can explain that.     Basically it means they

 3   were as high as they should be.      This is an important one, that

 4   some bipolar symptoms were reduced.       If you talk to Ms.

 5   Montgomery, she said, Yeah, I mean, my mood was kind of

 6   stabilized a bit but my concentration was still impaired, my

 7   ability to focus was still impaired.       She still reported

 8   frequent bouts of depression and manic and the negative

 9   symptoms, as I talked about, flat affect, were present in the

10   courtroom.

11   Q        Dr. Woods, when you now sort of related what Ms.

12   Montgomery said, I just want to be clear.        Those aren't the

13   words she uses to express those things.        That's your sort of

14   psychiatric translation of that which she described?

15   A        That's correct.

16   Q        She doesn't speak to you in terms of my cognition is

17   impaired?

18   A        That's correct.

19   Q        I wanted to make sure that was clear on the record.

20                And is it also true that when you've had the

21   conversations with Ms. Montgomery that you were talking about

22   just there, that the way she's able to reflect with you the

23   differences that you're describing is because she now knows

24   what it is for her thinking to be clearer?

25   A        That's correct.


                                       1840
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 251 of 316



 1   Q          Let's talk about your opinions and conclusions.         And

 2   I'd like to make clear, Dr. Woods, that I think I know that all

 3   of your opinions and conclusions are based on science and

 4   learning and evidence that was available in 2007; is that

 5   correct?

 6   A          Absolutely.

 7   Q          Okay.   Was Ms. Montgomery's capacity to appreciate the

 8   wrongfulness of her conduct or to conform her conduct to the

 9   requirements of the law significantly impaired at the time of

10   her offense?

11   A          In my professional opinion, yes.

12   Q          And why is that?

13   A          Ms. Montgomery was suffering from lifelong impairments.

14   The impairment of concentration, the impairment of being able

15   to think effectively through a problem, the impairment of being

16   able to effectively weigh and deliberate situations had been

17   problematic for most of her life, and certainly things like her

18   brain injury are things that do not go away.         Her bipolar

19   disorder at times, it can wax and wane, but what we see is that

20   shortly after her coming into the jail facility, she was

21   starting to get treated with medication.        Someone picked that

22   up.   That even -- and even beforehand they picked that up that

23   she had significant and multiple problems.        Those problems

24   existed at the time of the offense as well.

25   Q          Was Ms. Montgomery under a severe mental or emotional


                                       1841
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 252 of 316



 1   disturbance at the time of the offense?

 2   A         Yes.

 3   Q         And why do you say that?

 4   A         Again, the symptoms that Ms. Montgomery was suffering

 5   from were not acute.     The environment in which she was in was a

 6   stressful environment so that certainly added to it, but we see

 7   the symptoms that we are now describing as being there with Ms.

 8   Montgomery for much of her life.

 9               This was a woman who was homeless, whose children

10   were homeless at times, who was fighting with the family

11   consistently, who others in her family considered to be, quote,

12   crazy in that nontechnical sense, who had real difficulty

13   managing her day-to-day life.      That was not any less at the

14   time of the offense.

15   Q         I'm sorry.   It may just be that you were going one

16   direction in your sentence, then changed.        Did you say her

17   symptoms were not acute at the time of the crime?

18   A         What I said was that -- when I used "acute," I meant in

19   the terms they didn't just start.

20   Q         Oh, okay.

21   A         That they had been there for a significant period of

22   time.   They just hadn't started a week before or two weeks

23   before.

24   Q         I'm sorry.   You taught me a new meaning of acute.

25   A         I apologize.   Poor choice of words.


                                       1842
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 253 of 316



 1   Q          Was Ms. Montgomery's neurobehavioral history an

 2   important component of her social history?

 3   A          Her neurobehavioral history puts it all together.

 4   Q          What do you mean by that?

 5   A          When you understand that her brain does not function

 6   properly, it takes these behaviors and it translates them into

 7   symptoms.    When you understand that the part of the brain, the

 8   right side of the brain, does not work accurately and there are

 9   motor findings of that as well as emotional findings, but if

10   you don't have that, then your differential diagnosis, your

11   ability to really understand where her symptoms come from is

12   limited.    So her neurological status is very, very important.

13   Q          Did the prior assessments of Ms. Montgomery by the

14   trial defense and government experts accurately reflect Ms.

15   Montgomery's neurobehavioral history?

16   A          No.

17   Q          And what were the limitations that you saw?

18   A          The limitations were that there was no neurological

19   testing done, there was no psychological testing, and it gave

20   us some clues, but there was no neurological testing done to

21   get at her difficulty in other ways.

22                The understanding of the role of neuroimaging was

23   limited, and the fact that the amygdala and hippocampus and

24   other parts of her brain that really do impact trauma and

25   behavior was not well understood.        Certainly the role of her


                                       1843
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 254 of 316



 1   being treated was not understood.

 2   Q        And when you say "was not understood," is that because

 3   the knowledge was not available in the period between 2005 to

 4   2007 or is it because the experts didn't delve in?

 5   A        The knowledge was not available.

 6   Q        Must a reliable psychiatric assessment of Ms.

 7   Montgomery include the consideration of these neurological

 8   deficits that you've been discussing?

 9   A        Yes.

10   Q        And why do you say that?

11   A        Because we now know and we certainly knew in 2005

12   and we actually knew in 1995 that the brain counts; that the

13   things -- that the behaviors that come from the brain, that are

14   driven by the brain make a difference.        Our understanding about

15   how vulnerable the brain is was not really clear until the mid,

16   I would say, 1984, 1985.     But now we've had 30 years and at

17   that time we had 20 years of looking at it.        So this brain

18   behavior is very, very important and it allows us to look at

19   the difference of diagnosis much more accurately.

20   Q        Did Ms. Montgomery's impairments and medications affect

21   her ability to rationally assist her counsel prior to and

22   during the trial in your opinion?

23   A        In my opinion, yes.

24   Q        And, again, why do you say that?

25   A        Sure.   Well, first of all, she did not receive


                                       1844
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 255 of 316



 1   appropriate medication for her symptom complex.         She received

 2   appropriate medication for parts of it but not for that part

 3   that allowed her to think, to concentrate, to read; and without

 4   that medication, she was unable to disclose the nature and

 5   extent of her trauma.

 6               But we see this vulnerability, Ms. Harwell, back as

 7   early as 2003 where at that point the social worker is

 8   describing her thinking as being impaired, and in 2007 with Dr.

 9   Kuncel she doesn't speak to competency but she talks to being

10   very concerned about how she's going to be able to handle a

11   trial and how she's going to be able to function.         Nothing

12   changed between Dr. Kuncel's observation or that 2003

13   observation and the time that she was in trial.

14               If I might say one more thing.       Again, if you look

15   at the medical records of Dr. McCandless, she talks about her

16   trying to read and not being able to read, looking at discovery

17   and not being able to read discovery, not being able to focus,

18   not being able to concentrate.      All of that is within the CCA

19   medical records.

20   Q        And what effect does medication have on the ability to

21   disclose complex trauma?

22   A        It provides a foundation for your thoughts and your

23   emotions.   It provides a safety net that allows -- it's like

24   building a building.     Medications, when they work, really

25   allows one to organize your mind, to think in much more


                                       1845
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 256 of 316



 1   effective ways.    Now Ms. Montgomery has been on medications for

 2   six years, and she continues to describe appropriately

 3   improvement in her thinking over those six years.

 4   Q        Did Ms. Montgomery, in your expert opinion, did her

 5   impairments and medication affect her demeanor at the trial?

 6   A        Yes.   We talked about the motor sedation.       Again, we

 7   can look at the records to see that she was feeling sedated

 8   during this period of time.      It certainly is reflected in

 9   people's description of her as having flat affect, of being

10   apparently uninvolved and difficulty showing emotion.

11   Q        And, Dr. Woods, I didn't ask you in the formal legal

12   magic language each time, but all of those opinions you just

13   expressed you hold to a reasonable degree of neuropsychiatric

14   certainty; is that correct?

15   A        Yes, I do.

16   Q        And, Dr. Woods, I want to ask you one more question

17   about how all of these pieces you've described fit together.

18   That is to say you sort of described many different component

19   problems and I think you've indicated that some of them

20   compound each other?

21   A        Yes.

22   Q        The problems that you've seen and that you've described

23   in neuropsychiatric terms, were those borne out in Ms.

24   Montgomery's functioning in the real world?

25   A        Yes.


                                       1846
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 257 of 316



 1   Q          And what makes you say that?

 2   A          We see a young woman who, according to lay witnesses,

 3   was never able to function effectively, who had children she

 4   could not take care of, who had marriages that she could not be

 5   a part of, who moved from place to place often from a better

 6   home to a less effective home, and that's clear, who traveled

 7   at a whim without shoes.     She talked about going to the Grand

 8   Canyon in the middle of the winter with just shorts on, just

 9   taking her children, and we see this in her workplace and we

10   see it in multiple other places.

11                We see a family history of bipolar disorder and

12   other disorders that can lead to psychosis, and we see in the

13   long run treatment that has been effective, and that's a sad

14   comment but it's true.

15                MS. HARWELL:   Let me have just one moment, Your

16   Honor.

17                I don't have any further questions.      I believe the

18   government may have some.

19                MR. VALENTI:   May it please the Court.

20                THE COURT:   Mr. Valenti.

21   CROSS-EXAMINATION BY MR. VALENTI:

22   Q          Dr. Woods, before we get too deep into this, I want to

23   make sure I understand a couple pieces of your testimony

24   clearly.    I think during your examination you indicated that

25   the use of valproic acid in conjunction with amitriptyline


                                       1847
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 258 of 316



 1   increased the amount of amitriptyline in her blood; is that

 2   correct?

 3   A          That's correct.

 4   Q          But didn't you tell me -- or didn't you tell us,

 5   rather, that the valproic acid and amitriptyline compete for

 6   sites in the liver; is that fair?

 7   A          That's correct.

 8   Q          So if they're both given in the diagnostic way at a

 9   similar time, the valproic acids tends to exert dominance and

10   go and take up the liver absorption spots, correct?

11   A          That's correct.

12   Q          So rather than valproic acid actually increasing the

13   amount of amitriptyline in the blood, it simply prevents the

14   amitriptyline from being readily absorbed and it prolongs the

15   time the amitriptyline would be absorbed; is that correct?

16   A          That's not correct.

17   Q          You're saying that it makes more amitriptyline in the

18   blood?

19   A          It doesn't make more amitriptyline.     The goal of the

20   liver is to break down, to metabolize, these drugs.          So if

21   you've got the valproic acid taking up the sites, there's no

22   place for the amitriptyline to be metabolized.

23   Q          I agree.   I thought that's what I said.     Rather than

24   increasing the amitriptyline in the blood, the amitriptyline is

25   simply in the blood without an exit point?


                                       1848
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 259 of 316



 1   A        Right.    That lack of -- that being in the blood means

 2   that it's exerting its effects on the rest of the body.

 3   Q        But it's not increasing the quantity of amitriptyline

 4   in there.   When you say it "increased it," it prolongs its

 5   presence in the bloodstream, correct?

 6   A        It actually does both because it prolongs it but it

 7   also increases it because it's getting backed up.         It's like if

 8   you think of the valproic acid as closing down that tunnel,

 9   okay, it does prolong the time that the amitriptyline can get

10   in, but it also backs up the amount of amitriptyline in the

11   body.   So it does increase the blood level.

12   Q        I think we're saying the same thing.        We're saying it

13   in different ways.

14   A        Okay.

15   Q        Let me get some timeline questions now.        You got

16   involved in this case in 2013; is that correct?

17   A        That's correct.

18   Q        So you would have gotten on the case some four years or

19   so after Ms. Montgomery was prescribed Risperdal in July of

20   2009?

21   A        That's correct.

22   Q        And I believe, if I understand your testimony

23   correctly, the Risperdal starting in 2009 July has been the

24   most effective medication for clearing her thoughts?

25   A        Yes.     I think actually she was started shortly in 2009


                                       1849
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 260 of 316



 1   and then was taken off and started again in 2010.

 2   Q          Okay.   Regardless, she got it in 2009, then got it more

 3   full-time in 2010, correct?

 4   A          I think taken off, then put back on, yes.

 5   Q          But that's been the drug that's been the most effective

 6   in clearing up her thinking?

 7   A          That's correct.

 8   Q          And you've seen her subsequent to her being prescribed

 9   that medication on an ongoing basis from sometime in 2010 or

10   thereabouts?

11   A          Yes, sir.   And I apologize.   I don't know your last

12   name.

13   Q          Valenti.

14   A          Mr. Valenti, I apologize.

15   Q          Yes.    When you were going through your credentials,

16   sir, you indicated that you are a licensed medical doctor

17   practicing psychiatry and neuropsychiatry in California,

18   correct?

19   A          Yes, sir.

20   Q          Are you board certified in your specialty?

21   A          In psychiatry, yes.

22   Q          What about neuropsychiatry?

23   A          I'm not board certified in neuropsychiatry.

24   Q          Is there a board certification available in

25   neuropsychiatry?


                                       1850
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 261 of 316



 1   A        About three years ago there became a board

 2   certification in neuropsychiatry.

 3   Q        And you've not sat for that board?

 4   A        I have not.

 5   Q        Can you tell the Court what it means to be board

 6   certified in a particular specialty, please?

 7   A        Sure.   It depends upon the specialty, but board

 8   certification means that you have taken -- at this point in

 9   history you've taken an examination, it's a written

10   examination, in order to pass your certification.

11   Q        Is the board certification you hold in psychiatry for

12   clinical psychiatry?

13   A        It's general psychiatry.

14   Q        Okay.   Thank you.

15               Do you hold board certification in forensic

16   psychiatry?

17   A        No, I don't.

18   Q        During the course of your testimony, you were asked

19   about withholding in the context of Ms. Montgomery's discussion

20   with various clinicians about her symptomatology.         Can you tell

21   the Court what a definition in psychiatry would be of the term

22   "withholding"?

23   A        Sure.   A person that is withholding is someone that may

24   not be willing to provide certain information.

25   Q        In the legal system we have used and the Court has


                                       1851
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 262 of 316



 1   heard testimony and the jury would have when this case was

 2   tried in 2007 about malingering.         Are you familiar with that

 3   term?

 4   A          Yes.

 5   Q          And withholding and malingering are certainly different

 6   terms but do they have similar meanings?         Someone not being

 7   completely truthful about their symptomatology?

 8   A          It could be.

 9   Q          You indicated through the course of your testimony the

10   reliance upon several different experts and the conclusions

11   they drew from the results of their individual analysis of Ms.

12   Montgomery?

13   A          Yes.

14   Q          One of the people you talked about was Dr. Hutchinson,

15   correct?

16   A          Yes.

17   Q          Were you made aware of the testing that she did in the

18   neuropsychological setting regarding her psychometric testing?

19   A          Well, she did not do psychological testing.       She did

20   psychometric testing.

21   Q          Better answer than my question.      You were aware that

22   technically she didn't do it.      A doctor working for her named

23   Dr. Willing did psychometric testing on Ms. Montgomery?

24   A          That's correct.

25   Q          You were made aware of that?


                                       1852
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 263 of 316



 1   A        Yes.

 2   Q        Were you made aware of the computer profile indication

 3   that symptom exaggeration was going on when that psychometric

 4   testing was done on Ms. Montgomery?

 5   A        Yes.

 6   Q        Were you made aware when you talked with Dr. Kuncel --

 7   I'm not sure I'm saying her name right.

 8   A        You're probably right.

 9   Q        Were you aware that Dr. Kuncel did psychometric testing

10   on Ms. Montgomery?

11   A        Yes.

12   Q        Were you aware that she also had similar indications

13   that Ms. Montgomery was involved in malingering, specifically

14   in her instance while giving her the SIMS test?         Are you

15   familiar with that test?

16   A        I am familiar with the SIMS.      I don't recall it being

17   malingering in either case, but it was certainly one of the

18   differentials would be symptom exaggeration.

19   Q        And to be clear so that I'm not asking you an unfair

20   question, the SIMS, Structured Inventory of Malingering Scales

21   test, you're familiar with that?

22   A        Yes.

23   Q        And in that scale it indicates that if someone scores

24   greater than 14 on that particular scale, malingering is

25   suggested but obviously more needs to be done, correct?           Does


                                       1853
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 264 of 316



 1   that sound familiar to you?

 2   A         Yes.    It's actually a little bit -- if I can just, if

 3   you don't mind?

 4   Q         Sure.

 5   A         The SIMS was developed by Richard Rogers along with the

 6   SIRS.    Both of these tests really -- and Richard Rogers, I

 7   think as late as 2001, acknowledged that neither of these tests

 8   were utilized or normed with people with any type of cognitive

 9   impairment, and so the difficulty with the SIMS, if you will

10   note is not used anymore, is that it was not normed on a

11   population that had brain injury or brain impairment of any

12   type.    So that makes it much more difficult to read in terms of

13   malingering when the normative sample was not accurate.

14   Q         Were you aware that Ms. Montgomery scored 16 on that

15   scale?

16   A         Yes.

17   Q         Were you aware, and I believe you were, that Dr.

18   Martell did psychometric testing?

19   A         Yes.

20   Q         And ultimately that Dr. Martell invalidated the MMPI

21   because in his mind she had symptom exaggeration or malingered

22   the results?

23   A         Yes.

24   Q         You took all of that into account when you testified

25   today?


                                       1854
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 265 of 316



 1   A        Yes, sir.

 2   Q        You were aware of it.     All right.

 3               You also talked, I believe, Doctor, about affect,

 4   and I believe you broke it down into blunt versus flat affect;

 5   is that correct?

 6   A        Yes, sir.

 7   Q        You would agree that's probably a term for an expert in

 8   your field, blunt versus flat, correct?

 9   A        Yes, sir.

10   Q        What I mean by that is that laymen probably don't use

11   it in such a discerning manner?

12   A        That's correct.

13   Q        All right.   If somebody or the average person

14   understands intoxicated affect, jovial affect?

15   A        Right.

16   Q        And maybe something's not right, but blunt versus flat

17   might be a bit too technical?

18   A        That's correct.

19   Q        All right.   You indicated that in your testimony that

20   her affect as it was testified to by some people could be a

21   result of the drug interaction that you described, correct?

22   A        That's correct.

23   Q        You also indicated that it could be a symptom of

24   psychosis that she was experiencing?

25   A        Yes, sir.


                                       1855
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 266 of 316



 1   Q          Let me ask you this, Doctor, could it also be a

 2   reflection of the grave situation in which she found herself?

 3   A          No.    And that's a very interesting question because we

 4   always assume that that's true.      The grave situation that she

 5   found herself is an emotionally latent situation.         Blunt affect

 6   and particularly flat affect are really cognitive findings.         So

 7   we're talking about the flat affect of psychosis is cognitively

 8   developed.       The flat affect of drugs is pharmacologically

 9   developed.       So those are different.   If you were saying she had

10   another type of affect, yes, but not in that particular case.

11   Q          Well, the reason I asked you earlier about the

12   technical way you're using the term versus what a layman,

13   because all the reports about her affect are all layman

14   reports?

15   A          Right.

16   Q          So we're not -- technical people didn't describe her

17   affect so we're stuck with flat?

18   A          Actually Dr. McCandless did describe her affect as

19   flat.

20   Q          But not in trial?

21   A          Not in trial, during trial.

22   Q          The reason I ask you that is, sir, have you witnessed

23   many defendants while they stand trial?

24   A          Yes.

25   Q          You've seen them in court?


                                       1856
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 267 of 316



 1   A        Yes.

 2   Q        You've seen many defendants in court while they're

 3   facing death penalty allegations?

 4   A        Yes.

 5   Q        Okay.   And their affect can change greatly based upon

 6   the situation they're in, can't it?

 7   A        Yes.

 8   Q        Okay.   And you treat patients, correct?

 9   A        Yes.

10   Q        And you give those patients advice and treatment and

11   regimens to try to improve their situation; is that correct?

12   A        That's correct.

13   Q        You would agree with me that lawyers who represent a

14   criminal defendant are similarly, not in the mental health

15   capacity, but provide a service to their client?

16   A        Yes, sir.

17   Q        And if the lawyer is suggesting to a client to maintain

18   a certain affect, that would be important to your calculation,

19   right?

20   A        Yes, sir.

21   Q        Okay.   Because you can't appear too happy in front of a

22   criminal jury?

23   A        Yes.

24   Q        You can't appear overly excited or jovial?

25   A        Yes.


                                       1857
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 268 of 316



 1   Q         There's kind of a narrow window you would expect that a

 2   criminal defendant needs to, for appearances sake, need to

 3   maintain, correct?

 4   A         I can't really answer that.     I understand -- but I

 5   understand the question that you're asking.

 6   Q         Okay.   I think lastly, sir, I want to talk about some

 7   of your testimony in -- I believe you were talking about the

 8   brain impairment section of Ms. Montgomery, and in that you

 9   were indicating that a very important piece to you was

10   sequencing, correct?

11   A         Yes, sir.

12   Q         And I believe the example you gave about sequencing

13   issues was inability to create a menu; and as I understood your

14   explanation, it actually sounded like your ability to follow a

15   recipe.   Is that what you meant?

16   A         By and large, yes.

17   Q         Okay.   In other words, if you're going to make cookies,

18   you know, when you put the flour in, the sugar, the eggs?

19   A         Yes, sir.

20   Q         Doing things in a logically progressive way?

21   A         Yes.

22   Q         Now, in December of 2014 there are some pretty

23   sequenced events in Lisa Montgomery's life, weren't there?

24   A         2004?

25   Q         December of 2004.    I said '14.    December of 2004.


                                       1858
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 269 of 316



 1   Excuse me.

 2   A          Yes.

 3   Q          By that I mean you were aware that she did research --

 4   A          Yes.

 5   Q          -- on the victim in this case, Bobbie Jo Stinnett,

 6   right?

 7   A          Yes.

 8   Q          Not only did she do research on her, she did research

 9   on dogs, specifically Rat Terrier dogs?

10   A          Yes.

11   Q          Not only did she do that, she did research on how to

12   conduct C-sections?

13   A          Yes.

14   Q          Not only that, she was able to create a false persona

15   or fake person by the name of Darlene Fisher to engage in email

16   communications with Bobbie Jo Stinnett?

17   A          Yes.

18   Q          Not only that, she was able to delete her criminal

19   history in indication of trying to cover up what she was doing,

20   correct?

21   A          Yes.

22   Q          In that sequencing she was able to bring a rope with

23   her?

24   A          That's my understanding, yes.

25   Q          She was able to bring a knife with her?


                                       1859
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 270 of 316



 1   A        Yes.

 2   Q        She was able to bring a home birthing kit with her, and

 3   she was able to manage her way from where she lived in Kansas

 4   to Skidmore, Missouri, to Bobbie Jo Stinnett's house?

 5   A        Yes.

 6   Q        And with scant minutes of training on the Internet,

 7   able to successfully perform a Caesarean section on a live

 8   human?

 9   A        Yes, she did.    She did cut her open, yes.

10   Q        You're a medical doctor?

11   A        Yes.

12   Q        Learned how to do a C-section.       It's not something you

13   just do as in the Easy Bake Oven over night, is it?

14   A        Yeah.   I wouldn't hardly call it an effective

15   C-section, but I do understand what you're saying.

16   Q        Well, an effective C-section for you is where the

17   mother and the child both live?

18   A        Yes.

19   Q        An effective C-section for a Caesarean abductor means

20   getting the baby, and she got that done, didn't she?

21   A        Yes, she did.

22   Q        And that's a pretty well -- good sequence of events

23   that she was able to accomplish in December of 2004 before she

24   was being treated for any mental health issues and before she

25   was on Risperdal?


                                       1860
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 271 of 316



 1   A          It's difficult to look at the sequences.      Those are all

 2   the things she did.       It's much, much different to say these

 3   were a function of a sequence, but she did do each of those

 4   things.

 5                MR. VALENTI:    That's all I have, Your Honor.

 6                MS. HARWELL:    If I might have a moment, Your Honor?

 7                THE COURT:    All right.

 8                MS. HARWELL:    Very few questions, Your Honor.      Just

 9   a tiny bit of cleanup.

10   REDIRECT EXAMINATION BY MS. HARWELL:

11   Q          Dr. Woods, I know you reviewed at some length our

12   referral questions to you.       We did not ask you to opine as to

13   whether Ms. Montgomery was NGRI or not?

14   A          That's correct.

15   Q          You talked about a differential diagnosis being a part

16   of the things indicated, I think, on the SIMS?

17   A          Yes.

18   Q          And that one of the things that should be considered

19   according to the report generated was symptom exaggeration.

20   Fair to say there were other things to be considered as well?

21   A          Yes.   Malingering is not a diagnosis.     Malingering is a

22   lack of a diagnosis.       Malingering is not part of DSM-5.      It's

23   in the -- in terms of system, it's really what we call the

24   V codes.    So when you look at each one of the tests that Mr.

25   Valenti described, symptom exaggeration is what was found.


                                       1861
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 272 of 316



 1            The cause of this symptom exaggeration is really much,

 2   much different.    Symptom exaggeration usually looks at three

 3   areas; can this person read effectively for the MMPI?             It's a

 4   fourth grade level.     MMPI-1 is sixth level.

 5            Can the person -- does the person have significant

 6   psychiatric pathology, and is this in fact a cry for help?            So

 7   what we see is that at each time that she was given the MMPI,

 8   she was -- at least with Dr. Hutchinson, with Dr. Martell, she

 9   was actually -- and with Dr. Kuncel now that I think about it,

10   maybe she was being treated for a significant psychiatric

11   disorder.    In many ways she was really in an inpatient setting

12   being treated with psychiatric medications at the time that she

13   was taking these tests.     So it makes sense that one would look

14   at that symptom exaggeration, and I might also add symptoms

15   that were not completely under control.

16   Q        And, Dr. Woods, the Court heard yesterday a long --

17   you've read Dr. Sanislow's report -- discussion of sort of the

18   subscales of the MMPI?

19   A        Yes.

20   Q        You're familiar with a lot of that data and how those

21   scales are weighed and what they indicate?

22   A        Yes.

23   Q        I'm not going to ask you to go into any of those

24   subscales.   I just want to ask you if in your review of some of

25   that underlying data, you found actually a lot of the things


                                       1862
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 273 of 316



 1   indicated were things borne out in the biopsychosocial history?

 2   A        When you look at the overall question of symptom

 3   exaggeration on those tests, particularly Dr. Martell's

 4   testing, you have to go into the details.        If you look at the

 5   detail of the subscales, you'll find that in fact there is not

 6   evidence of willful exaggeration.        There is evidence of symptom

 7   descriptions that are -- that are severe.        So if she talks

 8   about family alienation, well, that makes perfect sense given

 9   her social history.     She talks about personal alienation.       That

10   makes perfect sense given her social history.         So these

11   extremes are extremes in the very area that the biopsychosocial

12   history reinforces.

13   Q        Mr. Valenti made the point that Dr. McCandless wasn't

14   observing Ms. Montgomery's affect during the trial.          Dr.

15   McCandless was not actually in the courtroom observing Ms.

16   Montgomery in the courtroom?

17   A        Sure.

18   Q        But she was observing her during the time period which

19   encompassed the trial?

20   A        That's correct.

21   Q        And she was taking notes and making reflections?

22   A        That's correct.

23   Q        All throughout the trial; is that fair to say?

24   A        That's correct.

25   Q        When we talk about -- when Mr. Valenti talked about


                                       1863
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 274 of 316



 1   attorney instructions, you admitted, of course, you don't know

 2   what counsel told Ms. Montgomery to attempt to do with her face

 3   as she sat at counsel table?

 4   A        That's correct.

 5   Q        Fair to say with these drugs on board, those drugs

 6   would overwhelm many of her abilities to appear in any

 7   particular way?

 8   A        Yes.    These affect directly the motor functioning of

 9   those muscles.    So no matter what they may have told her the

10   drugs were No. 1.

11   Q        Thank you.

12               MS. HARWELL:    No further questions.

13               MR. VALENTI:    Nothing further, Your Honor.

14               THE COURT:    Thank you, Doctor.     You're excused.

15               THE WITNESS:    Thank you very much.

16               (Witness excused.)

17               MS. HENRY:    Your Honor, movant calls John O'Connor.

18   JOHN O'CONNOR, being sworn by the courtroom deputy, testified:

19   DIRECT EXAMINATION BY MS. HENRY:

20   Q        Good afternoon, Mr. O'Connor.

21   A        Good afternoon.

22   Q        If you would state your name for the record, and I

23   think the court reporter probably knows how to spell it.

24   A        John O'Connor.

25   Q        Mr. O'Connor, thank you so much for your willingness to


                                       1864
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 275 of 316



 1   wait for us for a few hours this afternoon.        We do appreciate

 2   that.

 3               MS. HENRY:    Your Honor, before we start with Mr.

 4   O'Connor's testimony, I'm sorry, I neglected to inform the

 5   Court and should at this point that movant will now withdraw

 6   claims -- three claims in our motion, and I would like to state

 7   for you what those claims are and where they are found in the

 8   motion, with the Court's indulgence.

 9               Those are all under what is subheading 5,

10   ineffective assistance of counsel, and we are withdrawing

11   subclaim 11 as it is referred to in the Court's memo, which

12   would be page 2 of the Court's memo regarding matters for

13   hearing that would be found on page 167 of the motion, and that

14   relates to ineffective assistance of counsel and the handling

15   of the Mary Case testimony.      That's the first claim.

16               Secondly, we are withdrawing subclaim 20 of claim

17   Roman V, which is found at page 3 of the Court's memo and

18   page 188 of the movant's 2255 motion that relates to

19   ineffective assistance of counsel with respect to the handling

20   of the Laboy, Espey, and Gatewood testimony

21            And, finally, we are now withdrawing subclaim, I

22   believe that's 24, of Roman V, page 3 of the Court's memo and

23   page 193 of movant's motion, and that relates to ineffective

24   assistance of counsel with respect to seeking to exclude the

25   911 tape.


                                       1865
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 276 of 316



 1            Can we be in agreement with that, Mr. Valenti?

 2               MR. VALENTI:    I'm okay with it.

 3               THE COURT:    All right.

 4               MS. HENRY:    Thank you, Your Honor.     We'll move

 5   forward from there.      If I can have a minute to get my exhibits

 6   in order.

 7   Q        (By Ms. Henry)     So that should shorten things up a bit,

 8   Mr. O'Connor.

 9   A        Thank you.

10   Q        Mr. O'Connor, I'd like to -- that's a predicate

11   question.   You were appointed counsel on behalf of Mrs.

12   Montgomery in May of 2006; is that fair to say?

13   A        That's correct.

14   Q        And you were contacted by Magistrate Maughmer shortly,

15   three or four days, before you were actually formally appointed

16   and he inquired of you whether or not you would accept

17   appointment in the matter; is that correct?

18   A        I believe it was Judge Maughmer.       It could have been

19   Judge Fenner.    I honestly don't have a recollection of that,

20   but it was one or the other.

21   Q        And when you were approached about your willingness to

22   accept the Montgomery case, you reached out to resource

23   counsel, a man by the name of Dick Burr, and inquired of him

24   whether or not he might suggest co-counsel for you in the

25   Montgomery matter; isn't that true?


                                       1866
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 277 of 316



 1   A         Again, I don't have a recollection of that.        If Mr.

 2   Burr does, I would go by his word.       I don't remember doing

 3   that; but if you say I did and he says I did, I don't say I

 4   didn't.

 5   Q         So if Mr. Burr testified before his Honor last week

 6   that you had asked him for a list of qualified capital lawyers

 7   who might come in and assist you, you have no reason to dispute

 8   his testimony?

 9   A         I don't but I -- honestly, when you asked me that last

10   week, I do not have a recollection of doing that.         I don't.

11   But it's been nine years so I would have to say I don't know

12   for sure.

13   Q         Sure.   So last week when I asked you about it, you

14   didn't remember it; but if he's testified to it and you're not

15   disagreeing, we're not going to get into a big fight about

16   that, right?

17   A         Again, I don't have a recollection of it, and I don't

18   know Mr. Burr.     So if he said that he did talk to me and maybe

19   there will be some long distance call or something, I would not

20   say -- but I honestly do not remember doing that and somewhat

21   believe I wouldn't have; but, again, I don't -- I don't have a

22   recollection.     I apologize.

23   Q         At some point Fred Duchardt came in as your co-counsel

24   in this matter; is that correct?

25   A         That is correct.


                                       1867
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 278 of 316



 1   Q        And when you agreed to accept appointment on behalf of

 2   Mrs. Montgomery, you recognized even before you were appointed

 3   that this case was going to involve issues of Mrs. Montgomery's

 4   mental or psychiatric illness?

 5   A        And, again, I read about the case in the paper.          I

 6   wasn't following it in terms of who the lawyers were involved

 7   until I found out later.     Obviously first thought about that

 8   kind of a case was mental -- it would be a mental defense.            So

 9   I think, then, once getting here and hearing about the case, it

10   seemed very apparent to me that would be the case.

11   Q        And I want to be very clear, Mr. O'Connor, I'm not

12   going to ask you any questions about issues relating to the

13   removal of previous counsel, because that has already been

14   ruled on.   His Honor has made it clear he doesn't want us to

15   delve into those areas.

16   A        Okay.

17   Q        So I think you've answered my question.        You recognize

18   this was a case involving psychiatric illness and you -- I

19   think you shared with us when you sat down with us in the

20   United States Attorney's Office, that that wasn't particularly

21   your strong suit.    You needed some help?

22   A        Well, basically when you're in private practice, you

23   get very few murder cases where you're hired.         Most of the

24   cases that I've had are of those type.        Although I have had and

25   we've had mental defenses.


                                       1868
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 279 of 316



 1               As you know, the public defender handles the lion's

 2   share of the murder cases and cases where mental disease or

 3   defect is the defense.     I've had it as a defense but not as

 4   often as someone like Mr. Duchardt or yourself or others who

 5   have done this for a longer period of time.

 6               So if given the choice of having another counsel,

 7   and I'm not saying I was given a choice, but I did make a

 8   request, but that was certainly up to the Court to make an

 9   independent decision on that, I preferred to have someone who

10   had that experience.

11               I had just gotten off a capital case that Fred and I

12   did together over in Kansas City, Kansas, and we got to talking

13   and I knew about the Purkey case and I just knew anecdotally

14   about Fred's career of handling cases involving cases of mental

15   disease or defect; and so I thought, you know, where someone's

16   facing the death penalty, you want to bring to bear as much as

17   you can their experience if it's allowed.

18   Q        So the answer to my question is yes?

19   A        I guess maybe that's a long way of saying yes.

20   Q        And recognizing that you wanted someone else to come in

21   and help you, you did know that David Owen for the Federal

22   Public Defender's Office was already assigned to the case?

23   A        I was aware of that, yes.

24   Q        And David Owen was very clear and candid with you that

25   he did not have the type of experience necessary to be able to


                                       1869
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 280 of 316



 1   shoulder the psychiatric illness mitigation aspect of this

 2   case?

 3   A        Again, I had not talked to David at the point I was

 4   appointed.   I only figured that out in terms of the fact that

 5   others were also involved.      I don't think they would have been

 6   involved just kind of knowing other capital cases because in

 7   other capital cases when the attorneys are appointed, there are

 8   normally two; and if the public defender could be appointed,

 9   they would be because of their resources, and they haven't

10   been, meaning they didn't have someone there with the

11   experience of capital cases.      So I just assumed that.         It

12   turned out to be true, but I did not know that for sure.

13   Q        Now, you've mentioned -- well, let me ask you this:

14   I'm going to pull apart that question about Mr. Duchardt and

15   his reputation.    But let's talk about David Owen.       Were you

16   aware at the time that Mr. Duchardt was appointed as second

17   chair counsel, learned counsel, I should say, in this case that

18   Mr. Owen and Mr. Duchardt -- or actually -- well, let's just

19   leave it with Mr. Owen.     Mr. Owen and Mr. Duchardt preferred

20   not to work with one another?

21   A        I don't believe I knew that, no.

22   Q        Let me ask you, sir, about the case that you and Mr.

23   Duchardt worked on together over in Kansas City, Kansas.               I

24   believe when I asked you about that case -- well, back up.

25   That case involved a gentleman by the name of Demetrius


                                       1870
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 281 of 316



 1   Hargrove; is that correct?

 2   A         That's correct.

 3   Q         And I believe when I asked you about Mr. Hargrove's

 4   case, again, when we sat down in the United States Attorney's

 5   Office, you told me that that case wasn't so much a mental

 6   health case as it was one of factual guilt or innocence?

 7   A         I think that's a fair statement.

 8   Q         And Mr. Hargrove was actually convicted of first-degree

 9   murder?

10   A         That is correct.

11   Q         And you would agree with me that residual doubt is a

12   very strong mitigating circumstance?

13   A         Sure.

14   Q         And Mr. Hargrove was sentenced to life without parole?

15   A         That is correct.

16   Q         You mentioned Mr. Duchardt's work on the Purkey case.

17   You said you were aware of that?

18   A         Just in conversations with Fred during when -- we were

19   together for, like, two years so we got to talk a lot about our

20   cases, and so that's how I learned about the Purkey case.

21   Q         Told war stories like lawyers do?

22   A         Exactly.

23   Q         And you were aware that Mr. Purkey received a death

24   sentence?

25   A         That's correct.


                                       1871
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 282 of 316



 1   Q        And were you aware of the fact -- well, let's talk for

 2   a moment about his State work.      You said you were aware of his

 3   work in State court?

 4   A        Just anecdotally over the years.       And then, again, we

 5   talked about different cases over the years, as you have said.

 6   Q        So you were aware that he represented a very mentally

 7   ill young man, 16-year-old young man, Keith Wilkins, in Clay

 8   County, Missouri, correct?

 9   A        I don't know names and I don't remember.

10   Q        Mr. Wilkins was the subject of a United States Supreme

11   Court opinion, Wilkins v. Missouri, that upheld the death

12   penalty for 16-year-olds.      You knew that?

13   A        I may have heard about that back at the time; but,

14   again, I don't -- I kind of remember you saying it, but do I

15   remember it or did Mr. Duchardt mention that case?         I can't say

16   he did or he didn't.

17   Q        So were you aware with Mr. Duchardt's vast experience

18   with capital cases in the state of Missouri that he allowed a

19   mentally ill 16-year-old to waive counsel, plead guilty, and

20   ask to be sentenced to death?

21   A        I was not aware of that.

22   Q        And were you aware of the fact that conviction was

23   ultimately overturned prior to Roper v. Simmons and that Mr.

24   Wilkins is now in prison?

25   A        I was not.    I may have been aware of it, like maybe I


                                       1872
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 283 of 316



 1   read about it, but I did not put the two together.

 2   Q          And were you aware of the fact that Mr. Duchardt has

 3   the distinction of having the most people on federal death row?

 4                THE COURT:     Now or then?

 5                MS. HENRY:     Then and now.

 6   A          I was not aware of that.

 7   Q          (By Ms. Henry)    Now, with respect to the work that

 8   began on Mrs. Montgomery's case after Mr. Duchardt came into

 9   the case, you were appointed lead counsel; is that correct?

10   A          That's correct.

11   Q          And Mr. Duchardt was appointed learned counsel; is that

12   correct?

13   A          That was my understanding.

14   Q          And you and Mr. Duchardt agreed to split

15   responsibilities, wherein, you would be responsibility for the

16   guilt/innocence aspect of the case; and when I say that, I mean

17   factual guilt/innocence; is that correct?

18   A          In essence of dividing the work, yes; but as to his

19   responsibility as to the whole case, I think we were both

20   responsible.    I guess me being lead counsel you want to say

21   more responsible, but I never gave up that responsibility other

22   than the idea of Mr. Duchardt would handle a certain part of

23   the case and I would handle a certain part and in discussions

24   with Dave Owen he was going to handle a certain aspect of the

25   case.


                                        1873
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 284 of 316



 1   Q        Certainly.   And to be clear, I mean, you've made it

 2   clear in your statement that you filed with the Court that you

 3   accept full responsibility for all of the decisions that were

 4   made as lead counsel but in capital cases you do have to

 5   delegate; is that fair to say?

 6   A        That's fair.

 7   Q        And you delegated the mental health and mitigation

 8   aspects of the case to Mr. Duchardt based on your understanding

 9   of his expertise with mental health issues?

10   A        I would say to a great extent, yes, but not to a full

11   extent, if that makes sense.

12   Q        Sure.   And we'll be talking later about the work you

13   ultimately did in October of 2007 with Dr. Logan; but backing

14   up to the beginning stages when you're preparing the case to

15   move forward, temporally we are in the summer of 2006.            Mr.

16   Duchardt was at that point charged with beginning to put

17   together the mental health aspect of the case?

18   A        I would say that's probably fair.

19   Q        And Mr. Owen ultimately was charged with handling the

20   computer forensic aspect of the case because that was his

21   particular skill set?

22   A        I think that's a fair statement.

23   Q        Now, almost immediately upon accepting appointment in

24   the Montgomery case, Mr. Duchardt made it clear to you that he

25   was not going to be able to develop -- devote much time to Mrs.


                                       1874
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 285 of 316



 1   Montgomery's case because of his responsibilities in another

 2   capital case; isn't that true?

 3   A        I'm not aware of that, no.

 4   Q        He didn't tell you that he was going to have to work on

 5   the Street case that was tried in 2006 and that he couldn't

 6   really turn his attention to Mrs. Montgomery until after the

 7   Street case?

 8   A        I do not have a recollection of that conversation.

 9   Q        If Mr. Duchardt recalls that in his sworn statement,

10   would you have any reason to disagree with him?

11   A        If he said it in the way you're saying it, I think --

12   and I don't know how you're saying it.        If you're telling me he

13   doesn't have time to do the work, then I would hope and believe

14   he would not have accepted appointment; but if he said, I may

15   need to devote more time to the Street case for a period of

16   time before I can devote time to this case but I can devote the

17   time, then I'm not saying that didn't happen, but I don't have

18   a recollection, no.

19               MS. HENRY:    Your Honor, we would ask the Court to

20   take judicial notice of the docket entry in the case of United

21   States v. Phil Street, which is 4-04-CR-00298-GAF.

22               THE COURT:    Notice is taken.

23               MS. HENRY:    Thank you.

24   Q        (By Ms. Henry)    Now, as the case moved forward during

25   the summer of 2006, Mr. O'Connor, you were aware, were you not,


                                       1875
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 286 of 316



 1   from Mr. Owen that there had been another mitigation specialist

 2   in the case that Mr. Owen had fired from the case, a woman by

 3   the name of Holly Jackson?

 4   A        I think -- again, my recollection is there was some

 5   discussion about that, yes.

 6   Q        And Mr. Owen then hired another mitigation specialist

 7   from the Federal Public Defender's Office named Dani Waller?

 8   A        I think that's correct.

 9   Q        If Ms. Waller has testified before the Court that she

10   doesn't have much of a recollection of ever meeting with you,

11   would you dispute her memory?

12   A        I would dispute her memory because I remember talking

13   with her.

14   Q        When do you remember talking with her?

15   A        Again, we're going back nine years.       We had discussions

16   at some point in time, I'm confident, but to tell you, as I sit

17   here right now, an exact time and exact conversation, I cannot.

18   Q        Nothing really sticks out?

19   A        No, ma'am.

20   Q        And this team that was put together, this final team

21   that was put together for Mrs. Montgomery's capital murder

22   trial was one that did not have very many lengthy team

23   meetings; is that fair to say?

24   A        I would say that's fair, yeah.

25   Q        And when we're talking about trying to put things in


                                       1876
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 287 of 316



 1   time, Mr. O'Connor, your time sheets, your time records in

 2   this case have already been moved into evidence as Movant's

 3   Exhibit 84, and you've talked about your time records and I

 4   asked you about them before.

 5   A        Sure.

 6   Q        And is it what you told us that in your statement, your

 7   sworn statement before the Court that your time records do not

 8   accurately reflect the time you spent in this case?

 9   A        Let me make sure that we're saying that right.           The

10   records -- the time that I did put in the records are accurate.

11   In terms of the amount of time that was spent that was not in

12   the records would be, I guess, inaccurate to that extent; and I

13   think, as I think I told you, I'm not trying to be

14   self-aggrandizing to myself, but about every federal case I've

15   ever done I don't bill for all my time, and I'm just -- so I

16   know that there's a lot of time, especially in this case, and

17   others, that I just don't -- I'm not good at doing that

18   probably, and I don't do a lot of it because, again, I have

19   another practice, and so with people who do this all the time

20   and every hour that they spend they write down.         I just don't.

21   Q        And let's talk about it.        You told us very candidly

22   that you're not a really good guy, not really good about

23   keeping track of your time and every month when you're trying

24   to put together your vouchers, you're having to go back and try

25   to recreate what you did and how long you spent.         And no one is


                                       1877
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 288 of 316



 1   suggesting an overbill.     Let's be very clear.      But what you

 2   told us is that you're trying to recreate your billing and you

 3   do it to the best of your memory at the end of the month; is

 4   that fair to say?

 5   A         Yeah.

 6   Q         And if you -- you might let a two-minute phone call go;

 7   fair to say?

 8   A         I could let a 30-minute, 40-minute, hour, two hours.        I

 9   mean -- and, again, I'm just trying to be candid without being

10   self-aggrandizing.    I think there could be as many as 80 hours

11   that are not in there.     I mean, I honestly do because I just

12   don't keep track in that terms, and I don't sit and write every

13   time I move as to what I'm doing, which is probably not a good

14   practice; but in the criminal practice I've had over my career,

15   you normally set fees because people are not used to paying by

16   the hour; and, of course, if they're not happy with the

17   outcome, chances are you won't get paid at the end.          So you

18   kind of set your fees accordingly.       So an hourly way in terms

19   of other than appointments, I would bet you I've had hourly

20   clients, maybe a dozen over the years, because if you're not

21   representing corporations, you're representing people in that

22   regard.   So that's something that I never got kind of

23   accustomed to or used to.

24   Q         Sure.   And I'm not trying to be quarrelsome.       I'm just

25   trying to figure out how to be accurate.        And so you were


                                       1878
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 289 of 316



 1   appointed in May of 2016 and you served until January of 2008.

 2   So that is, by my count, 12 plus nine is 21, 21 months and

 3   about 80 hours short on the time.        We can accept that.

 4   A         Again, I don't even want to say 80 hours.       It could be

 5   more.    It could be less.   I mean, I'm just telling you that it

 6   could be that big of a number is, I guess, what I'm trying to

 7   tell you.

 8   Q         And so you would, for example, agree with me that one

 9   of the things we talked about, you said Mr. Duchardt does do

10   these capital cases for a living so he does bill all of his

11   time.    So any time that he's billed as far as meeting with you

12   or having a team meeting, you would accept his time records as

13   accurately reflecting the time the team met?

14   A         I would assume he would be a better bill keeper than

15   me; and if he had in his records that he met with me or had

16   times he met with me, I would accept those to be true.

17   Q         And so if the time records that Mr. Duchardt kept

18   showed that the team did not meet as a full team more than

19   about ten hours between May of 2006 and January of 2007, you

20   would have no reason to dispute that?

21   A         As it relates to his records on whether we met.         I

22   don't know there would be records where I met where he wasn't

23   there.    I don't know.   I know that that happened but I don't

24   know to the extent of it.

25   Q         So we'll have to rely on whatever records we have?


                                       1879
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 290 of 316



 1   A        I guess so.

 2   Q        Fair to say?

 3   A        I guess that's fair to say.

 4   Q        And also fair to say you do cases on retainer, you do

 5   cases appointed under CJA.      When you get appointed on cases

 6   that are capital cases, that's the highest paying case you're

 7   going to get as somebody who takes appointments; fair to say?

 8   A        Because of the hourly rates, I guess that's correct.

 9   Q        So -- and you're a businessman.       You have overhead?

10   A        Yes.

11   Q        You have a secretary to pay?

12   A        Yes.

13   Q        And you have office overhead to pay for?

14   A        Yes.

15   Q        And you're a pretty successful businessman so you must

16   have made sure that you didn't go broke?

17   A        I haven't yet.

18   Q        Okay.   And also with respect to the time that you met

19   with Mrs. Montgomery, if we can't rely on your time records,

20   we'll have to rely on the CCA visitation records; fair to say?

21   A        I think that -- and you asked me that question the

22   other day.   The only other time -- obviously we had court

23   hearings and we also had court hearings regarding the expert

24   testimony when Ms. Montgomery was here where we would meet with

25   her and talk with her during those periods of time.          So after I


                                       1880
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 291 of 316



 1   left your office, I'd forgotten about that, and that would be

 2   obvious, I think, from that.      So as it relates to that, that

 3   would be -- those records at CCA plus anytime we were in court

 4   with her, recesses, lunch hour, whatever where we had

 5   discussions with her about her case.

 6   Q        So sure, of course, during the trial you talk with her

 7   at lockup, maybe over lunch break, something like that?

 8   A        I'm talking about the motion hearings.

 9   Q        So there was a motion hearing in August of 2007 shortly

10   before the trial.    So you would have met her at lockup then?

11   A        Again, I don't have an independent recollection but I

12   would assume we would have since she was here.

13   Q        Well, the only pretrial motions I'm aware of, sir, are

14   the motion for continuance in April of 2007.         You remember that

15   one?

16   A        I have no memory of it, but I'm sure -- I'll take your

17   word for it if you have the dates.

18   Q        Then there was an untranscribed hearing on May the 9th

19   regarding problems that Mrs. Montgomery had with this

20   government's evaluation.     You recall that?

21   A        I don't recall it, but I don't -- again, when we

22   talked, I'm not casting anything to you, but I'm just saying if

23   you had something you wanted me to look at before I came, but I

24   turned over all my records to the defense counsel, not you but

25   Ms. Nouri when she requested, I don't know, three years ago.        I


                                       1881
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 292 of 316



 1   have no records.    I have nothing to go back to to refresh my

 2   recollection.    So I'm just trying to do the best I can from

 3   memory.   So all I can do is that.       I'm sorry.

 4   Q         So whatever the records reflect, the pretrial motions;

 5   motion for continuance, motion regarding mental health exam,

 6   and Daubert hearing, you would have met with Mrs. Montgomery

 7   all of those occasions?

 8   A         I would have assumed we would have, yes.

 9   Q         But you have no independent memory of meeting with her?

10   A         I don't, but I mean every defendant I've represented

11   during recesses, and so on, we're up talking to the defendant

12   or interacting or out here interacting.        So I would have

13   assumed that we would have, but to tell you right now I have an

14   independent recollection of that, I'm sorry, I can't.

15   Q         If the CCA visitation records show that between May of

16   2006 when you were appointed and January 11th of 2007 you spent

17   approximately four hours with Mrs. Montgomery at CCA, would you

18   have any reason to dispute those records?

19   A         If that's what the records say.

20   Q         If the records indicate that you did not meet again

21   with Mrs. Montgomery from January 11th, 2007, until you were in

22   court on April the 3rd, 2007, you would have no reason to

23   dispute that?

24   A         Again, I've not seen the records; but if that's what

25   you say the records say, that's what the records say.


                                       1882
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 293 of 316



 1   Q        And we're going to discuss the April 3rd, 2007, motion

 2   in some detail, but let me check my notes to see if we can back

 3   up a little bit in terms of our chronology here because I want

 4   to be able to keep us in order.

 5               So going back to that summer of 2006, I want to ask

 6   you some questions about individuals who you may or may not

 7   have reached out to.

 8               MS. HENRY:    And to be clear for the United States,

 9   for the government and for Court, I'm asking these questions

10   about information gathering, not about questions on claims 1,

11   2, and 3 in the motion.

12   Q        (By Ms. Henry)    Did you have a conversation with an

13   attorney by the name of Judy Clarke regarding information that

14   she obtained during her representation of Lisa Montgomery?

15   A        I did not.

16   Q        Did you have a conversation with a mitigation

17   specialist by the name of Debra Garvey regarding her work that

18   she had conducted and the information she had gathered on

19   behalf of Mrs. Montgomery while she represented her?

20   A        Again, I'm pretty confident I did not, but I can't sit

21   here and say absolute that I'm pretty confident.         I don't

22   remember having a conversation with anyone outside.

23   Q        And so then that would mean that you also did not have

24   a conversation with a man by the name of David Freedman who was

25   the person charged with identifying the mental health themes of


                                       1883
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 294 of 316



 1   Mrs. Montgomery's case prior to your taking over the

 2   representation?

 3   A        I do not believe I did.

 4   Q        And you did not have a conversation -- you didn't even

 5   know who these people were at that time; is that correct?

 6   A        Again, I don't have a recollection one way or the other

 7   to be honest with you.

 8   Q        Let's talk a little bit about your training in capital

 9   cases, Mr. O'Connor.     I believe you told us when we met with

10   you at the United States Attorney's Office that you have not

11   attended any federal death penalty strategy sessions that are

12   sponsored by the Federal Death Penalty Resource Counsel

13   Project; is that correct?

14   A        I had not.

15   Q        And you have not attended any seminars specializing in

16   death penalty litigation by the National Legal Aid Defender

17   Association, specifically Life in the Balance?

18   A        Had not.

19   Q        You have not attended the annual capital case seminar

20   sponsored by the California Association for Criminal Justice

21   held in Monterey, California, every February?

22   A        Had not.

23   Q        And, in fact, you have not attended any capital

24   specific seminars outside the state of Missouri?

25   A        I think that's a fair statement.


                                       1884
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 295 of 316



 1   Q          The extent of your training on capital representation

 2   involves attendance at seminars sponsored by the Missouri

 3   Association of Criminal Defense Lawyers; is that fair to say?

 4   A          Again, that's my best recollection.

 5   Q          Now, when you --

 6                MS. HENRY:   Your Honor, I note that it is five till

 7   five.    I'm about to get into another area, and I don't think

 8   I'm going to be able to complete my direct examination of Mr.

 9   O'Connor at this time, and I was wondering if it would be an

10   appropriate time to recess?

11                THE COURT:   How long do you have with Mr. O'Connor?

12                MS. HENRY:   I probably have about another 45

13   minutes.

14                THE COURT:   Is the government going to have a fair

15   amount of cross?

16                MR. VALENTI:     I will take 15 minutes, Your Honor, in

17   respect to the schedule.       If you want to keep going, I'll keep

18   going.

19                THE COURT:   Do you have a preference?

20                THE WITNESS:     Judge, I'd rather keep going only

21   because I'm supposed to be in Jeff City in the morning for

22   sentencing, for federal sentencing at 11 and 1, but I'm willing

23   to come back.    I've let the other Court know of the potential

24   problem.

25                THE COURT:   Well, let's go a little bit longer and


                                        1885
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 296 of 316



 1   we'll see where we're at at 5:15.        If we can finish up today,

 2   that would be good.      If not, we'll get as far as we can.

 3               THE WITNESS:    Thank you, sir.

 4               MS. HENRY:    I would also let Your Honor know that we

 5   do intend to complete our proof tomorrow.

 6               THE COURT:    Pardon?

 7               MS. HENRY:    We intend to complete all of our proof

 8   tomorrow, just for your scheduling purposes.

 9               THE COURT:    All right.     Not to delay Mr. O'Connor,

10   but are you going to take all day tomorrow?        Just so the

11   government knows about their witnesses.

12               MS. HENRY:    Depending on their cross-examination, I

13   think it's likely we will take all day, at least until about

14   three o'clock.

15               THE COURT:    All right.     We'll talk about that more.

16               MS. HENRY:    Thank you, sir.     I apologize for the

17   interruption.

18   Q        (By Ms. Henry)     I want to ask you, sir, about your --

19   I'm going to jump out of chronological order and I'll skip back

20   to the chronology in a minute.      But I want to talk with you a

21   little bit about David Owen.

22   A        Okay.

23   Q        Okay.   Did there come a time in your representation of

24   Lisa Montgomery that you became aware that David Owen had been

25   demoted as First Assistant Federal Public Defender?


                                       1886
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 297 of 316



 1   A        You asked me that the other day and I might have.           I

 2   don't have a recollection of that.       I don't.    But it seemed

 3   like something -- like I told you, there was something that

 4   happened that I was made aware of by Mr. Conrad, but the

 5   specifics of it I couldn't tell you.       I absolutely didn't know.

 6   Q        And just to get our chronology straight, you know who

 7   Laine Cardarella is?

 8   A        Yes, I do.

 9   Q        And she's testified before the Court that Mr. Owen was

10   demoted after the public defender's office was ordered to

11   withdraw from the Elbert case, United States v. Elbert case.

12   You wouldn't dispute her testimony?

13   A        I wouldn't dispute anyone's testimony that I'm not

14   aware of.   I'm assuming she testified truthfully, so I guess

15   no.

16               MS. HENRY:    Your Honor, I'd like the Court to take

17   judicial notice of the docket in United States v. Elbert, Case

18   No. 06-00257-01, docket entry on February 20th, 2007, which was

19   the date on which the public defender's office was ordered to

20   withdraw.

21               THE COURT:    Granted.

22   Q        (By Ms. Henry)    We'll get back to February 20th, 2007,

23   as a tipping point in this case, Mr. O'Connor.

24   A        Okay.

25   Q        Having not had an opportunity to reach out to and talk


                                       1887
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 298 of 316



 1   with the previous members of Mrs. Montgomery's trial team, did

 2   you rely on Mr. Owen to inform you of any significant event or

 3   discoveries that had been made previous to your representation?

 4   A        I don't know that I understand your question.            I'm

 5   sorry.

 6   Q        Would you have wanted Mr. Owen to tell you any

 7   significant discoveries that had been made by the previous

 8   team?

 9   A        I would assume.    You know, he's an attorney.       If he had

10   information he thought that we should be aware of, hopefully he

11   would have told us, yes.

12   Q        And did you count on him to volunteer that information

13   on his own?

14   A        Again, I would hope if he had information that he

15   thought was helpful to the defense of any client and we were

16   not involved as a team together, that he would provide whatever

17   information he had and for us to all decide whether or not that

18   was important or not.

19   Q        Do you think that it would be fair for the previous

20   counsel who had been removed from the case to assume that Mr.

21   Owen would share with you the discoveries that had been made in

22   the case?

23   A        I don't know if that's for me to answer.

24   Q        Let me ask you this:     If previous counsel had already

25   investigated the Tommy defense and determined that Mr. Kleiner


                                       1888
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 299 of 316



 1   had an alibi, is that something you would have wanted to know?

 2   A        Well, in light of what later happened, absolutely.

 3   Q        And if the previous counsel had investigated Dr.

 4   Ramachandran and already decided that they weren't going to use

 5   him as an expert in the case because they didn't feel he was

 6   qualified, is that something you would have wanted to know?

 7   A        It would be something you would want to consider.

 8   Q        If the previous team had already decided that

 9   pseudocyesis as a basis for a not guilty by reason of insanity

10   defense was not going to be a credible defense on behalf of

11   Mrs. Montgomery, is that something you would have wanted to

12   know?

13   A        Again, you want all information that you can get in any

14   case to make independent decisions.       Now, whether your

15   decisions would be different or you may disagree with their

16   analysis of what may or may not be appropriate, that's another

17   question.   But in terms of if you can have as much information

18   as you can have, information is good.

19   Q        Sure.   So if you knew that, for example, a man by the

20   name of David Freedman had said, You know what, I've looked at

21   this, it doesn't work with the facts and the evidence, would

22   you have wanted to have a conversation with him and say, Well,

23   why did you think that and let's talk about it?

24   A        I'm assuming you probably want to talk about it, yes.

25   Q        But because you weren't present at those previous team


                                       1889
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 300 of 316



 1   meetings, you would need Mr. Owen to share that information

 2   with you to know what had happened?

 3   A        I think that's a good assumption.

 4   Q        Or to call David Freedman yourself?

 5   A        Again, if you don't know that information, I wouldn't

 6   have called Mr. Freedman.

 7   Q        Or Mr. Duchardt to call Mr. Freedman?

 8   A        Again, that would have been -- I don't know what

 9   knowledge Mr. Duchardt had, whether or not Mr. Owen shared

10   information with Mr. Duchardt that he didn't share with me.              I

11   only know what I know.

12   Q        Now, we spoke about Mr. Duchardt and his

13   representations to you and your conversations with him during

14   the Hargrove case about his knowledge of mental health.           Were

15   you aware of Mr. Duchardt's disregard for experts who are

16   called mitigation specialists?

17   A        I don't think we had any conversation along those

18   lines.   If we did, I don't remember them.

19   Q        Were you aware of the fact when you were working with

20   Mr. Duchardt that he has expressed, openly expressed disdain

21   for the use of mitigation specialists in capital cases?

22   A        Again, I don't remember that in discussions between him

23   and I.

24   Q        Do you believe in the use of mitigation specialists?

25   A        I do.


                                       1890
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 301 of 316



 1   Q        Do you believe the mitigation specialist can be an

 2   important part of a capital team?

 3   A        I do.

 4   Q        And do you believe it's important to read all of the

 5   reports that a mitigation specialist provides to counsel in the

 6   case?

 7   A        Assuming the reports -- the information they're

 8   gathering is -- that's the purpose of getting the information

 9   is for it to be reviewed and used.

10   Q        And you've been a trial lawyer for a really long time

11   so -- I don't mean to date you.      I've been a trial lawyer -- I

12   wasn't a trial lawyer for a long.        We may be about the same

13   generation.     Anyway, you've been a trial lawyer so you're aware

14   of the fact that sometimes when you're working on a team, folks

15   don't write things down, they just call each other up?

16   A        That's probably fair.

17   Q        And so if there were conversations that the previous

18   trial team had where they maybe ruled things out so they didn't

19   take the time to say, Hey, you know, let's write a memo about

20   the fact that we're not going to follow up with this pipe

21   dream, that's not going to surprise you that they wouldn't

22   write something like that down?

23   A        I mean, what I don't have I don't have.        What they

24   didn't write down they didn't write down.        I don't know one way

25   or the other.


                                       1891
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 302 of 316



 1   Q         And so sometimes those breakdowns in communication,

 2   turnover happens and information gets lost in the turnover,

 3   right?

 4   A         I assume that can happen, sure.

 5   Q         Now, you knew that Mrs. Montgomery -- you were aware of

 6   the fact that in the summer of 2006 when you and Mr. Duchardt

 7   began your representation of Mrs. Montgomery that she had some

 8   serious trust issues with the Office of the Federal Public

 9   Defender, the local office here?         You were aware of that?

10   A         I don't know if we were made aware of it once we got

11   together with Ray Conrad and with Stephanie and everyone, but

12   there was clearly -- it came up that she had issues with men.

13   Now, whether specifically with the public defender's office, I

14   don't have an independent recollection of that, but I do

15   remember distinctly that there were issues about that for sure.

16   Q         So you recall that Mrs. Montgomery did have trust

17   issues with men and you attributed that to her -- let me ask

18   that.    That was a compound question.      That's a bad thing to do.

19   Let's back up.    You were aware of her trust problems with men?

20   A         Of what I was told, yes.

21   Q         You were told that was because of her trauma history?

22   A         Her what?

23   Q         Her sexual abuse history?

24   A         I don't know that I was told the reason, but I think

25   eventually I learned the reason, but at the time when we first


                                       1892
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 303 of 316



 1   got in the case, there were just -- there were trust issues

 2   with men is kind of what I was told as a generalized statement.

 3   Q        And yet to be clear, because it may not be clear from

 4   the record, the mitigation specialist's name is Dani Waller and

 5   Ms. Waller is in fact female; is that correct?

 6   A        Yes.

 7   Q        So the members -- female members of the defense team

 8   from 2000 -- May 2006 through January 2008 were Ms. Waller and

 9   Ms. Elliott?

10   A        Correct.

11   Q        The mitigation specialist and the paralegal?

12   A        Right.

13   Q        But Ms. Elliott, though she's a lawyer, had no previous

14   capital experience and no mental health experience?

15   A        That's correct.    But it was my understanding, I

16   believe, that she had developed or had developed some

17   relationship with Lisa and was visiting Lisa either with Ron

18   Ninemire or at least Stephanie herself and had built up a

19   rapport that we wanted to continue with until Fred and I could

20   try to build that relationship that we needed.

21   Q        Sure.    So Ms. Elliott continued to visit with Ms.

22   Montgomery but in doing so, she didn't have training and

23   background or experience to identify mental health symptoms?

24   A        Again, I didn't know much about Ms. Elliott's

25   experience other than what you've said, so I didn't have


                                       1893
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 304 of 316



 1   information that she had that expertise or not other than just

 2   someone that, as I understood it, felt comfortable with, talked

 3   with, trusted.    So as long as we had someone in that

 4   communication role, we kind of felt -- or at least I felt we

 5   needed to ease into it, for lack of a better word.

 6   Q        So Ms. Elliott would have social visits with Ms.

 7   Montgomery?

 8   A        That was my understanding.

 9   Q        So the only female member of the team who had any sort

10   of training in mitigation was Ms. Waller?

11   A        Female member you're saying?

12   Q        Yes.

13   A        I think that's true.

14   Q        And Ms. Waller visited with Mrs. Montgomery only a

15   handful of times?

16   A        And, again, whatever she said she did, I don't have a

17   recollection of that.

18   Q        And Ms. Waller, because she was employed by the Office

19   of the Federal Public Defender, took her direction from Mr.

20   Owen?

21   A        Well, again, I'm assuming that either Mr. Owen or Ray

22   Conrad had talked with her about that.        I don't know.       But I'm

23   assuming that that probably happened.

24   Q        And is it also fair to say that the Office of the

25   Federal Public Defender, Ray Conrad and through him Dave Owen,


                                       1894
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 305 of 316



 1   controlled the purse strings for the experts in the case?

 2   A          I don't know if that's a true statement or not in this

 3   regard.    I mean, I always felt in that case or any other case

 4   if there was a need for some other expert, that we always

 5   resort back to the Court for that kind of a situation.            So I

 6   guess to some extent they were able to provide funding, but I

 7   don't think they were the sole -- in my opinion, wouldn't have

 8   been the sole funder unless the Court rejected our request for

 9   funding.

10   Q          You never made any request for funding to the Court,

11   correct?

12   A          I don't believe we did.

13   Q          Now, I want to get into this issue of women on the case

14   because there came a time, you later learned after the fact,

15   that Mr. Duchardt brought his wife in to visit with Mrs.

16   Montgomery; is that correct?

17   A          I think that's when they were out in Pennsylvania doing

18   the testing.

19   Q          And you were aware only after the fact that Ryland

20   Duchardt had accompanied her husband, Fred Duchardt, to visit

21   with Mrs. Montgomery?

22   A          Again, could Fred have told me that before he went?

23   Yes.    Could he have told me afterwards?      Yes.   I don't know for

24   sure.   I can't say that definitively.

25   Q          Two weeks ago in the United States Attorney's Office


                                       1895
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 306 of 316



 1   you told me in front of Ms. Nouri, Ms. Harwell, Mr. Pascal, and

 2   Mr. Leonard that you learned of Ms. Duchardt's presence in

 3   Philadelphia only after she had gone there.

 4   A         And, again, I'm not saying that wasn't when I learned

 5   it, okay?   But did he call me when he was there because we

 6   communicated -- and I don't know that he did.         I'm not saying

 7   that he did.   So I would be more inclined of what you just said

 8   was probably what happened after I got to thinking about it,

 9   but could he have called me before when he was there?             I guess

10   so.   Do I have an independent recollection of that?         No.

11   Q         And you didn't take your wife to meet Mrs. Duchardt --

12   to meet Ms. Montgomery?

13   A         I did not.

14   Q         Taking your wife to meet with a capital client who's

15   facing the death penalty is sort of an odd move, don't you

16   think?

17   A         Well, I would defer to Mr. Duchardt on that in this

18   regard.   Some things that happen in defending criminal cases

19   can be unorthodox, may not fit with someone's right or wrong.

20   If Fred had the belief that his wife was of some help in terms

21   of Lisa's mental state while she was there in dealing with

22   maybe men that were going to be dealing with her, I would trust

23   his judgment on that.     So I don't think that's for me to say.

24   Q         Were you aware of the fact that Mr. Duchardt

25   represented to the officials in Philadelphia that his wife was


                                       1896
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 307 of 316



 1   an expert?

 2   A        I was not.

 3   Q        And Mr. Duchardt didn't discuss his decision to bring

 4   his wife in on confidential attorney-client conversations with

 5   you before he did it?

 6   A        Again, my recollection is no, but could he have?         Yes.

 7   Q        And the reason for asking his wife to be present for

 8   these confidential attorney-client conversations is because Mr.

 9   Duchardt sensed that even after he had been appointed for

10   nearly ten months and was approximately two months away from

11   trial, he still didn't have a relationship of trust that he

12   felt was necessary to be able to defend Mrs. Montgomery?

13   A        I think that's a fair answer.

14   Q        I want to talk with you now about Dr. Ramachandran.

15   A        Okay.

16   Q        Mr. Duchardt is the one who, on this team at least,

17   brought Dr. Ramachandran into the case; is that fair to say?

18   A        Yes.

19   Q        And Mr. Duchardt represented to you that Dr.

20   Ramachandran was a psychiatrist, did he not?

21   A        Again, I don't have a recollection as to what degrees

22   he told me he had or didn't have but -- so I can't answer that.

23   I'm sorry.

24   Q        Mr. Duchardt represented to you that Dr. Ramachandran

25   was the world's foremost expert on pseudocyesis; isn't that


                                       1897
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 308 of 316



 1   correct?

 2   A          I think he represented to me that he was the only

 3   person who had actually dealt with patients who manifest those

 4   physical symptoms and that he had dealt with, I think, a half

 5   dozen patients or more and so he had an expertise that others

 6   did not have.

 7   Q          You did not independently research Dr. Ramachandran?

 8   A          I don't believe I did, no.

 9   Q          So you did not know that all Dr. Ramachandran had done

10   is publish a book that had one chapter that had five pages

11   about pseudocyesis?

12   A          If you are telling me that's true, I'll accept it.

13   Q          And you did not know that Dr. Ramachandran was not a

14   licensed psychiatrist in the United States?

15   A          Again, I'm not saying -- I don't remember one way or

16   the other what I knew or didn't know.

17   Q          And you did meet with Dr. Ramachandran, correct?

18   A          Yes.

19   Q          But you didn't know that his understanding of the

20   insanity defense was based on his training at Cambridge and

21   that he thought it was the McNaughton rule?

22   A          Again, if you're telling me that's what he has said or

23   someone has said, I was not aware of it, no.

24   Q          If he said that in his sworn deposition testimony

25   that's in evidence in this court, you wouldn't dispute it?


                                       1898
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 309 of 316



 1   A        Again, what I knew is what I told you is I did not

 2   know.

 3   Q        So if Dr. Ramachandran has testified under oath in his

 4   deposition in this court that he was not the world's foremost

 5   expert on pseudocyesis but that his book cited to who those

 6   experts were, you would have no reason to dispute that?

 7   A        I don't think it's right for me to comment on someone

 8   else's testimony.

 9   Q        Now, I want to talk with you now about efforts -- well,

10   actually I want to ask you one more question before we get into

11   the Leona Hayes issue.

12               With respect to the defense that was presented at

13   trial, you are aware of the fact that Mr. Duchardt was planning

14   to and did try to represent to the jury that Mrs. Montgomery

15   was a good and loving mother?      You're aware of that?

16   A        I think that happened during the trial is my

17   recollection.

18   Q        And you recall that the trial team was devastated when

19   the children testified about the abuse and neglect that they

20   suffered while they were living with Mrs. Montgomery?

21   A        I don't have a recollection of that, no.

22   Q        You don't recall the trial team walking out of the

23   courtroom saying they're so surprised, that the kids have never

24   said anything like that to them before?

25   A        I think there was some discussion about the fact that


                                       1899
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 310 of 316



 1   they -- what they had said and what they'd told Fred were two

 2   different things, yes.

 3   Q         And so what has been already introduced into evidence,

 4   Movant's Exhibit 130, wherein Mrs. Waller pointed out to the

 5   defense team, It's going to come out that Lisa was mean to

 6   these kids at certain points and that was a strategic

 7   consideration that counsel needed to consider prior to the

 8   trial, you weren't aware of that?

 9   A         She didn't tell me that, I don't believe.

10   Q         And do you recall during I believe it was Desiree's

11   testimony that Assistant United States Attorney Roseann

12   Ketchmark was questioning Mrs. Montgomery's daughter about her

13   interview that she had had the night before wherein Mr.

14   Duchardt was sitting right there when the child discussed the

15   physical abuse that she had experienced while living with her

16   mother?   Do you recall that testimony?

17   A         I'm sorry, I don't.

18   Q         I want to talk with you now, sir, about an issue

19   related to efforts to seek de-authorization in this case.         I'm

20   sorry.    I need to back up.    Let's talk some more about the

21   trial, then we'll talk about the de-authorization.

22               Ms. Waller has testified before the Court that

23   during the trial, Lisa Montgomery's mother was intimidating

24   witnesses in the hall and that she came to -- she gave that

25   information to Ron Ninemire and assumed that Ron Ninemire had


                                       1900
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 311 of 316



 1   provided that information to counsel.       Do you recall ever

 2   learning that Judy Shaughnessy was intimidating witnesses in

 3   the hall?

 4   A        I don't.

 5   Q        Do you know who Judy Shaughnessy is?

 6   A        Lisa's mother, I believe.

 7   Q        And during the May 16th, 2007, era to the time of the

 8   trial, David Owen had been the person who was the primary

 9   contact between the trial team and Judy Shaughnessy?

10   A        Again, I don't recall that but if you say that, I don't

11   dispute it.

12   Q        If David Owen testified to that, you wouldn't dispute

13   it?

14   A        Correct.

15   Q        And you don't -- you didn't know that the previous

16   trial team had some real problems with David Owen being the

17   primary point of contact with Judy Shaughnessy?

18   A        I was not aware, no.

19   Q        Let's turn now to the effort to de-authorize the case

20   such that it was.    So we have already introduced into evidence

21   a letter dated September 29th, 2007, which is addressed to

22   Margaret Griffey and a Gwynn-Charlie Kinsey with the United

23   States Department of Justice and it's signed by Frederick

24   Duchardt and copied to Matt Whitworth.        The letter does not

25   show that you were copied.      Were you aware of the request for


                                       1901
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 312 of 316



 1   de-authorization that Mr. Duchardt filed on the eve of trial?

 2   A         I'm confident I was but I don't have an independent

 3   recollection as I sit here.

 4   Q         Would you have taken any role in crafting this two-page

 5   letter?

 6   A         I'm sure Mr. Duchardt and I would have talked about it

 7   but as far as writing it, probably not.

 8   Q         In his letter dated September 29th, 2007, Mr. Duchardt

 9   states, "It has recently come to my attention that, when

10   previous counsel had met with your committee early on in the

11   case, you had invited them to provide to you any mental health

12   evidence that might develop in the case so that the committee

13   might consider that, and possibly reconsider its recommendation

14   to the Attorney General regarding seeking of the death penalty

15   against Mrs. Montgomery."      I'm particularly interested in the

16   phrase, "it has recently come to my attention."         If I

17   represent to you, sir, the de-authorization meeting was

18   September the 26th of 2005, this letter is almost two years to

19   the day later.    Did Mr. Owen not share with you all that the

20   committee had said they were open to hearing additional

21   information?

22   A         I don't have -- I do not have an independent

23   recollection of that, and I think you have to ask Fred what he

24   meant by "recently," so I don't know what that meant to him.

25   Q         I mean, you would agree with me, sir, that it's proper


                                       1902
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 313 of 316



 1   to characterize a letter sent two days before jury selection as

 2   eve of trial?

 3   A          That's probably a fair statement.

 4   Q          And later there's -- attached to Movant's Exhibit 139

 5   is an email chain between Mr. Duchardt and DOJ counsel as well

 6   as Matt Whitworth and you're copied on the email where Mr.

 7   Duchardt notes at 10:42 p.m. in the evening on September 29th

 8   that his attachments did not go through.        So now we're getting

 9   this information to the government really on September 30th,

10   the day before jury selection; fair to say?

11   A          If that's what that says, I agree with you.

12   Q          And that same email exchange indicates that the

13   government's theory of the case is that Mrs. Montgomery has no

14   mental illness whatsoever and instead simply malingering mental

15   illness.    Was that your understanding of the government's

16   position at trial?

17   A          I think if that's what that says, I don't dispute it.

18   Q          And, of course, it goes without saying that the

19   government ten days later denied their request for

20   de-authorization?

21   A          Correct.   I mean, I think it would be -- in this case I

22   would have never thought that they would not seek the death

23   penalty based on the facts of this particular case.          So the

24   de-authorization, although obviously you're going to ask for

25   it, and even though in this case when the so-called Tommy


                                       1903
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 314 of 316



 1   defense came up, that we went back to try to get life without

 2   parole, which was the goal line here, that this, in their mind,

 3   was a death penalty case.      I don't think I thought differently

 4   or anybody else thought differently.       So any less effort to try

 5   to keep that from happening, of course, I would applaud, but at

 6   the same time I don't think a realistic attempt was ever going

 7   to have any hope, absent some other evidence.

 8   Q          You would agree with me the two-page letter sent on the

 9   eve of trial setting forth the fact that the government's

10   experts think that she's a malingerer and our experts think

11   she's crazy didn't have much of a hope?

12   A          Not because it was sent two days later; because it

13   didn't have much hope ten days before, a month before, or two

14   months before, in my opinion.

15   Q          And, of course, you weren't part of the case during the

16   critical pre-authorization stage when it would have been very

17   important for that trial team to make a presentation to the

18   Department of Justice regarding the sort of evidence I know you

19   haven't heard but the Court has heard regarding Mrs.

20   Montgomery's severe, serious, and debilitating mental illness?

21   A          All efforts at the pre-authorization that can be made

22   on behalf of a client should be made, and I agree with that 100

23   percent.

24   Q          And you mentioned the April 3rd attempt at a plea offer

25   and I want to get into that important detail, but before we do


                                       1904
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 315 of 316



 1   that I want to talk about a hearing that was held on May the

 2   9th of 2007 before his Honor regarding problems that developed

 3   with respect to the government's mental health evaluation of

 4   Mrs. Montgomery.    And backing up from that because you --

 5               THE COURT:    Ms. Henry, before we get into that.

 6               MS. HENRY:    Yes, sir.

 7               THE COURT:    How much longer do you have?

 8               MS. HENRY:    Well, the April 3rd, Leona Hayes chapter

 9   is probably a good 15 minutes.

10               THE COURT:    Okay.   I think we better adjourn for the

11   day and come back tomorrow morning.       We can start before nine

12   o'clock.   We'll be done with Mr. O'Connor by ten o'clock

13   tomorrow if we start at nine?

14               MS. HENRY:    Yes, sir.

15               THE COURT:    Would you agree, Mr. Valenti?

16               MR. VALENTI:    Yes, Your Honor.

17               THE COURT:    Does that work with you, Mr. O'Connor?

18               THE WITNESS:    I have the case at one, but they moved

19   the other cases.    I could be in Jeff City in two hours for

20   those, so that's fine.

21               THE COURT:    Okay.   Sorry for the inconvenience.

22               THE WITNESS:    No problem.

23               THE COURT:    We're going to adjourn for the day and

24   we'll reconvene at 9 a.m. tomorrow morning.

25               What are you projecting is the earliest you may be


                                       1905
 Case 1:20-cv-03214-TNM Document 12-6 Filed 11/16/20 Page 316 of 316



 1   finished tomorrow?

 2               MS. HENRY:    The earliest is three depending on how

 3   long the cross-examination of Dr. Gur goes.        And, I mean, well,

 4   Mr. Duchardt, that's a wild card.

 5               THE COURT:    Can you have some witnesses ready

 6   tomorrow afternoon?

 7               MR. VALENTI:    I can have some people here by three.

 8   If we get Dr. Dietz and Dr. Martell, if I can't get them here

 9   tomorrow, we have to arrange for them for Thursday.

10               THE COURT:    Can you get them here Thursday?

11               MR. VALENTI:    I don't know the answer to that, but

12   I'll give you the answer tomorrow morning.

13               THE COURT:    And what's your estimate on how long

14   your evidence is going to take?

15               MR. VALENTI:    No more than a day.

16               THE COURT:    No more than a day.     Okay.

17               MR. VALENTI:    If that -- quite frankly, Judge, we

18   might not call anyone.     We have not yet made that decision.        We

19   want to look at a couple things.

20               THE COURT:    Okay.   All right.    Well, we'll see you

21   at nine o'clock tomorrow morning.

22               MS. HENRY:    Thank you.

23               MR. VALENTI:    Thank you.

24               (Court adjourned at 5:25 p.m. until 9 a.m.

25   Wednesday, November 9, 2016.)


                                       1906
